Exhibit 10.1

 

 

 

 

Published Transaction CUSIP Number: 29428DAA2

Published Revolver CUSIP Number: 29428DAB0

 

 

FOURTH

AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

 

 

among

 

 

EPIQ SYSTEMS, INC.

 

and

 

THE DOMESTIC SUBSIDIARY BORROWERS NAMED HEREIN

as Borrowers

 

THE LENDERS NAMED HEREIN

as Lenders

 

and

 

KEYBANK NATIONAL ASSOCIATION

as Lead Arranger, Sole Book Runner and Administrative Agent

 

SILICON VALLEY BANK and REGIONS BANK

as Co-Syndication Agents

 

BBVA COMPASS and PNC BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

 

RBS CITIZENS, NATIONAL ASSOCIATION

as Senior Managing Agent

 

--------------------------------------------------------------------------------

 

dated as of

April 25, 2011

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I. DEFINITIONS

2

 

Section 1.1. Definitions

2

 

Section 1.2. Accounting Terms

30

 

Section 1.3. Terms Generally

30

 

Section 1.4. Confirmation of Recitals

30

 

 

 

ARTICLE II. AMOUNT AND TERMS OF CREDIT

30

 

Section 2.1. Amount and Nature of Credit

30

 

Section 2.2. Revolving Credit Commitment

31

 

Section 2.3. Interest

36

 

Section 2.4. Evidence of Indebtedness

37

 

Section 2.5. Notice of Credit Event; Funding of Loans

38

 

Section 2.6. Payment on Loans and Other Obligations

39

 

Section 2.7. Prepayment

41

 

Section 2.8. Commitment and Other Fees

41

 

Section 2.9. Modifications to Commitment

42

 

Section 2.10. Computation of Interest and Fees

44

 

Section 2.11. Mandatory Payments

44

 

Section 2.12. Liability of Borrowers

45

 

Section 2.13. Addition of a Domestic Subsidiary Borrower

46

 

 

 

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED
CAPITAL; TAXES

48

 

Section 3.1. Requirements of Law

48

 

Section 3.2. Taxes

49

 

Section 3.3. Funding Losses

51

 

Section 3.4. Change of Lending Office

51

 

Section 3.5. Eurodollar Rate Lending Unlawful; Inability to Determine Rate

52

 

Section 3.6. Replacement of Lenders

52

 

Section 3.7. Discretion of Lenders as to Manner of Funding

53

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT

53

 

Section 4.1. Conditions to Each Credit Event

53

 

Section 4.2. Conditions to the First Credit Event

53

 

Section 4.3. Post-Closing Conditions

56

 

 

 

ARTICLE V. COVENANTS

57

 

Section 5.1. Insurance

57

 

Section 5.2. Money Obligations

57

 

Section 5.3. Financial Statements and Information

57

 

Section 5.4. Financial Records

58

 

Section 5.5. Franchises; Change in Business

58

 

Section 5.6. ERISA Pension and Benefit Plan Compliance

59

 

Section 5.7. Financial Covenants

60

 

Section 5.8. Borrowing

60

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

Section 5.9. Liens

61

 

Section 5.10. Regulations T, U and X

62

 

Section 5.11. Investments, Loans and Guaranties

62

 

Section 5.12. Merger and Sale of Assets

63

 

Section 5.13. Acquisitions

64

 

Section 5.14. Notice

65

 

Section 5.15. Restricted Payments

65

 

Section 5.16. Environmental Compliance

66

 

Section 5.17. Affiliate Transactions

66

 

Section 5.18. Use of Proceeds

66

 

Section 5.19. Corporate Names and Locations of Collateral

66

 

Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest

67

 

Section 5.21. Collateral

68

 

Section 5.22. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral

70

 

Section 5.23. Restrictive Agreements

70

 

Section 5.24. Other Covenants and Provisions

70

 

Section 5.25. Guaranty Under Material Indebtedness Agreement

71

 

Section 5.26. Amendment of Organizational Documents

71

 

Section 5.27. Fiscal Year of Each Borrower

71

 

Section 5.28. Further Assurances

71

 

 

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

71

 

Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification

71

 

Section 6.2. Corporate Authority

71

 

Section 6.3. Compliance with Laws and Contracts

72

 

Section 6.4. Litigation and Administrative Proceedings

72

 

Section 6.5. Title to Assets

73

 

Section 6.6. Liens and Security Interests

73

 

Section 6.7. Tax Returns

73

 

Section 6.8. Environmental Laws

73

 

Section 6.9. Locations

74

 

Section 6.10. Employee Benefits Plans

74

 

Section 6.11. Consents or Approvals

75

 

Section 6.12. Solvency

75

 

Section 6.13. Financial Statements

75

 

Section 6.14. Regulations

75

 

Section 6.15. Material Agreements

76

 

Section 6.16. Intellectual Property

76

 

Section 6.17. Insurance

76

 

Section 6.18. Deposit and Securities Accounts

76

 

Section 6.19. Accurate and Complete Statements

76

 

Section 6.20. Investment Company; Other Restrictions

77

 

Section 6.21. Defaults

77

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE VII. SECURITY

77

 

Section 7.1. Security Interest in Collateral

77

 

Section 7.2. Collections and Receipt of Proceeds by Borrowers

77

 

Section 7.3. Collections and Receipt of Proceeds by Agent

78

 

Section 7.4. Agent’s Authority Under Pledged Notes

79

 

Section 7.5. Commercial Tort Claims

80

 

Section 7.6. Use of Inventory and Equipment

80

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT

80

 

Section 8.1. Payments

80

 

Section 8.2. Special Covenants

80

 

Section 8.3. Other Covenants

80

 

Section 8.4. Representations and Warranties

80

 

Section 8.5. Cross Default

81

 

Section 8.6. ERISA Default

81

 

Section 8.7. Change in Control

81

 

Section 8.8. Judgments

81

 

Section 8.9. Security

81

 

Section 8.10. Validity of Loan Documents

81

 

Section 8.11. Solvency

82

 

 

 

ARTICLE IX. REMEDIES UPON DEFAULT

82

 

Section 9.1. Optional Defaults

82

 

Section 9.2. Automatic Defaults

83

 

Section 9.3. Letters of Credit

83

 

Section 9.4. Offsets

83

 

Section 9.5. Equalization Provisions

84

 

Section 9.6. Collateral

84

 

Section 9.7. Other Remedies

85

 

Section 9.8. Application of Proceeds

85

 

 

 

ARTICLE X. THE AGENT

86

 

Section 10.1. Appointment and Authorization

86

 

Section 10.2. Note Holders

87

 

Section 10.3. Consultation With Counsel

87

 

Section 10.4. Documents

87

 

Section 10.5. Agent and Affiliates

87

 

Section 10.6. Knowledge or Notice of Default

87

 

Section 10.7. Action by Agent

87

 

Section 10.8. Release of Collateral or Guarantor of Payment

88

 

Section 10.9. Delegation of Duties

88

 

Section 10.10. Indemnification of Agent

88

 

Section 10.11. Successor Agent

89

 

Section 10.12. Fronting Lender

89

 

Section 10.13. Swing Line Lender

89

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

Section 10.14. Agent May File Proofs of Claim

89

 

Section 10.15. No Reliance on Agent’s Customer Identification Program

90

 

Section 10.16. Other Agents

90

 

 

 

ARTICLE XI. MISCELLANEOUS

90

 

Section 11.1. Lenders’ Independent Investigation

90

 

Section 11.2. No Waiver; Cumulative Remedies

91

 

Section 11.3. Amendments, Waivers and Consents

91

 

Section 11.4. Notices

92

 

Section 11.5. Costs, Expenses and Documentary Taxes

92

 

Section 11.6. Indemnification

93

 

Section 11.7. Obligations Several; No Fiduciary Obligations

93

 

Section 11.8. Execution in Counterparts

94

 

Section 11.9. Binding Effect; Borrowers’ Assignment

94

 

Section 11.10. Lender Assignments

94

 

Section 11.11. Sale of Participations

96

 

Section 11.12. Replacement of Affected Lenders

96

 

Section 11.13. Patriot Act Notice

97

 

Section 11.14. Severability of Provisions; Captions; Attachments

97

 

Section 11.15. Investment Purpose

97

 

Section 11.16. Entire Agreement

97

 

Section 11.17. Limitations on Liability of the Fronting Lender

98

 

Section 11.18. General Limitation of Liability

98

 

Section 11.19. No Duty

98

 

Section 11.20. Legal Representation of Parties

99

 

Section 11.21. Governing Law; Submission to Jurisdiction

99

 

Jury Trial Waiver

Signature Page 1

 

Exhibit A

Form of Revolving Credit Note

 

Exhibit B

Form of Swing Line Note

 

Exhibit C

Form of Notice of Loan

 

Exhibit D

Form of Compliance Certificate

 

Exhibit E

Form of Assignment and Acceptance Agreement

 

Exhibit F

Form of Domestic Subsidiary Borrower Assumption Agreement

 

 

 

 

Schedule 1

Commitments of Lenders

 

Schedule 2

Domestic Subsidiary Borrowers

 

Schedule 3

Guarantors of Payment

 

Schedule 4

Pledged Securities

 

Schedule 5

Real Property

 

Schedule 5.8

Indebtedness

 

Schedule 5.9

Liens

 

Schedule 5.11

Permitted Foreign Subsidiary Loans, Guaranties and Investments

 

Schedule 6.1

Corporate Existence; Subsidiaries; Foreign Qualification

 

Schedule 6.4

Litigation and Administrative Proceedings

 

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Schedule 6.5

Real Estate Owned by the Companies

 

Schedule 6.7

Taxes

 

Schedule 6.9

Locations

 

Schedule 6.10

Employee Benefits Plans

 

Schedule 6.15

Material Agreements

 

Schedule 6.16

Intellectual Property

 

Schedule 6.17

Insurance

 

Schedule 7.4

Pledged Notes

 

Schedule 7.5

Commercial Tort Claims

 

 

v

--------------------------------------------------------------------------------


 

This FOURTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (as the same may
from time to time be amended, restated or otherwise modified, this “Agreement”)
is made effective as of the 25th day of April, 2011 among:

 

(a)           EPIQ SYSTEMS, INC., a Missouri corporation (“Epiq”);

 

(b)           each Domestic Subsidiary Borrower, as hereinafter defined, as may
hereafter become a party hereto (each such Domestic Subsidiary Borrower,
together with Epiq shall be referred to herein, collectively, as “Borrowers”
and, individually, each a “Borrower”);

 

(c)           the lenders listed on Schedule 1 hereto and each other Eligible
Transferee, as hereinafter defined, that from time to time becomes a party
hereto pursuant to Section 2.9(b) or 11.10 hereof (collectively, the “Lenders”
and, individually, each a “Lender”);

 

(d)           KEYBANK NATIONAL ASSOCIATION, a national banking association, as
the lead arranger, sole book runner and administrative agent for the Lenders
under this Agreement (“Agent”);

 

(e)           SILICON VALLEY BANK and REGIONS BANK, a national banking
association, as co-syndication agents under this Agreement (each a
“Co-Syndication Agent”);

 

(f)            COMPASS BANK, an Alabama banking corporation, sometimes referred
to as “BBVA Compass”, and PNC BANK, NATIONAL ASSOCIATION, a national banking
association, as co-documentation agents under this Agreement (each a
“Co-Documentation Agent”); and

 

(g)           RBS CITIZENS, NATIONAL ASSOCIATION, a national banking
association, as the senior managing agent under this Agreement (the “Senior
Managing Agent”).

 

WITNESSETH:

 

WHEREAS, Epiq, Agent and the lenders named therein entered into that certain
Third Amended and Restated Credit and Security Agreement, dated as of June 9,
2010 (the “Third Amended Credit Agreement”), which agreement amended and
restated that certain Second Amended and Restated Credit and Security Agreement,
dated as of July 30, 2008 (the “Second Amended Credit Agreement”), which
agreement amended and restated that certain Amended and Restated Credit and
Security Agreement, dated as of November 15, 2005 (as amended, the “First
Amended Credit Agreement”), which agreement amended and restated that certain
Credit and Security Agreement, dated as of July 20, 2004 (the “Original Credit
Agreement” and, together with the First Amended Credit Agreement, the Second
Amended Credit Agreement and the Third Amended Credit Agreement, collectively,
the “Prior Credit Agreements”);

 

1

--------------------------------------------------------------------------------


 

WHEREAS, this Agreement amends and restates in its entirety the Third Amended
Credit Agreement and, upon the effectiveness of this Agreement, on the Closing
Date, the terms and provisions of the  Third Amended Credit Agreement shall be
superseded hereby.  All references to “Credit Agreement” contained in the Loan
Documents, as defined in the Original Credit Agreement, the First Amended Credit
Agreement, the Second Amended Credit Agreement or the Third Amended Credit
Agreement, delivered in connection with the Original Credit Agreement, the First
Amended Credit Agreement, the Second Amended Credit Agreement or the Third
Amended Credit Agreement shall be deemed to refer to this Agreement. 
Notwithstanding the amendment and restatement of the Third Amended Credit
Agreement by this Agreement, the obligations outstanding (including, but not
limited to, the letters of credit issued and outstanding) under the Third
Amended Credit Agreement as of the Closing Date shall remain outstanding and
constitute continuing Obligations hereunder.  The obligations outstanding under
the Original Credit Agreement on the closing date of the First Amended Credit
Agreement constituted obligations under the First Amended Credit Agreement and
constitute Obligations under this Agreement.  The obligations outstanding under
the First Amended Credit Agreement on the closing date of Second Amended Credit
Agreement constituted obligations under the Second Amended Credit Agreement and
constitute Obligations under this Agreement.  The obligations outstanding under
the Second Amended Credit Agreement on the closing date of the Third Amended
Credit Agreement constituted obligations under the Third Amended Credit
Agreement and constitute obligations under this Agreement.  Such outstanding
Obligations and the guaranties of payment thereof shall in all respects be
continuing, and this Agreement shall not be deemed to evidence or result in a
novation or repayment and re-borrowing of such Obligations.  In furtherance of
and, without limiting the foregoing, from and after the date hereof and except
as expressly specified herein, the terms, conditions, and covenants governing
the obligations outstanding under the Third Amended Credit Agreement shall be
solely as set forth in this Agreement, which shall supersede the Third Amended
Credit Agreement in its entirety;

 

WHEREAS, it is the intent of Borrowers, Agent and the Lenders that the
provisions of this Agreement be effective commencing on the Closing Date; and

 

WHEREAS, Borrowers, Agent and the Lenders have contracted for the establishment
of credits in the aggregate principal amounts hereinafter set forth, to be made
available to Borrowers upon the terms and subject to the conditions hereinafter
set forth;

 

NOW, THEREFORE, it is mutually agreed as follows:

 

ARTICLE I.  DEFINITIONS

 

Section 1.1.  Definitions.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Account” means an account, as that term is defined in the U.C.C.

 

2

--------------------------------------------------------------------------------


 

“Account Debtor” means an account debtor, as that term is defined in the U.C.C.,
or any other Person obligated to pay all or any part of an Account in any manner
and includes (without limitation) any Guarantor thereof.

 

“Accounting Change” means that term as defined in Section 1.2 hereof.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.

 

“Additional Commitment” means that term as defined in Section 2.9(b) hereof.

 

“Additional Facility” means a revolving credit facility or term loan facility.

 

“Additional Facility Amendment” means that term as defined in Section 2.9(b)
hereof.

 

“Additional Lender” means an Eligible Transferee that shall become a Lender
during the Commitment Increase Period pursuant to Section 2.9(b) hereof.

 

“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance satisfactory to Agent, wherein an Additional
Lender shall become a Lender.

 

“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.9(b) hereof.

 

“Administrative Borrower” means Epiq.

 

“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
in respect of the Obligations, if such payment results in that Lender having
less than its pro rata share (based upon its Commitment Percentage) of the
Obligations then outstanding.

 

“Affected Lender” means a Defaulting Lender or an Insolvent Lender.

 

“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.

 

“Agent” means that term as defined in the first paragraph hereof.

 

3

--------------------------------------------------------------------------------


 

“Agent Fee Letter” means the Agent Fee Letter between Epiq and Agent, dated as
of the Closing Date, as the same may from time to time be amended, restated or
otherwise modified.

 

“Agreement” means that term as defined in the first paragraph hereof.

 

“Applicable Commitment Fee Rate” means:

 

(a)           for the period from the Closing Date through May 31, 2011, forty
(40.00) basis points; and

 

(b)           commencing with the Consolidated financial statements of Epiq for
the fiscal quarter ending March 31, 2011, the number of basis points set forth
in the following matrix, based upon the result of the computation of the
Leverage Ratio as set forth in the Compliance Certificate for such fiscal
period, shall be used to establish the number of basis points that will go into
effect on June 1, 2011 and, thereafter, as set forth in each successive
Compliance Certificate, as provided below:

 

Leverage Ratio

 

Applicable Commitment Fee Rate

Greater than or equal to 2.50 to 1.00

 

50.00 basis points

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

 

40.00 basis points

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

 

35.00 basis points

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

 

30.00 basis points

Less than 1.00 to 1.00

 

25.00 basis points

 

After June 1, 2011, changes to the Applicable Commitment Fee Rate shall be
effective on the first day of each calendar month following the date upon which
Agent should have received, pursuant to Section 5.3(a) and (b) hereof, the
Consolidated financial statements of Epiq.  The above matrix does not modify or
waive, in any respect, the requirements of Section 5.7 hereof, the rights of
Agent and the Lenders to charge the Default Rate, or the rights and remedies of
Agent and the Lenders pursuant to Articles VIII and IX hereof.  Notwithstanding
anything herein to the contrary, (i) during any period when Borrowers shall have
failed to timely deliver the Consolidated financial statements pursuant to
Section 5.3(a) or (b) hereof, or the Compliance Certificate pursuant to Section
5.3(c) hereof, and such failure has continued for five Business Days, until such
time as the appropriate Consolidated financial statements and Compliance
Certificate are delivered, the Applicable Commitment Fee Rate shall be the
highest rate per annum indicated in the above pricing grid regardless of the
Leverage Ratio at such time, and (ii) in the event that any financial
information or certification provided to Agent in the Compliance Certificate is
shown to be inaccurate (regardless of whether this Agreement or the Commitment
is in effect when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Commitment
Fee Rate for any period (an “Applicable Commitment Fee Period”) than the
Applicable Commitment Fee Rate applied for such Applicable Commitment Fee
Period, then (A) Borrowers shall immediately deliver to

 

4

--------------------------------------------------------------------------------


 

Agent a corrected Compliance Certificate for such Applicable Commitment Fee
Period, (B) the Applicable Commitment Fee Rate shall be determined based on such
corrected Compliance Certificate, and (C) Borrowers shall immediately pay to
Agent the accrued additional fees owing as a result of such increased Applicable
Commitment Fee Rate for such Applicable Commitment Fee Period.

 

“Applicable Margin” means:

 

(a)           for the period from the Closing Date through May 31, 2011, two
hundred fifty (250.00) basis points for Eurodollar Loans and one hundred fifty
(150.00) basis points for Base Rate Loans; and

 

(b)           commencing with the Consolidated financial statements of Epiq for
the fiscal quarter ending March 31, 2011, the number of basis points (depending
upon whether Loans are Eurodollar Loans or Base Rate Loans) set forth in the
following matrix, based upon the result of the computation of the Leverage Ratio
as set forth in the Compliance Certificate for such fiscal period, shall be used
to establish the number of basis points that will go into effect on June 1, 2011
and, thereafter, as set forth in each successive Compliance Certificate, as
provided below:

 

Leverage Ratio

 

Applicable Basis
Points for
Eurodollar Loans

 

Applicable Basis
Points for
Base Rate Loans

Greater than or equal to 2.50 to 1.00

 

275.00

 

175.00

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

 

250.00

 

150.00

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

 

225.00

 

125.00

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

 

200.00

 

100.00

Less than 1.00 to 1.00

 

175.00

 

75.00

 

After June 1, 2011, changes to the Applicable Margin shall be effective on the
first day of each calendar month following the date upon which Agent should have
received, pursuant to Section 5.3(a) and (b) hereof, the Consolidated financial
statements of Epiq.  The above matrix does not modify or waive, in any respect,
the requirements of Section 5.7 hereof, the rights of Agent and the Lenders to
charge the Default Rate, or the rights and remedies of Agent and the Lenders
pursuant to Articles VIII and IX hereof.  Notwithstanding anything herein to the
contrary, (i) during any period when Borrowers shall have failed to timely
deliver the Consolidated financial statements pursuant to Section 5.3(a) or (b)
hereof, or the Compliance Certificate pursuant to Section 5.3(c) hereof, and
such failure has continued for five Business Days, until such time as the
appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Margin shall be the highest rate per annum indicated
in the above pricing grid for Loans of that type, regardless of the Leverage
Ratio at such time, and (ii) in the event that any

 

5

--------------------------------------------------------------------------------


 

financial information or certification provided to Agent in the Compliance
Certificate is shown to be inaccurate (regardless of whether this Agreement or
the Commitment is in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Margin Period”) than the
Applicable Margin applied for such Applicable Margin Period, then (A) Borrowers
shall immediately deliver to Agent a corrected Compliance Certificate for such
Applicable Margin Period, (B) the Applicable Margin shall be determined based on
such corrected Compliance Certificate, and (C) Borrowers shall immediately pay
to Agent the accrued additional interest owing as a result of such increased
Applicable Margin for such Applicable Margin Period.

 

“Assignment Agreement” means an Assignment and Acceptance Agreement in the form
of the attached Exhibit E.

 

“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to Agent) to handle certain
administrative matters in connection with this Agreement.

 

“Bank Product Agreements” means those certain cash management services and other
agreements entered into from time to time between a Company and Agent or a
Lender (or an affiliate of a Lender) in connection with any of the Bank
Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by a Company to Agent or any
Lender (or an affiliate of a Lender) pursuant to or evidenced by the Bank
Product Agreements.

 

“Bank Products” means a service or facility extended to a Company by Agent or
any Lender (or an affiliate of a Lender) for (a) credit cards and credit card
processing services, (b) debit cards and purchase cards, (c) ACH transactions,
and (d) cash management, including controlled disbursement, accounts or
services.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.

 

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one-half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one hundred (100.00) basis points in excess of the
London Interbank Offered Rate for loans in Eurodollars with an Interest Period
of one month (or, if such day is not a Business Day, such rate as calculated on
the most recent Business Day).  Any change in the Base Rate shall be effective
immediately from and after such change in the Base Rate.

 

“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof, that
shall be denominated in Dollars and on which Borrowers shall pay interest at a
rate based on the Derived Base Rate.

 

“Borrower” means that term as defined in the first paragraph hereof.

 

6

--------------------------------------------------------------------------------


 

“Borrowers” means that term as defined in the first paragraph hereof.

 

“Business Day” means a day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio, and, in addition, if the applicable Business Day relates to a
Eurodollar Loan, is a day of the year on which dealings in deposits are carried
on in the London interbank Eurodollar market.

 

“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company’s capital stock or other equity
interest.

 

“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateral Account” means a commercial Deposit Account designated “cash
collateral account” and maintained by one or more Borrowers with Agent, without
liability by Agent or the Lenders to pay interest thereon, from which account
Agent, on behalf of the Lenders, subject to the provisions of Section 7.2
hereof, shall have the exclusive right to withdraw funds until all of the
Secured Obligations are paid in full.

 

“Cash Equivalents” means, as to any Person, (a) securities issued by, or
directly, unconditionally and fully guaranteed or insured by, the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such Person; (b)
securities issued by, or directly, unconditionally and fully guaranteed or
insured by, any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof maturing
within one year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s or Moody’s; (c) time deposits, certificates of deposit or
bankers’ acceptances of any commercial bank having, or which is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States, any state thereof or the District of Columbia or any United
States branch of a foreign bank having, capital and surplus aggregating in
excess of Five Hundred Million Dollars ($500,000,000) and a rating of “A” (or
such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) with maturities of not more than one year from the date of
acquisition by such Person; (d) repurchase obligations with a term of not more
than thirty (30) days for underlying securities of the types described in
subpart (a) above entered into with any bank meeting the qualifications
specified in subpart (c) above, which repurchase obligations are secured by a
valid perfected security interest in the underlying securities; (e) commercial
paper issued by any Person incorporated in the United States rated at

 

7

--------------------------------------------------------------------------------


 

least A-2 or the equivalent thereof by Standard & Poor’s or at least P-2 or the
equivalent thereof by Moody’s, and in each case maturing not more than one year
after the date of acquisition by such Person; (f) investments in money market
funds substantially all of whose assets are comprised of securities of the types
described in subparts (a) through (e) above; and (g) demand deposit accounts
maintained in the ordinary course of business.

 

“Cash Security” means all cash, instruments, Deposit Accounts, Securities
Accounts and cash equivalents, in each case whether matured or unmatured,
whether collected or in the process of collection, upon which a Company
presently has or may hereafter have any claim, wherever located, including but
not limited to any of the foregoing that are presently or may hereafter be
existing or maintained with, issued by, drawn upon, or in the possession of
Agent or any Lender.

 

“Change in Control” means (a) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially (within the meaning of Rules 13d-3
and 13d-5 of the Exchange Act) or of record, on or after the Closing Date, by
any Person (other than Tom Olofson or Christopher Olofson) or group (within the
meaning of Sections 13d and 14d of the Exchange Act), of shares representing
more than thirty percent (30%) of the aggregate ordinary Voting Power
represented by the issued and outstanding equity interests of Epiq; (b) the
occupation of a majority of the seats (other than vacant seats) on the board of
directors or other governing body of Epiq by Persons who were neither (i)
nominated by the board of directors or other governing body of Epiq nor (ii)
appointed or approved by directors so nominated or elected by a majority of
shareholders; (c) Epiq shall cease to own one hundred percent (100%) of the
aggregate ordinary Voting Power represented by the issued and outstanding equity
interests of each Domestic Subsidiary Borrower (other than with respect to any
merger or Disposition otherwise expressly permitted hereunder); or (d) the
occurrence of a change in control, or other term of similar import used therein,
as defined in any Material Indebtedness Agreement.

 

“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.

 

“Closing Fee Letter” means the Closing Fee Letter between Epiq and Agent, dated
as of the Closing Date.

 

“Co-Documentation Agent” means that term as defined in the first paragraph
hereof.

 

“Co-Managing Agent” means that term as defined in the first paragraph hereof.

 

“Co-Syndication Agent” means that term as defined in the first paragraph hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.

 

“Collateral” means (a) all of each Borrower’s existing and future (i) personal
property, (ii) Accounts, Investment Property, instruments, contract rights,
chattel paper, documents, supporting obligations, letter-of-credit rights,
Pledged Securities, Pledged Notes (if any),

 

8

--------------------------------------------------------------------------------


 

Commercial Tort Claims, General Intangibles, Inventory and Equipment (other than
the following, but exclusive of proceeds of any of the following: (A) computer
equipment provided to bankruptcy trustees and located on their premises in the
ordinary course of Borrowers’ business, (B) computer equipment placed in offices
of Borrowers’ customers but only to the extent the aggregate value of all such
computer equipment is immaterial, (C) fractional interests in aircraft where a
pledge is prohibited by the agreement among the holders of such interests, (D)
equity interests in (1) any direct Foreign Subsidiary in excess of (y)
sixty-five percent (65%) of the total combined voting power of all classes of
equity interests or stock of such Foreign Subsidiary’s stock or other equity
interests, and (z) one hundred percent (100%) of the non-voting equity interests
or stock of such Foreign Subsidiary’s stock or other equity interests, and (2)
any indirect Foreign Subsidiary, (E) permits, licenses and contracts which by
the terms of such permits, licenses and contracts prohibit the assignment of
such agreements (to the extent such prohibition is enforceable at law), and (F)
fixed assets subject to a purchase money lien or capital lease with an
underlying contract or agreement that prohibits the granting of a second lien on
such fixed assets, but only to the extent such prohibition is enforceable at law
and only as long as such liens attach to such fixed assets), (iii) funds now or
hereafter on deposit in the Cash Collateral Account, if any, and (iv) Cash
Security; (b) the Real Property; and (c) Proceeds of any of the foregoing.

 

“Commercial Tort Claim” means a commercial tort claim, as that term is defined
in the U.C.C.

 

“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in Swing Loans and the
issuance of Letters of Credit pursuant to the Revolving Credit Commitment, up to
the Total Commitment Amount.

 

“Commitment Increase Amount” means Fifty Million Dollars ($50,000,000).

 

“Commitment Increase Period” means the period from the Closing Date to the date
that is thirty (30) days prior to the last day of the Commitment Period.

 

“Commitment Percentage” means, for each Lender, the percentage set forth
opposite such Lender’s name under the column headed “Commitment Percentage”, as
listed in Schedule 1 hereto (taking into account any assignments pursuant to
Section 11.10 hereof).

 

“Commitment Period” means the period from the Closing Date to December 31, 2015
(or such earlier date on which the Commitment shall have been terminated
pursuant to Article IX hereof).

 

“Companies” means all Borrowers and all Subsidiaries of all Borrowers.

 

“Company” means a Borrower or a Subsidiary of a Borrower.

 

“Compliance Certificate” means a Compliance Certificate, substantially in the
form of the attached Exhibit D.

 

9

--------------------------------------------------------------------------------


 

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent, but excluding ordinary trade payables and
ordinary accrued expenses, in each case payable in the ordinary course of
business), the payment of consulting fees or fees for a covenant not to compete
and any other consideration paid or to be paid for such Acquisition.

 

“Consolidated” means the resultant consolidation of the financial statements of
Epiq and its Subsidiaries in accordance with GAAP, including principles of
consolidation consistent with those applied in preparation of the consolidated
financial statements referred to in Section 6.13 hereof.

 

“Consolidated Capital Expenditures” means, for any period, the amount of capital
expenditures of Epiq (specifically including any software development costs that
are capitalized, but excluding capital expenditures directly financed through a
capitalized lease (with acceptable documentation available upon request of Agent
or any Lender) and intangibles (other than software development costs)), as
determined on a Consolidated basis.

 

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges of Epiq for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
for such period, as determined on a Consolidated basis; provided that,
notwithstanding the foregoing, Consolidated Depreciation and Amortization
Charges shall exclude any component of Consolidated Interest Expense resulting
from the amortization of any loan fees and Consolidated Interest Expense
resulting from imputed interest that is added to the principal balance of the
underlying Indebtedness.

 

“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis, Consolidated Net Earnings for such period plus, without duplication, the
aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (a) Consolidated Interest Expense, (b) Consolidated Income Tax
Expense, (c) Consolidated Depreciation and Amortization Charges,
(d) (i) extraordinary or unusual non-cash losses not incurred in the ordinary
course of business but that were counted in the net income calculation for such
period, minus (ii) extraordinary or unusual non-cash gains not incurred in the
ordinary course of business but that were counted in the net income calculation
for such period, (e) unamortized costs, fees and expenses incurred in connection
with the transactions contemplated by this Agreement (specifically including the
costs and fees paid by Borrowers in connection with the closing of this
Agreement whether or not capitalized) and any Acquisition (occurring prior to,
on or subsequent to the Closing Date), up to an aggregate amount for all
Companies, with respect to Acquisition related costs, fees and expenses, not to
exceed Six Million Dollars ($6,000,000) during any twelve (12) month period,
(f) expenses and charges which will be indemnified or reimbursed to the extent
such amounts are covered by funds in a valid escrow account or similar
arrangement, and (g) any other component of net income (or net loss) which is
non-cash and will not convert to cash within one year, including without
exception any charges related to the granting of share-based payments to
employees or directors; provided that (A) any time an Acquisition on an on-going
business is made pursuant to Section 5.13 hereof, Consolidated

 

10

--------------------------------------------------------------------------------


 

EBITDA shall be recalculated to include the EBITDA of the acquired company as if
such Acquisition had been completed on the first day of the relevant measuring
period, and (B) Consolidated EBITDA shall be calculated without giving any
effect to FAS 141(R) as such relates to contingent consideration.

 

“Consolidated Fixed Charges” means, for any period, as determined on a
Consolidated basis, the aggregate, without duplication, of (a) Consolidated
Interest Expense (excluding (i) any fees (including underwriting fees) and
expenses paid in connection with the consummation of Acquisitions (occurring
prior to, on or subsequent to the Closing Date), (ii) any payments made to
obtain a Hedge Agreement, and (iii) any amendment, closing, agent or collateral
monitoring fees paid or required to be paid pursuant to this Agreement (paid in
cash) or any prior financing); (b) Consolidated Income Tax Expense paid in cash;
(c) scheduled principal payments on Consolidated Funded Indebtedness (other than
optional prepayments of the Revolving Loans); and (d) Capital Distributions;
provided that (i) during the Special Share Repurchase Period, the Special Share
Repurchases shall be excluded from Consolidated Fixed Charges, (ii) additional
share repurchases completed by Epiq outside of the Special Share Repurchase
Period shall be excluded from Consolidated Fixed Charges so long as, immediately
after any such share repurchase (to be tested solely at the time of such
repurchase), the sum of (A) unrestricted and unencumbered (except as to the Lien
of Agent, for the benefit of the Lenders) cash on hand of Borrowers held at
financial institutions located in the United States, (B) Cash Equivalents, and
(C) the Revolving Credit Availability (but only so long as such Revolving Credit
Availability is accessible to Borrowers without violating the Leverage Ratio
(using Consolidated EBITDA for the most recently completed four fiscal quarters)
on a pro forma basis at the time of any such share repurchase) equals an amount
in excess of Thirty-Five Million Dollars ($35,000,000), and (iii) Capital
Distributions, permitted to be made pursuant to Section 5.15 hereof, made in
connection with the vesting of restricted stock shall be excluded from
Consolidated Fixed Charges.

 

“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, short-term, long-term and Subordinated
Indebtedness, if any) of Epiq, as determined on a Consolidated basis.

 

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of Epiq (including, without limitation,
any additions to such taxes, and any penalties and interest with respect
thereto), and all franchise taxes of Epiq, to the extent such taxes have been
imposed in lieu of income taxes, as determined on a Consolidated basis.

 

“Consolidated Interest Expense” means, for any period, the interest expense
(including, without limitation, the “imputed interest” portion of Capitalized
Lease Obligations, synthetic leases and asset securitizations, if any) of Epiq
for such period, as determined on a Consolidated basis; provided that,
notwithstanding the foregoing, Consolidated Interest Expense shall include any
interest expense resulting from the amortization of any loan fees, and interest
expense resulting from imputed interest that is added to the principal balance
of the underlying Indebtedness.

 

11

--------------------------------------------------------------------------------


 

“Consolidated Net Earnings” means, for any period, the net income (loss) of Epiq
for such period, as determined on a Consolidated basis.

 

“Consolidated Net Worth” means, at any date, the stockholders’ equity of Epiq,
determined as of such date on a Consolidated basis.

 

“Control Agreement” means a Deposit Account Control Agreement or a Securities
Account Control Agreement.

 

“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).

 

“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment or renewal) by the Fronting Lender of a Letter of Credit.

 

“Credit Party” means a Borrower and any Subsidiary or other Affiliate that is a
Guarantor of Payment.

 

“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by the Required Lenders (or, if
required hereunder, all of the Lenders) in writing.

 

“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate from time to time in effect.

 

“Defaulting Lender” means a Lender, as reasonably determined by Agent, that
(a) has failed (which failure has not been cured) to fund any Loan or any
participation interest in Letters of Credit required to be made hereunder in
accordance with the terms hereof (unless such Lender shall have notified Agent
and Administrative Borrower in writing of its good faith determination that a
condition under Section 4.1 hereof to its obligation to fund any Loan shall not
have been satisfied); (b) has notified Administrative Borrower or Agent in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit; (c) has
failed, within three Business Days after receipt of a written request from Agent
or Administrative Borrower to confirm that it will comply with the terms of this
Agreement relating to its obligation to fund prospective Loans or participations
in Letters of Credit, and such request states that the requesting party has
reason to believe that the Lender receiving such request may fail to comply with
such obligation, and states such reason; or (d) has failed to pay to Agent or
any other Lender when due an amount owed by such Lender to Agent or any other
Lender pursuant to the

 

12

--------------------------------------------------------------------------------


 

terms of this Agreement, unless such amount is subject to a good faith dispute
or such failure has been cured.  Any Defaulting Lender shall cease to be a
Defaulting Lender when Agent determines, in its reasonable discretion, that such
Defaulting Lender is no longer a Defaulting Lender based upon the
characteristics set forth in this definition.

 

“Deposit Account” means a deposit account, as that term is defined in the
U.C.C.; provided that Deposit Account shall exclude any Deposit Account that is
a trust or special account exclusively comprised of funds for (a) payroll (and
related payroll taxes), (b) 401(k) and other retirement plans and employee
benefits, including for deferred compensation, (c) health care benefits, and
(d) escrow arrangements (including, without limitation, environmental indemnity
accounts and the Encore Escrow Account).

 

“Deposit Account Control Agreement” means each Deposit Account Control Agreement
among a Credit Party, Agent and a depository institution, dated on or after the
Original Closing Date, to be in form and substance reasonably satisfactory to
Agent, as the same may from time to time be amended, restated or otherwise
modified.

 

“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.

 

“Derived Eurodollar Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Eurodollar Loans plus the
Eurodollar Rate.

 

“Disposition” means the lease, transfer or other disposition of assets (whether
in one or more than one transaction) by a Company, other than a sale, lease,
transfer or other disposition made by a Company to another Company or in the
ordinary course of business.

 

“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.

 

“Dollar” or the $ sign means lawful money of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“Domestic Subsidiary Borrower” means each of the Domestic Subsidiaries of Epiq
set forth on Schedule 2 hereto, together with any other Domestic Subsidiary of
Epiq that, on or after the Closing Date, shall have satisfied, in the opinion of
Agent, the requirements of Section 2.13(a) hereof.

 

“Domestic Subsidiary Borrower Assumption Agreement” means each of the Domestic
Subsidiary Borrower Assumption Agreements executed by a Company that shall have
become a Borrower pursuant to Section 2.13 hereof after the Closing Date,
substantially in the form of the attached Exhibit F, as the same may from time
to time be amended, restated or otherwise modified.

 

13

--------------------------------------------------------------------------------


 

“Dormant Subsidiary” means a Company that (a) is not a Credit Party or the
direct or indirect equity holder of a Credit Party, (b) has aggregate assets of
less than Two Hundred Fifty Thousand Dollars ($250,000), and (c) has no direct
or indirect Subsidiaries with aggregate assets, for such Company and all such
Subsidiaries, of more than Two Hundred Fifty Thousand Dollars ($250,000).

 

“EBITDA” means, for any period, in accordance with GAAP, the net earnings of a
Person for such period, plus, without duplication, the aggregate amounts
deducted in determining such net earnings in respect of (a) interest expense of
such Person including loan fee amortization and interest expense resulting from
imputed interest that is added to the principal balance of the underlying
Indebtedness, (b) income taxes of such Person, and (c) the aggregate of all
depreciation and amortization charges of such Person excluding loan fee
amortization and interest expense resulting from imputed interest that is added
to the principal balance of the underlying Indebtedness, (d) (i) extraordinary
or unusual non-cash losses not incurred in the ordinary course of business of
such Person but that were counted in the net income calculation for such period,
minus (ii) extraordinary or unusual non-cash gains not incurred in the ordinary
course of business of such Person but that were counted in the net income
calculation for such period, (e) expenses and charges which will be indemnified
or reimbursed to the extent such amounts are covered by funds in a valid escrow
account or similar arrangement, and (f) any other component of net income (or
net loss) which is non-cash and will not convert to cash within one year,
including without exception any charges related to the granting of share-based
payments to employees or directors; provided that EBITDA shall be calculated
without giving any effect to FAS 141(R) as such relates to contingent
consideration.

 

“Eligible Transferee” means a commercial bank, financial institution or other
“accredited investor” (as defined in SEC Regulation D) that is not a Borrower, a
Subsidiary or an Affiliate.

 

“Encore Escrow Account” means the Deposit Account held at Wells Fargo Bank,
National Association pursuant to that certain Escrow Agreement, dated as of
April 4, 2011, among ELS Holdings, LLC, a Delaware limited liability company, as
stockholder, Epiq Systems Holding Company, a Delaware corporation, as buyer, and
Wells Fargo Bank, National Association, a national banking association, as
escrow agent.

 

“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures, orders in
council, regulations, permits, licenses, judgments, writs, injunctions, decrees,
orders, awards and standards which are legally binding and promulgated by a
Governmental Authority or by any court, agency, instrumentality, regulatory
authority or commission of any of the foregoing concerning environmental health
or safety and protection of, or regulation of the discharge of substances into,
the environment.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

“Epiq” means that term as defined in the first paragraph hereof.

 

14

--------------------------------------------------------------------------------


 

“Equipment” means equipment, as that term is defined in the U.C.C.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.

 

“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that would reasonably be expected to result in the imposition of an
excise tax or any other liability on a Company or of the imposition of a Lien on
the assets of a Company; (b) the engagement by a Controlled Group member in a
non-exempt “prohibited transaction” (as defined under ERISA Section 406 or Code
Section 4975) or a breach of a fiduciary duty under ERISA that could reasonably
be expected to result in liability to a Company; (c) the application by a
Controlled Group member for a waiver from the minimum funding requirements of
Code Section 412 or ERISA Section 302 or a Controlled Group member is required
to provide security under Code Section 401(a)(29) or ERISA Section 307; (d) the
occurrence of a Reportable Event with respect to any Pension Plan as to which
notice is required to be provided to the PBGC; (e) the withdrawal by a
Controlled Group member from a Multiemployer Plan in a “complete withdrawal” or
a “partial withdrawal” (as such terms are defined in ERISA Sections 4203 and
4205, respectively); (f) notice that any Multiemployer Plan is in reorganization
under ERISA Section 4241; (g) the taking by the PBGC of any steps to terminate a
Pension Plan or appoint a trustee to administer a Pension Plan, or the taking by
a Controlled Group member of any steps to terminate a Pension Plan; (h) the
commencement, existence or threatening of a claim, action, suit, audit or
investigation with respect to an ERISA Plan, other than a routine claim for
benefits; or (i) any incurrence by a Controlled Group member of any liability
for post-retirement benefits under any Welfare Plan, other than as required by
ERISA Section 601, et. seq. or Code Section 4980B.

 

“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.

 

“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

 

“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.

 

“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof,
that shall be denominated in Dollars and on which Borrowers shall pay interest
at a rate based upon the Derived Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by Agent in accordance with its usual procedures (which determination
shall be conclusive absent manifest error) as of approximately 11:00 A.M.
(London time) two Business Days prior to the beginning of such Interest Period
pertaining to such Eurodollar Loan, as listed on British Bankers Association

 

15

--------------------------------------------------------------------------------


 

Interest Rate LIBOR 01 or 02 as provided by Reuters or Bloomberg (or, if for any
reason such rate is unavailable from Reuters or Bloomberg, from any other
similar company or service that provides rate quotations comparable to those
currently provided by Reuters or Bloomberg) as the rate in the London interbank
market for Dollar deposits in immediately available funds with a maturity
comparable to such Interest Period, provided that, in the event that such rate
quotation is not available for any reason, then the Eurodollar Rate shall be the
average (rounded upward to the nearest 1/16th of 1%) of the per annum rates at
which deposits in immediately available funds in Dollars for the relevant
Interest Period and in the amount of the Eurodollar Loan to be disbursed or to
remain outstanding during such Interest Period, as the case may be, are offered
to Agent (or an affiliate of Agent, in Agent’s discretion) by prime banks in any
Eurodollar market reasonably selected by Agent, determined as of 11:00 A.M.
(London time) (or as soon thereafter as practicable), two Business Days prior to
the beginning of the relevant Interest Period pertaining to such Eurodollar
Loan; by (b) 1.00 minus the Reserve Percentage.

 

“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VIII hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means, in the case of Agent and each Lender, taxes imposed on
or measured by its overall net income or branch profits, (and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which Agent or such Lender, as
the case may be, is organized or in which its principal office is located, or,
in the case of any Lender, in which its applicable lending office is located.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.

 

“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer, treasurer, vice president of
finance or controller.  Unless otherwise qualified, all references to a
Financial Officer in this Agreement shall refer to a Financial Officer of Epiq.

 

“First Amended Credit Agreement” means that term as defined in the first Whereas
clause on the first page of this Agreement.

 

“Fixed Charge Coverage Ratio” means, as determined for the most recently
completed four fiscal quarters of Epiq, on a Consolidated basis, the ratio of
(a) (i) Consolidated EBITDA, minus (ii) Consolidated Capital Expenditures
(excluding Consolidated Capital Expenditures that are made (A) in connection
with an Acquisition permitted pursuant to Section 5.13 hereof, (B) in connection
with leasehold improvements (but only to the extent such improvements are

 

16

--------------------------------------------------------------------------------


 

reimbursable by the landlord), or (C) with the net proceeds of Dispositions of
capital assets (excluding real estate); to (b) Consolidated Fixed Charges.

 

“Foreign Benefit Plan” means each material plan, fund, program or policy
established under the law of a jurisdiction other than the United States (or a
state or local government thereof), whether formal or informal, funded or
unfunded, insured or uninsured, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which one or more Companies have any
liability with respect to any employee or former employee, but excluding any
Foreign Pension Plan.

 

“Foreign Pension Plan” means a pension plan required to be registered under the
law of a jurisdiction other than the United States (or a state or local
government thereof), that is maintained or contributed to by one or more
Companies for their employees or former employees.

 

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia.

 

“Fronting Lender” means, as to any Letter of Credit transaction hereunder, Agent
as issuer of the Letter of Credit, or, in the event that Agent shall be unable
to issue or shall agree that another Revolving Lender may issue, a Letter of
Credit, such other Revolving Lender as shall agree to issue the Letter of Credit
in its own name, but in each instance on behalf of the Revolving Lenders
hereunder.

 

“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board (or agencies within the United States
accounting profession with similar or delegated functions and recognized by the
Financial Accounting Standards Board as having authority to issue such
interpretations), applied on a basis consistent with the past accounting
practices and procedures of Epiq and the SEC (unless a change is the result of
the adoption of a new standard or the interpretation of an existing standard),
which are applicable to the circumstances as of the date of determination.

 

“General Intangibles” means (a) general intangibles, as that term is defined in
the U.C.C.; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.

 

“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization exercising such
functions.

 

17

--------------------------------------------------------------------------------


 

“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.

 

“Guarantor of Payment” means each of the Companies designated a “Guarantor of
Payment” on Schedule 3 hereto, each of which is executing and delivering a
Guaranty of Payment on the Closing Date, and any other Domestic Subsidiary that
shall deliver a Guaranty of Payment to Agent subsequent to the Closing Date.

 

“Guaranty of Payment” means the Amended and Restated Guaranty of Payment
executed and delivered on or after the Closing Date in connection with this
Agreement by the Guarantors of Payment, and any other guaranty of payment
executed and delivered subsequent to the Closing Date by a Guarantor of Payment,
in each case, as the same may from time to time be amended, restated or
otherwise modified.

 

“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Guarantor of Payment for the purpose of adding such Guarantor
of Payment as a party to a previously executed Guaranty of Payment.

 

“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, forward currency purchase agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company.

 

“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and accrued expenses and deferred taxes incurred and paid in the ordinary course
of business), (c) all obligations under conditional sales or other title
retention agreements, (d) all obligations (contingent or otherwise) under any
letter of credit or banker’s acceptance, (e) all net obligations under any
currency swap agreement, interest rate swap, cap, collar or floor agreement or
other interest rate management device or any Hedge Agreement, (f) all synthetic
leases, (g) all Capitalized Lease Obligations, (h) all obligations of such
Company with respect to asset securitization financing programs, (i) all
obligations to advance funds to, or to purchase assets, property or services
from, any other Person in order to maintain the financial condition of such
Person, (j) all indebtedness secured by a Lien on the property of a Company,
whether or not such indebtedness shall have been assumed by such Company,
provided that if such Company has not assumed or otherwise become liable for
such indebtedness, such indebtedness shall be measured at the fair market value
of such property securing such indebtedness at the time of determination,
(k) all indebtedness of the types referred to in subparts (a) through (i) above
of any partnership or joint venture (other than a joint venture that is itself a

 

18

--------------------------------------------------------------------------------


 

corporation or limited liability company) in which such Company is a general
partner or joint venturer, unless such indebtedness is expressly made
non-recourse to such Company, (l) any other transaction (including forward sale
or purchase agreements) having the commercial effect of a borrowing of money
entered into by such Company to finance its operations or capital requirements,
and (m) any guaranty of any obligation described in subparts (a) through
(l) hereof.

 

“Insolvent Lender” means a Lender, as reasonably determined by Agent, that
(a) has become or is not Solvent or is the subsidiary of a Person that has
become or is not Solvent; or (b) has become the subject of a proceeding under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment, or is a subsidiary of a Person that has become the
subject of a proceeding under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be an Insolvent Lender solely by virtue of the ownership or acquisition of
an equity interest in such Lender or a parent company thereof by a governmental
authority or an instrumentality thereof.  Any Insolvent Lender shall cease to be
an Insolvent Lender when Agent determines, in its reasonable discretion, that
such Insolvent Lender is no longer an Insolvent Lender based upon the
characteristics set forth in this definition.

 

“Intellectual Property Security Agreement” means each Intellectual Property
Security Agreement executed and delivered on or after the Original Closing Date
by a Borrower or Guarantor of Payment, wherein such Borrower or Guarantor of
Payment, as the case may be, has granted to Agent, for the benefit of the
Lenders, a security interest in all intellectual property owned by such Borrower
or Guarantor of Payment, as the same may from time to time be amended, restated
or otherwise modified.

 

“Intellectual Property Security Amendment” means each Amendment and Confirmation
of Intellectual Property Security Agreement (or similar document) executed and
delivered on or after the Original Closing Date by a Borrower or Guarantor of
Payment, relating to an Intellectual Property Security Agreement previously
delivered by such Credit Party.

 

“Interest Adjustment Date” means the last day of each Interest Period.

 

“Interest Period” means, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by Administrative Borrower pursuant to the
provisions hereof, and, thereafter (unless such Eurodollar Loan is converted to
a Base Rate Loan), each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of such period,
as selected by Administrative Borrower pursuant to the provisions hereof.  The
duration of each Interest Period for a Eurodollar Loan shall be one month, two
months, three months or six months, in each case as Administrative Borrower may
select upon notice, as set forth in Section

 

19

--------------------------------------------------------------------------------


 

2.5 hereof; provided that if Administrative Borrower shall fail to so select the
duration of any Interest Period for a Eurodollar Loan at least three Business
Days prior to the Interest Adjustment Date applicable to such Eurodollar Loan,
Borrowers shall be deemed to have converted such Eurodollar Loan to a Base Rate
Loan at the end of the then current Interest Period.

 

“Inventory” means inventory, as that term is defined in the U.C.C.

 

“Investment Property” means investment property, as that term is defined in the
U.C.C., unless the Uniform Commercial Code as in effect in another jurisdiction
would govern the perfection and priority of a security interest in investment
property, and, in such case, “investment property” shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.

 

“ITU Application” means a trademark application filed with the United States
Patent and Trademark Office in Washington D.C. pursuant to 15 U.S.C. § 1051(b).

 

“KeyBank” means KeyBank National Association, and its successors and assigns.

 

“Landlord’s Waiver” means a landlord’s waiver or mortgagee’s waiver, each in
form and substance reasonably satisfactory to Agent, delivered by a Credit Party
in connection with this Agreement, as such waiver may from time to time be
amended, restated or otherwise modified.

 

“Lender” means that term as defined in the first paragraph hereof and, as the
context requires, shall include the Fronting Lender and the Swing Line Lender.

 

“Letter of Credit” means a standby letter of credit that shall be issued by the
Fronting Lender for the account of a Borrower or a Guarantor of Payment,
including amendments thereto, if any, and shall have an expiration date no later
than the earlier of (a) one year after its date of issuance (provided that such
Letter of Credit may provide for the renewal thereof for additional one year
periods), or (b) one year after the last day of the Commitment Period.

 

“Letter of Credit Commitment” means the commitment of the Fronting Lender, on
behalf of the Revolving Lenders, to issue Letters of Credit in an aggregate face
amount of up to Ten Million Dollars ($10,000,000).

 

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all issued and outstanding Letters of Credit, and (b) the
aggregate of the draws made on Letters of Credit that have not been reimbursed
by Borrowers or converted to a Revolving Loan pursuant to
Section 2.2(b)(iv) hereof.

 

“Leverage Ratio” means the ratio of (a) Consolidated Funded Indebtedness (for
the most recently completed fiscal quarter of Epiq), to (b) Consolidated EBITDA
(for the most recently completed four fiscal quarters of Epiq).

 

20

--------------------------------------------------------------------------------


 

“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than Operating Leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.

 

“Liquidity” means, at any date, an amount equal to the sum of (a) unrestricted
and unencumbered cash, (b) unrestricted and unencumbered Cash Equivalents having
maturities of not more than one year from the date of acquisition and (c) the
Revolving Credit Availability.

 

“Loan” means a Revolving Loan or a Swing Loan.

 

“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, each Security Document, each Domestic Subsidiary Borrower
Assumption Agreement, the Agent Fee Letter and the Closing Fee Letter, as any of
the foregoing may from time to time be amended, restated or otherwise modified
or replaced, and any other document delivered pursuant thereto.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, condition (financial or otherwise) or prospects of any
Borrower, (b) the business, operations, property, condition (financial or
otherwise) or prospects of the Companies taken as a whole, (c) the ability of
Borrowers or the Companies to perform its or their obligations under this
Agreement or any of the other Loan Documents, or (d) the validity or
enforceability of the Loan Documents or the rights and remedies of Agent or the
Lenders hereunder or thereunder.

 

“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
any Company or the Companies in excess of the amount of Three Million Dollars
($3,000,000).

 

“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to decreases determined pursuant to Section 2.9(a) hereof,
increases pursuant to Section 2.9(b) hereof and assignments of interests
pursuant to Section 11.10 hereof; provided that the Maximum Amount for the Swing
Line Lender shall exclude the Swing Line Commitment (other than its pro rata
share), and the Maximum Amount of the Fronting Lender shall exclude the Letter
of Credit Commitment (other than its pro rata share).

 

“Maximum Rate” means that term as defined in Section 2.3(d) hereof.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.

 

“Mortgage” means each Open-End Mortgage, Assignment of Leases and Rents and
Security Agreement (or deed of trust or comparable document), dated on or after
the Original Closing Date, relating to the Real Property, executed and delivered
by a Credit Party to further

 

21

--------------------------------------------------------------------------------


 

secure the Secured Obligations, as the same may from time to time be amended,
restated or otherwise modified.

 

“Mortgage Amendment” means each Open-End Mortgage Modification Agreement (or
similar agreement), relating to each Mortgage delivered prior to the Closing
Date, executed and delivered by a Company on or after the Closing Date.

 

“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.

 

“Non-Consenting Lender” means that term as defined in Section 11.3(d) hereof.

 

“Non-Credit Party” means a Company that is not a Credit Party.

 

“Non-Credit Party Exposure” means the aggregate amount, incurred on or after the
Closing Date, of loans by a Credit Party to, investments by a Credit Party in,
guaranties by a Credit Party of Indebtedness of, and Letters of Credit issued to
or for the benefit of, a Foreign Subsidiary that is a Non-Credit Party.

 

“Non-U.S. Lender” means that term as defined in Section 3.2(d) hereof.

 

“Note” means a Revolving Credit Note or the Swing Line Note, or any other
promissory note delivered pursuant to this Agreement.

 

“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit C.

 

“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by one or more Borrowers to Agent, the Swing
Line Lender, the Fronting Lender, or any Lender (or any affiliate thereof)
pursuant to this Agreement and the other Loan Documents, and includes the
principal of and interest on all Loans; and all obligations of Borrowers or any
other Credit Party pursuant to Letters of Credit; (b) each extension, renewal,
consolidation or refinancing of any of the foregoing, in whole or in part; (c)
the commitment and other fees and any prepayment fees payable pursuant to this
Agreement or any other Loan Document; (d) all fees and charges in connection
with the Letters of Credit; (e) every other liability, now or hereafter owing to
Agent or any Lender by any Company pursuant to this Agreement or any other Loan
Document; and (f) all Related Expenses.

 

“Operating Leases” means all real or personal property leases under which any
Company is bound or obligated as a lessee or sublessee and which, under GAAP,
are not required to be capitalized on a balance sheet of such Company; provided
that Operating Leases shall not include any such lease under which any Company
is also bound as the lessor or sublessor.

 

“Original Closing Date” means July 20, 2004.

 

“Original Credit Agreement” means that term as defined in the first Whereas
clause on the first page of this Agreement.

 

22

--------------------------------------------------------------------------------


 

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
charges or similar taxes or levies arising from any payment made hereunder or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.

 

“Participant” means that term as defined in Section 11.11 hereof.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.

 

“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).

 

“Permitted Foreign Subsidiary Loans, Guaranties and Investments” means:

 

(a)           the investments by Epiq or a Domestic Subsidiary in a Foreign
Subsidiary, in such amounts existing as of the Closing Date and set forth on
Schedule 5.11 hereto;

 

(b)           the loans by Epiq or a Domestic Subsidiary to a Foreign
Subsidiary, in such amounts existing as of the Closing Date and set forth on
Schedule 5.11 hereto;

 

(c)           any investment by a Foreign Subsidiary in, or loan from a Foreign
Subsidiary to, or guaranty from a Foreign Subsidiary of Indebtedness of, a
Company; and

 

(d)           any Non-Credit Party Exposure, not otherwise permitted under this
definition, up to the aggregate amount for all Foreign Subsidiaries, when
combined with all Permitted Investments, not to exceed Fifty Million Dollars
($50,000,000) at any time outstanding.

 

“Permitted Investment” means an investment of a Company in the stock (or other
debt or equity instruments) of a Person (other than a Company), so long as the
aggregate amount of all such investments of all Companies does not exceed, at
any time, an aggregate amount (as determined when each such investment is made)
of One Million Dollars ($1,000,000) (net of any returns of capital realized on
such investments).

 

23

--------------------------------------------------------------------------------


 

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.

 

“Pledge Agreement” means each of the Pledge Agreements, relating to the Pledged
Securities, executed and delivered by a Borrower or a Guarantor of Payment, as
applicable, in favor of Agent, for the benefit of the Lenders, dated on or after
the Closing Date, as any of the foregoing may from time to time be amended,
restated or otherwise modified.

 

“Pledged Notes” means the promissory notes payable to a Borrower, as described
on Schedule 7.4 hereto, and any additional or future promissory notes that may
hereafter from time to time by payable to one or more Borrowers.

 

“Pledged Securities” means all of the shares of capital stock or other equity
interest of a Subsidiary of a Credit Party, whether now owned or hereafter
acquired or created, and all proceeds thereof; provided that Pledged Securities
shall exclude (a) shares of capital stock or other equity interests of any
Foreign Subsidiary that is not a first-tier Foreign Subsidiary, and (b) shares
of voting capital stock or other voting equity interests in any first-tier
Foreign Subsidiary in excess of sixty-five percent (65%) of the total
outstanding shares of voting capital stock or other voting equity interest of
such first-tier Foreign Subsidiary.  (Schedule 4 hereto lists, as of the Closing
Date, all of the Pledged Securities.)

 

“Prime Rate” means the interest rate established from time to time by Agent as
Agent’s prime rate, whether or not such rate shall be publicly announced; the
Prime Rate may not be the lowest interest rate charged by Agent for commercial
or other extensions of credit.  Each change in the Prime Rate shall be effective
immediately from and after such change.

 

“Prior Credit Agreements” means that term as defined in the first Whereas clause
on the first page of this Agreement.

 

“Proceeds” means (a) proceeds, as that term is defined in the U.C.C., and any
other proceeds, and (b) whatever is received upon the sale, exchange, collection
or other disposition of Collateral or proceeds, whether cash or non-cash.  Cash
proceeds include, without limitation, moneys, checks and Deposit Accounts. 
Proceeds include, without limitation, any Account arising when the right to
payment is earned under a contract right, any insurance payable by reason of
loss or damage to the Collateral, and any return or unearned premium upon any
cancellation of insurance.  Except as expressly authorized in this Agreement,
the right of Agent and the Lenders to Proceeds specifically set forth herein or
indicated in any financing statement shall never constitute an express or
implied authorization on the part of Agent or any Lender to a Company’s sale,
exchange, collection or other disposition of any or all of the Collateral.

 

“Real Property” means each parcel of real estate owned by a Credit Party as set
forth on Schedule 5 hereto, together with all improvements and buildings thereon
and all appurtenances, easements or other rights thereto belonging, and being
defined collectively as the “Property” in each of the Mortgages.

 

24

--------------------------------------------------------------------------------


 

“Register” means that term as described in Section 11.10(i) hereof.

 

“Regularly Scheduled Payment Date” means the last day of each March, June,
September and December of each year.

 

“Related Expenses” means any and all reasonable out-of-pocket costs, liabilities
and expenses (including, without limitation, losses, damages, penalties, claims,
actions, attorneys’ fees, legal expenses, judgments, suits and disbursements)
(a) incurred by Agent, or imposed upon or asserted against Agent or any Lender
in any attempt by Agent and the Lenders to (i) obtain, preserve, perfect or
enforce any Loan Document or any security interest evidenced by any Loan
Document; (ii) obtain payment, performance or observance of any and all of the
Obligations; or (iii) maintain, insure, audit, collect, preserve, repossess or
dispose of any of the collateral securing the Obligations or any part thereof,
including, without limitation, costs and expenses for appraisals, assessments
and audits of any Company or any such collateral; or (b) incidental or related
to subpart (a) above, including, without limitation, interest thereupon from the
date incurred, imposed or asserted until paid at the Default Rate.

 

“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by any Credit Party, or any
of its officers, to Agent or the Lenders pursuant to or otherwise in connection
with this Agreement.

 

“Reportable Event” means a reportable event as that term is defined in Title IV
of ERISA, except actions of general applicability by the Secretary of Labor
under Section 110 of such Act.

 

“Required Lenders” means the holders of at least fifty-one percent (51%), based
upon each Lender’s Commitment Percentage, of an amount (the “Total Amount”)
equal to (a) during the Commitment Period, the Total Commitment Amount, or (b)
after the Commitment Period, the Revolving Credit Exposure; provided that (i)
the portion of the Total Amount held or deemed to be held by any Defaulting
Lender or Insolvent Lender shall be excluded for purposes of making a
determination of Required Lenders, and (ii) if there shall be two or more
Lenders (that are not Defaulting Lenders or Insolvent Lenders), Required Lenders
shall constitute at least two Lenders.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.

 

“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities.  The

 

25

--------------------------------------------------------------------------------


 

Eurodollar Rate shall be adjusted automatically on and as of the effective date
of any change in the Reserve Percentage.

 

“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption
(including any mandatory redemption or optional redemption), retirement or
repurchase, directly or indirectly, of any Subordinated Indebtedness, or (c) the
exercise by such Company of any right of defeasance or covenant defeasance or
similar right with respect to any Subordinated Indebtedness.

 

“Revolving Amount” means the principal amount of Three Hundred Twenty-Five
Million Dollars ($325,000,000), as such amount may be increased pursuant to
Section 2.9(b) hereof, or decreased pursuant to Section 2.9(a) hereof.

 

“Revolving Credit Availability” means, at any time, the amount equal to the
Revolving Credit Commitment minus the Revolving Credit Exposure.

 

“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) the Revolving Lenders (and each Revolving Lender) to
make Revolving Loans, (b) the Fronting Lender to issue and each Revolving Lender
to participate in, Letters of Credit pursuant to the Letter of Credit
Commitment, and (c) the Swing Line Lender to make, and each Revolving Lender to
participate in, Swing Loans pursuant to the Swing Line Commitment; up to an
aggregate principal amount outstanding at any time equal to the Revolving
Amount.

 

“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans outstanding, (b) the Swing Line
Exposure, and (c) the Letter of Credit Exposure.

 

“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.4(a) hereof.

 

“Revolving Lender” means a Lender, with a percentage of the Revolving Credit
Commitment as set forth on Schedule 1 hereto.

 

“Revolving Loan” means a loan made to Borrowers by the Revolving Lenders in
accordance with Section 2.2(a) hereof.

 

“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

 

“Second Amended Credit Agreement” means that term as defined in the first
Whereas clause on the first page of this Agreement.

 

“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to a Lender (or an entity
that is an affiliate of a then existing

 

26

--------------------------------------------------------------------------------


 

Lender) under Hedge Agreements, and (c) the Bank Product Obligations owing to a
Lender (or an entity that is an affiliate of a then existing Lender) under Bank
Product Agreements.

 

“Securities Account” means a securities account, as that term is defined in the
U.C.C.

 

“Securities Account Control Agreement” means each Securities Account Control
Agreement among a Credit Party, Agent and a Securities Intermediary, dated on or
after the Original Closing Date, to be in form and substance reasonably
satisfactory to Agent, as the same may from time to time be amended, restated or
otherwise modified.

 

“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.

 

“Security Agreement” means the Amended and Restated Security Agreement executed
and delivered by a Guarantor of Payment in favor of Agent, for the benefit of
the Lenders, and any other security agreement executed and delivered subsequent
to the Closing Date by a Guarantor of Payment, in each case, dated on or after
the Closing Date, as the same may from time to time be amended, restated or
otherwise modified.

 

“Security Agreement Joinder” means each Security Agreement Joinder, executed and
delivered by a Guarantor of Payment for the purpose of adding such Guarantor of
Payment as a party to the previously executed Security Agreement.

 

“Security Documents” means each Security Agreement, each Security Agreement
Joinder, each Pledge Agreement, each Intellectual Property Security Agreement,
each Intellectual Property Security Amendment, each Mortgage, each Landlord’s
Waiver, each Mortgage Amendment, each Control Agreement, each U.C.C. Financing
Statement or similar filing as to a jurisdiction located outside of the United
States of America filed in connection herewith or perfecting any interest
created in any of the foregoing documents, and any other document pursuant to
which any Lien is granted by a Company or any other Person to Agent, for the
benefit of the Lenders, as security for the Secured Obligations, or any part
thereof, and each other agreement executed or provided to Agent in connection
with any of the foregoing, as any of the foregoing may from time to time be
amended, restated or otherwise modified or replaced.

 

“Solvent” means, with respect to any Person, that (a) the fair value of such
Person’s assets, on a going concern basis, is in excess of the total amount of
such Person’s debts, as determined in accordance with the Bankruptcy Code, (b)
the present fair saleable value of such Person’s assets is in excess of the
amount that will be required to pay such Person’s debts as such debts become
absolute and matured, (c) such Person is able to realize upon its assets and
generally pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as such liabilities mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
its property would constitute an unreasonably small amount of capital.  As used
in this definition, the term “debts” includes any

 

27

--------------------------------------------------------------------------------


 

legal liability, whether matured or unmatured, liquidated or unliquidated,
absolute, fixed or contingent, as determined in accordance with the Bankruptcy
Code.

 

“Special Share Repurchase Period” means the period from November 19, 2010
through March 19, 2011.

 

“Special Share Repurchases” means share repurchases made by Epiq during the
Special Share Repurchase Period, in an aggregate amount not to exceed
Thirty-Five Million Dollars ($35,000,000).

 

“Standard & Poor’s” means Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., and any successor to such company.

 

“Subordinated Indebtedness” means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance reasonably satisfactory to Agent and the Required Lenders) in favor of
the prior payment in full of the Obligations (other than contingent indemnity
obligations).

 

“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by a Borrower or by one or more
other subsidiaries of such Borrower or by such Borrower and one or more
subsidiaries of such Borrower, (b) a partnership, limited liability company or
unlimited liability company of which a Borrower, one or more other subsidiaries
of such Borrower or such Borrower and one or more subsidiaries of such Borrower,
directly or indirectly, is a general partner or managing member, as the case may
be, or otherwise has an ownership interest greater than fifty percent (50%) of
all of the ownership interests in such partnership, limited liability company or
unlimited liability company, or (c) any other Person (other than a corporation,
partnership, limited liability company or unlimited liability company) in which
a Borrower, one or more other subsidiaries of such Borrower or such Borrower and
one or more subsidiaries of such Borrower, directly or indirectly, has at least
a majority interest in the Voting Power or the power to elect or direct the
election of a majority of directors or other governing body of such Person. 
Unless otherwise specified, references to Subsidiary shall mean a Subsidiary of
Epiq.

 

“Supporting Letter of Credit” means a standby letter of credit, in form and
substance satisfactory to Agent and the Fronting Lender, issued by an issuer
satisfactory to Agent and the Fronting Lender.

 

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to Borrowers up to the aggregate amount at any time outstanding of
Five Million Dollars ($5,000,000).

 

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.

 

“Swing Line Lender” means KeyBank, as holder of the Swing Line Commitment.

 

28

--------------------------------------------------------------------------------


 

“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit B executed and delivered pursuant to Section 2.4(b) hereof.

 

“Swing Loan” means a loan that shall be denominated in Dollars made to Borrowers
by the Swing Line Lender under the Swing Line Commitment, in accordance with
Section 2.2(c) hereof.

 

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) thirty (30) days after the date such Swing Loan is made, or (b) the last day
of the Commitment Period.

 

“Taxes” means any and all present or future taxes of any kind, including but not
limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (together with any interest, penalties, fines,
additions to taxes or similar liabilities with respect thereto) other than
Excluded Taxes.

 

“Third Amended Credit Agreement” means that term as defined in the first Whereas
clause on the first page of this Agreement.

 

“Total Commitment Amount” means the principal amount of Three Hundred
Twenty-Five Million Dollars ($325,000,000), as such amount may be increased
pursuant to Section 2.9(b) hereof, or decreased pursuant to
Section 2.9(a) hereof.

 

“Trademark Act” means the U.S. Trademark Act of 1946, as amended.

 

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of Ohio.

 

“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.

 

“Unexercised Availability” means the aggregate amount of all written commitments
received by Borrowers from financial institutions to provide Additional
Commitments pursuant to Section 2.9(b) hereof, but only so long as (a) such
commitments have not yet been accepted by Borrowers, (b) such commitments are in
form and substance reasonably satisfactory to Agent, and (c) the aggregate
amount of all such commitments does not exceed the increase amount available to
Borrowers pursuant to Section 2.9(b) hereof.

 

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person.  The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests

 

29

--------------------------------------------------------------------------------


 

of such Person sufficient to control exclusively the election of that percentage
of the members of the board of directors or similar governing body of such
Person.

 

“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).

 

“Wholly-Owned Subsidiary” means, with respect to any Person, any corporation,
limited liability company, unlimited liability company or other entity, all of
the securities or other ownership interest of which having ordinary Voting Power
to elect a majority of the board of directors, or other persons performing
similar functions, are at the time directly or indirectly owned by such Person.

 

Section 1.2.  Accounting Terms.  Any accounting term not specifically defined in
this Article I shall have the meaning ascribed thereto by GAAP.  In the event
that any “Accounting Change” (as defined below) shall occur and such change
results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then Borrowers, Agent and the Required
Lenders agree to enter into negotiations in order to amend such provisions of
this Agreement so as to equitably reflect such Accounting Changes with the
desired result that the criteria for evaluating the financial condition of
Borrowers shall be the same after such Accounting Changes as if such Accounting
Changes had not been made.  Until such time as such an amendment shall have been
executed and delivered by Borrowers, Agent and the Required Lenders, all
financial covenants, standards and terms in this Agreement shall continue to be
calculated and construed as if such Accounting Changes had not occurred. 
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC (or successors thereto or agencies with
similar functions).

 

Section 1.3.  Terms Generally.  The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms.  Unless otherwise
defined in this Article I, terms that are defined in the U.C.C. are used herein
as so defined.

 

Section 1.4.  Confirmation of Recitals.  Borrowers, Agent and the Lenders hereby
confirm the statements set forth in the recitals of this Agreement.

 

ARTICLE II.  AMOUNT AND TERMS OF CREDIT

 

Section 2.1.  Amount and Nature of Credit.

 

(a)           Subject to the terms and conditions of this Agreement, the
Lenders, during the Commitment Period and to the extent hereinafter provided,
shall make Loans to Borrowers, participate in Swing Loans made by the Swing Line
Lender to Borrowers, and issue or participate in Letters of Credit at the
request of Borrowers, in such aggregate amount as Borrowers shall request
pursuant to the Commitment; provided that in no event shall the

 

30

--------------------------------------------------------------------------------


 

aggregate principal amount of all Loans and Letters of Credit outstanding under
this Agreement be in excess of the Total Commitment Amount.

 

(b)                                 Each Lender, for itself and not one for any
other, agrees to make Loans, participate in Swing Loans, and issue or
participate in Letters of Credit, during the Commitment Period, on such basis
that, immediately after the completion of any borrowing by Borrowers or the
issuance of a Letter of Credit:

 

(i)            the aggregate outstanding principal amount of Loans made by such
Lender (other than Swing Loans made by the Swing Line Lender), when combined
with such Lender’s pro rata share, if any, of the Letter of Credit Exposure and
the Swing Line Exposure, shall not be in excess of the Maximum Amount for such
Lender; and

 

(ii)           the aggregate outstanding principal amount of Loans (other than
Swing Loans) made by such Lender shall represent that percentage of the
aggregate principal amount then outstanding on all Loans (other than Swing
Loans) that shall be such Lender’s Commitment Percentage.

 

Each borrowing (other than Swing Loans which shall be risk participated on a pro
rata basis) from the Lenders shall be made pro rata according to the respective
Commitment Percentages of the Lenders.

 

(c)                                  The Loans may be made as Revolving Loans as
described in Section 2.2(a) hereof, and as Swing Loans as described in
Section 2.2(c) hereof, and Letters of Credit may be issued in accordance with
Section 2.2(b) hereof.

 

Section 2.2.  Revolving Credit Commitment.

 

(a)                                  Revolving Loans.  Subject to the terms and
conditions of this Agreement, during the Commitment Period, the Revolving
Lenders shall make a Revolving Loan or Revolving Loans to Borrowers in such
amount or amounts as Administrative Borrower, through an Authorized Officer, may
from time to time request, but not exceeding in aggregate principal amount at
any time outstanding hereunder the Revolving Credit Commitment, when such
Revolving Loans are combined with the Letter of Credit Exposure and the Swing
Line Exposure.  Borrowers shall have the option, subject to the terms and
conditions set forth herein, to borrow Revolving Loans, maturing on the last day
of the Commitment Period, by means of any combination of Base Rate Loans or
Eurodollar Loans.  Subject to the provisions of this Agreement, Borrowers shall
be entitled under this Section 2.2(a) to borrow Revolving Loans, repay the same
in whole or in part and re-borrow Revolving Loans hereunder at any time and from
time to time during the Commitment Period.

 

(b)                                 Letters of Credit.

 

(i)            Generally.  Subject to the terms and conditions of this
Agreement, during the Commitment Period, the Fronting Lender shall, in its own
name, on behalf of the Revolving Lenders, issue such Letters of Credit for the
account of a Borrower or a

 

31

--------------------------------------------------------------------------------


 

Guarantor of Payment, as Administrative Borrower may from time to time request. 
Administrative Borrower shall not request any Letter of Credit (and the Fronting
Lender shall not be obligated to issue any Letter of Credit) if, after giving
effect thereto, (A) the Letter of Credit Exposure would exceed the Letter of
Credit Commitment, or (B) the Revolving Credit Exposure would exceed the
Revolving Credit Commitment.  The issuance of each Letter of Credit shall confer
upon each Revolving Lender the benefits and liabilities of a participation
consisting of an undivided pro rata interest in the Letter of Credit to the
extent of such Revolving Lender’s Commitment Percentage.

 

(ii)           Request for Letter of Credit.  Each request for a Letter of
Credit shall be delivered to Agent (and to the Fronting Lender, if the Fronting
Lender is a Lender other than Agent) by an Authorized Officer not later than
11:00 A.M. (Eastern time) three Business Days prior to the date of the proposed
issuance of the Letter of Credit.  Each such request shall be in a form
reasonably acceptable to Agent (and the Fronting Lender, if the Fronting Lender
is a Lender other than Agent) and shall specify the face amount thereof, the
account party, the beneficiary, the requested date of issuance, amendment,
renewal or extension, the expiry date thereof, and the nature of the transaction
or obligation to be supported thereby.  Concurrently with each such request,
Administrative Borrower, and any Guarantor of Payment for whose account the
Letter of Credit is to be issued, shall execute and deliver to the Fronting
Lender an appropriate application and agreement, being in the standard form of
the Fronting Lender for such letters of credit, as amended to conform to the
provisions of this Agreement if required by Agent.  Agent shall give the
Fronting Lender and each Revolving Lender notice of each such request for a
Letter of Credit.

 

(iii)          Standby Letters of Credit Fees.  With respect to each Letter of
Credit and the drafts thereunder, if any, whether issued for the account of a
Borrower or any Guarantor of Payment, Borrowers agree to (A) pay to Agent, for
the pro rata benefit of the Revolving Lenders, a non-refundable commission based
upon the face amount of such Letter of Credit, which shall be paid quarterly in
arrears, on each Regularly Scheduled Payment Date, at a rate per annum equal to
the Applicable Margin for Eurodollar Loans (in effect on such Regularly
Scheduled Payment Date) multiplied by the face amount of such Letter of Credit;
(B) pay to Agent, for the sole benefit of the Fronting Lender, an additional
Letter of Credit fee, which shall be paid on each date that such Letter of
Credit shall be issued, amended or renewed at the rate of one-fourth percent
(1/4%) of the face amount of such Letter of Credit; and (C) pay to Agent, for
the sole benefit of the Fronting Lender, such other issuance, amendment,
renewal, negotiation, draw, acceptance, telex, courier, postage and similar
transactional fees as are customarily charged by the Fronting Lender in respect
of the issuance and administration of similar letters of credit under its fee
schedule as in effect from time to time.

 

(iv)          Refunding of Letters of Credit with Revolving Loans.  Whenever a
Letter of Credit shall be drawn, Borrowers shall promptly reimburse the Fronting
Lender for the amount drawn.  In the event that the amount drawn shall not have
been reimbursed by Borrowers on the date of the drawing of such Letter of
Credit, at the sole option of Agent (and the Fronting Lender, if the Fronting
Lender is a Lender other than Agent),

 

32

--------------------------------------------------------------------------------


 

Borrowers shall be deemed to have requested a Revolving Loan, subject to the
provisions of Sections 2.2(a) and 2.5 hereof (other than the requirement set
forth in Section 2.5(d) hereof), in the amount drawn.  Such Revolving Loan shall
be evidenced by the Revolving Credit Notes (or, if a Lender has not requested a
Revolving Credit Note, by the records of Agent and such Lender).  Each Revolving
Lender agrees to make a Revolving Loan on the date of such notice, subject to no
conditions precedent whatsoever.  Each Revolving Lender acknowledges and agrees
that its obligation to make a Revolving Loan pursuant to Section 2.2(a) hereof
when required by this Section 2.2(b)(iv) shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or Event of Default, and
that its payment to Agent, for the account of the Fronting Lender, of the
proceeds of such Revolving Loan shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever and whether or not
the Revolving Credit Commitment shall have been reduced or terminated. 
Borrowers irrevocably authorize and instruct Agent to apply the proceeds of any
borrowing pursuant to this Section 2.2(b)(iv) to reimburse, in full (other than
the Fronting Lender’s pro rata share of such borrowing), the Fronting Lender for
the amount drawn on such Letter of Credit.  Each such Revolving Loan shall be
deemed to be a Base Rate Loan unless otherwise requested by and available to
Borrowers hereunder.  Each Revolving Lender is hereby authorized to record on
its records relating to its Revolving Credit Note (or, if such Lender has not
requested a Revolving Credit Note, its records relating to Revolving Loans) such
Revolving Lender’s pro rata share of the amounts paid and not reimbursed on the
Letters of Credit.

 

(v)           Participation in Letters of Credit.  If, for any reason, Agent
(and the Fronting Lender if the Fronting Lender is a Lender other than Agent)
shall be unable to or, in the opinion of Agent, it shall be impracticable to,
convert any amount drawn under a Letter of Credit to a Revolving Loan pursuant
to the preceding subsection, Agent (and the Fronting Lender if the Fronting
Lender is a Lender other than Agent) shall have the right to request that each
Revolving Lender fund a participation in the amount due with respect to such
Letter of Credit, and Agent shall promptly notify each Revolving Lender thereof
(by facsimile or telephone, confirmed in writing).  Upon such notice, but
without further action, the Fronting Lender hereby agrees to grant to each
Revolving Lender, and each Revolving Lender hereby agrees to acquire from the
Fronting Lender, an undivided participation interest in the amount due with
respect to such Letter of Credit in an amount equal to such Revolving Lender’s
Commitment Percentage of the principal amount due with respect to such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to Agent, for the account of the Fronting Lender, such
Revolving Lender’s ratable share of the amount due with respect to such Letter
of Credit (determined in accordance with such Revolving Lender’s Commitment
Percentage).  Each Revolving Lender acknowledges and agrees that its obligation
to acquire participations in the amount due under any Letter of Credit that is
drawn but not reimbursed by Borrowers pursuant to this subsection (v) shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and

 

33

--------------------------------------------------------------------------------


 

that each such payment shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated.  Each
Revolving Lender shall comply with its obligation under this subsection (v) by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.5 hereof with respect to Revolving Loans.  Each Revolving Lender is
hereby authorized to record on its records such Revolving Lender’s pro rata
share of the amounts paid and not reimbursed on the Letters of Credit.

 

(vi)          Letters of Credit Outstanding Beyond the Commitment Period.  If
any Letter of Credit is outstanding upon the termination of the Commitment,
then, upon such termination, Borrowers shall deposit with Agent, for the benefit
of the Fronting Lender, with respect to all outstanding Letters of Credit,
either cash or a Supporting Letter of Credit, which, in each case, is (A) in an
amount equal to one hundred five percent (105%) of the undrawn amount of the
outstanding Letters of Credit, and (B) free and clear of all rights and claims
of third parties.  The cash shall be deposited in an escrow account at a
financial institution designated by the Fronting Lender.  The Fronting Lender
shall be entitled to withdraw (with respect to the cash) or draw (with respect
to the Supporting Letter of Credit) amounts necessary to reimburse the Fronting
Lender for payments to be made under the Letters of Credit and any fees and
expenses associated with such Letters of Credit, or incurred pursuant to the
reimbursement agreements with respect to such Letters of Credit.  Borrowers
shall also execute such documentation as Agent or the Fronting Lender may
reasonably require in connection with the survival of the Letters of Credit
beyond the Commitment or this Agreement.  After expiration of all undrawn
Letters of Credit, the Supporting Letter of Credit or the remainder of the cash,
as the case may be, shall promptly be returned to Administrative Borrower.

 

(vii)         Requests for Letters of Credit When One or More Revolving Lenders
are Affected Lenders.  No Letter of Credit shall be requested or issued
hereunder if any Revolving Lender is at such time an Affected Lender hereunder,
unless Agent (and the Fronting Lender) has entered into satisfactory (to Agent
and the Fronting Lender) arrangements (including, without limitation, the
posting of cash collateral) with Borrowers or such Affected Lender to eliminate
or mitigate the reimbursement risk with respect to such Affected Lender.

 

(viii)        Letters of Credit Issued and Outstanding When One or More
Revolving Lenders are Affected Lenders.  With respect to any Letters of Credit
that have been issued and are outstanding at the time any Revolving Lender is an
Affected Lender, Agent (and the Fronting Lender) shall have the right to request
that Borrower or such Affected Lender cash collateralize, in form and substance
satisfactory to Agent (and the Fronting Lender), such Letters of Credit so as to
eliminate or mitigate the reimbursement risk with respect to such Affected
Lender.

 

34

--------------------------------------------------------------------------------


 

(c)                                  Swing Loans.

 

(i)            Generally.  Subject to the terms and conditions of this
Agreement, during the Commitment Period, the Swing Line Lender shall make a
Swing Loan or Swing Loans to Borrowers in such amount or amounts as
Administrative Borrower, through an Authorized Officer, may from time to time
request and to which the Swing Line Lender may agree; provided that
Administrative Borrower shall not request any Swing Loan if, after giving effect
thereto, (A) the Revolving Credit Exposure would exceed the Revolving Credit
Commitment, or (B) the Swing Line Exposure would exceed the Swing Line
Commitment.  Each Swing Loan shall be due and payable on the Swing Loan Maturity
Date applicable thereto.

 

(ii)           Refunding of Swing Loans.  If the Swing Line Lender so elects, by
giving notice to Administrative Borrower and the Revolving Lenders, Borrowers
agree that the Swing Line Lender shall have the right, in its sole discretion,
to require that any Swing Loan be refinanced as a Revolving Loan.  Such
Revolving Loan shall be a Base Rate Loan unless otherwise requested by and
available to Borrowers hereunder.  Upon receipt of such notice by Administrative
Borrower and the Revolving Lenders, Borrowers shall be deemed, on such day, to
have requested a Revolving Loan in the principal amount of the Swing Loan in
accordance with Sections 2.2(a) and 2.5 hereof (other than the requirement set
forth in Section 2.5(d) hereof).  Such Revolving Loan shall be evidenced by the
Revolving Credit Notes (or, if a Revolving Lender has not requested a Revolving
Credit Note, by the records of Agent and such Revolving Lender).  Each Revolving
Lender agrees to make a Revolving Loan on the date of such notice, subject to no
conditions precedent whatsoever.  Each Revolving Lender acknowledges and agrees
that such Revolving Lender’s obligation to make a Revolving Loan pursuant to
Section 2.2(a) hereof when required by this Section 2.2(c)(ii) is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that its payment to Agent, for the account of the Swing
Line Lender, of the proceeds of such Revolving Loan shall be made without any
offset, abatement, recoupment, counterclaim, withholding or reduction whatsoever
and whether or not the Revolving Credit Commitment shall have been reduced or
terminated.  Borrowers irrevocably authorize and instruct Agent to apply the
proceeds of any borrowing pursuant to this Section 2.2(c)(ii) to repay in full
such Swing Loan.  Each Revolving Lender is hereby authorized to record on its
records relating to its Revolving Credit Note (or, if such Revolving Lender has
not requested a Revolving Credit Note, its records relating to Revolving Loans)
such Revolving Lender’s pro rata share of the amounts paid to refund such Swing
Loan.

 

(iii)          Participation in Swing Loans.  If, for any reason, the Swing Line
Lender is unable to or, in the opinion of Agent, it is impracticable to, convert
any Swing Loan to a Revolving Loan pursuant to the preceding Section 2.2(c)(ii),
then on any day that a Swing Loan is outstanding (whether before or after the
maturity thereof), Agent shall have the right to request that each Revolving
Lender fund a participation in such Swing Loan, and Agent shall promptly notify
each Revolving Lender thereof (by facsimile or telephone, confirmed in
writing).  Upon such notice, but without further action, the

 

35

--------------------------------------------------------------------------------


 

Swing Line Lender hereby agrees to grant to each Revolving Lender, and each
Revolving Lender hereby agrees to acquire from the Swing Line Lender, an
undivided participation interest in the right to share in the payment of such
Swing Loan in an amount equal to such Revolving Lender’s Commitment Percentage
of the principal amount of such Swing Loan.  In consideration and in furtherance
of the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to Agent, for the
benefit of the Swing Line Lender, such Revolving Lender’s ratable share of such
Swing Loan (determined in accordance with such Revolving Lender’s Commitment
Percentage).  Each Revolving Lender acknowledges and agrees that its obligation
to acquire participations in Swing Loans pursuant to this Section 2.2(c)(iii) is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or an Event of Default, and that each such payment shall be made without
any offset, abatement, recoupment, counterclaim, withholding or reduction
whatsoever and whether or not the Revolving Credit Commitment shall have been
reduced or terminated.  Each Revolving Lender shall comply with its obligation
under this Section 2.2(c)(iii) by wire transfer of immediately available funds,
in the same manner as provided in Section 2.5 hereof with respect to Revolving
Loans to be made by such Revolving Lender.

 

(iv)          Requests for Swing Loan When One or More Revolving Lenders are
Affected Lenders.  No Swing Loan shall be requested or issued hereunder if any
Revolving Lender is at such time an Affected Lender hereunder, unless Agent has
entered into satisfactory (to Agent) arrangements (including, without
limitation, the posting of cash collateral) with Borrowers or such Affected
Lender to eliminate or mitigate the reimbursement risk with respect to such
Affected Lender.

 

(v)           Swing Loans Outstanding When One or More Revolving Lenders are
Affected Lenders.  With respect to any Swing Loans that are outstanding at the
time any Revolving Lender is an Affected Lender, Agent shall have the right to
request that Borrowers or such Affected Lender cash collateralize, in form and
substance satisfactory to Agent, such Swing Loans so as to eliminate or mitigate
the reimbursement risk with respect to such Affected Lender.

 

Section 2.3.  Interest.

 

(a)                                  Revolving Loans.

 

(i)            Base Rate Loan.  Borrowers shall pay interest on the unpaid
principal amount of a Revolving Loan that is a Base Rate Loan outstanding from
time to time from the date thereof until paid at the Derived Base Rate from time
to time in effect.  Interest on such Base Rate Loan shall be payable, commencing
June 30, 2011, and continuing on each Regularly Scheduled Payment Date
thereafter and at the maturity thereof.

 

(ii)           Eurodollar Loans.  Borrowers shall pay interest on the unpaid
principal amount of each Revolving Loan that is a Eurodollar Loan outstanding
from time to time, fixed in advance on the first day of the Interest Period
applicable thereto through the last

 

36

--------------------------------------------------------------------------------


 

day of the Interest Period applicable thereto (but subject to changes in the
Applicable Margin for Eurodollar Loans), at the Derived Eurodollar Rate. 
Interest on such Eurodollar Loan shall be payable on each Interest Adjustment
Date with respect to an Interest Period (provided that if an Interest Period
shall exceed three months, the interest must be paid every three months,
commencing three months from the beginning of such Interest Period).

 

(b)           Swing Loans.  Borrowers shall pay interest to Agent, for the sole
benefit of the Swing Line Lender (and any Revolving Lender that shall have
purchased a participation in such Swing Loan), on the unpaid principal amount of
each Swing Loan outstanding from time to time, from the date thereof until paid,
at the Derived Base Rate from time to time in effect.  Interest on each Swing
Loan shall be payable on the Swing Loan Maturity Date applicable thereto. Each
Swing Loan shall bear interest for a minimum of one day.

 

(c)           Default Rate.  Anything herein to the contrary notwithstanding, if
an Event of Default pursuant to Section 8.1 or 8.11 hereof shall occur and be
continuing, upon the election of the Required Lenders with respect to an Event
of Default pursuant to Section 8.1 hereof and automatically with respect to an
Event of Default pursuant to Section 8.11 hereof, (i) the principal of each Loan
and the unpaid interest thereon shall bear interest, until paid, at the Default
Rate, (ii) the fee for the aggregate undrawn amount of all issued and
outstanding Letters of Credit shall be increased by two percent (2%) in excess
of the rate otherwise applicable thereto, and (iii) in the case of any other
amount not paid when due from Borrowers hereunder or under any other Loan
Document, such amount shall bear interest at the Default Rate.

 

(d)           Limitation on Interest.  In no event shall the rate of interest
hereunder exceed the maximum rate allowable by law.  Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Administrative Borrower for distribution
to Borrowers, as appropriate.  In determining whether the interest contracted
for, charged, or received by Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (i) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (ii) exclude voluntary prepayments and the effects thereof, and
(iii) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations.

 

Section 2.4.  Evidence of Indebtedness.

 

(a)           Revolving Loans.  Upon the request of a Revolving Lender, to
evidence the obligation of Borrowers to repay the Revolving Loans made by such
Revolving Lender and to pay interest thereon, Borrowers shall execute a
Revolving Credit Note, payable to the order of such Revolving Lender in the
principal amount equal to its Commitment Percentage of the Revolving Credit
Commitment, or, if less, the aggregate unpaid principal amount of Revolving
Loans made by such Revolving Lender; provided that the failure of a Revolving
Lender to

 

37

--------------------------------------------------------------------------------


 

request a Revolving Credit Note shall in no way detract from Borrowers’
obligations to such Revolving Lender hereunder.

 

(b)                                 Swing Loans.  Upon the request of the Swing
Line Lender, to evidence the obligation of Borrowers to repay the Swing Loans
and to pay interest thereon, Borrowers shall execute a Swing Line Note, payable
to the order of the Swing Line Lender in the principal amount of the Swing Line
Commitment, or, if less, the aggregate unpaid principal amount of Swing Loans
made by the Swing Line Lender; provided that the failure of the Swing Line
Lender to request a Swing Line Note shall in no way detract from Borrowers’
obligations to the Swing Line Lender hereunder.

 

Section 2.5.  Notice of Credit Event; Funding of Loans.

 

(a)                                  Notice of Credit Event.  Administrative
Borrower, through an Authorized Officer, shall provide to Agent a Notice of Loan
prior to (i) 11:00 A.M. (Eastern time) on the proposed date of borrowing of, or
conversion of a Loan to, a Base Rate Loan, (ii) 11:00 A.M. (Eastern time) three
Business Days prior to the proposed date of borrowing of, continuation of, or
conversion of a Loan to, a Eurodollar Loan, and (iii) 2:00 P.M. (Eastern time)
on the proposed date of borrowing of a Swing Loan (or such later time as agreed
to from time to time by the Swing Line Lender); provided that an Authorized
Officer of Administrative Borrower may verbally request a Loan, so long as a
Notice of Loan is received by the end of the same Business Day, and, if Agent or
any Lender provides funds or initiates funding based upon such verbal request,
Administrative Borrower shall bear the risk with respect to any information
regarding such funding that is later determined to have been incorrect. 
Borrowers shall comply with the notice provisions set forth in
Section 2.2(b) hereof with respect to Letters of Credit.

 

(b)                                 Funding of Loans.  Agent shall notify each
Revolving Lender of the date, amount and Interest Period (if applicable)
promptly upon the receipt of a Notice of Loan (other than for a Swing Loan, or a
Revolving Loan to be funded as a Swing Loan), and, in any event, by 1:00 P.M.
(Eastern time) on the date such Notice of Loan is received.  On the date that
the Credit Event set forth in such Notice of Loan is to occur, each such
Revolving Lender shall provide to Agent, not later than 2:00 P.M. (Eastern
time), the amount in Dollars, in federal or other immediately available funds,
required of it.  If Agent shall elect to advance the proceeds of such Loan prior
to receiving funds from such Revolving Lender, Agent shall have the right, upon
prior notice to Administrative Borrower, to debit any account of one or more
Borrowers or otherwise receive such amount from Borrowers, promptly after
demand, in the event that such Revolving Lender shall fail to reimburse Agent in
accordance with this subsection (b).  Agent shall also have the right to receive
interest from such Revolving Lender at the Federal Funds Effective Rate in the
event that such Revolving Lender shall fail to provide its portion of the Loan
on the date requested and Agent shall elect to provide such funds.

 

(c)                                  Conversion and Continuation of Loans.

 

(i)            At the request of Administrative Borrower to Agent, subject to
the notice and other provisions of this Section 2.5, the appropriate Lenders
shall convert a Base Rate Loan to one or more Eurodollar Loans at any time and
shall convert a Eurodollar

 

38

--------------------------------------------------------------------------------


 

Loan to a Base Rate Loan on any Interest Adjustment Date applicable thereto. 
Swing Loans may be converted by the Swing Line Lender to Revolving Loans in
accordance with Section 2.2(c)(ii) hereof.

 

(ii)           At the request of Administrative Borrower to Agent, subject to
the notice and other provisions of this Section 2.5, the appropriate Lenders
shall continue one or more Eurodollar Loans as of the end of the applicable
Interest Period as a new Eurodollar Loan with a new Interest Period.

 

(d)                                 Minimum Amount for Loans.  Each request for:

 

(i)            a Base Rate Loan shall be in an amount of not less than One
Million Dollars ($1,000,000), increased by increments of One Million Dollars
($1,000,000);

 

(ii)           a Eurodollar Loan shall be in an amount of not less than One
Million Dollars ($1,000,000), increased by increments of One Million Dollars
($1,000,000); and

 

(iii)          a Swing Loan shall be in an amount of not less than One Hundred
Thousand Dollars ($100,000).

 

(e)                                  Interest Periods.  Administrative Borrower
shall not request that Eurodollar Loans be outstanding for more than six
different Interest Periods at the same time.

 

(f)                                    Advancing of Non Pro-Rata Revolving
Loans.  Notwithstanding anything in this Agreement to the contrary, if Borrowers
request a Revolving Loan pursuant to Section 2.5(a) hereof (and all conditions
precedent set forth in Section 4.1 hereof are met) at a time when one or more
Revolving Lenders are Defaulting Lenders, the non-Defaulting Lenders shall honor
such request by making a non pro-rata Revolving Loan to Borrowers in an amount
equal to (i) the amount requested by Borrowers, minus (ii) the portions of such
Revolving Loan that should have been made by such Defaulting Lenders.  For
purposes of such Revolving Loans, the Revolving Lenders that are making such
Revolving Loan shall do so in proportion to their Commitment Percentages of the
amount requested by Borrowers.  For the avoidance of doubt, in no event shall
the aggregate outstanding principal amount of Loans made by a Lender (other than
Swing Loans made by the Swing Line Lender), when combined with such Lender’s pro
rata share, if any, of the Letter of Credit Exposure and the Swing Line
Exposure, be in excess of the Maximum Amount for such Lender.

 

Section 2.6.  Payment on Loans and Other Obligations.

 

(a)                                  Payments Generally.  Each payment made
hereunder by a Credit Party shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever.

 

(b)                                 Payments from Borrowers.  All payments
(including prepayments) to Agent of the principal of or interest on each Loan or
other payment, including but not limited to principal, interest, fees or any
other amount owed by Borrowers under this Agreement, shall be made in

 

39

--------------------------------------------------------------------------------


 

Dollars.  All payments described in this subsection (b) shall be remitted to
Agent, at the address of Agent for notices referred to in Section 11.4 hereof
for the account of the appropriate Lenders (or the Fronting Lender or the Swing
Line Lender, as appropriate) not later than 1:00 P.M. (Eastern time) on the due
date thereof in immediately available funds.  Any such payments received by
Agent (or the Fronting Lender or the Swing Line Lender) after 1:00 P.M. (Eastern
time) shall be deemed to have been made and received on the next Business Day.

 

(c)           Payments to Lenders.  Upon Agent’s receipt of payments hereunder,
Agent shall immediately distribute to the appropriate Lenders (except with
respect to Swing Loans, which shall be paid to the Swing Line Lender and any
Lender that has funded a participation in the Swing Loans, or, with respect to
Letters of Credit, certain of which payments shall be paid to the Fronting
Lender) ratable shares, if any, of the amount of principal, interest, and
commitment and other fees received by Agent for the account of such Lender. 
Payments received by Agent shall be delivered to the Lenders in Dollars in
immediately available funds.  Each appropriate Lender shall record any
principal, interest or other payment, the principal amounts of Base Rate Loans,
Eurodollar Loans, Swing Loans and Letters of Credit, all prepayments and the
applicable dates, including Interest Periods, with respect to the Loans made,
and payments received by such Lender, by such method as such Lender may
generally employ; provided that failure to make any such entry shall in no way
detract from the obligations of Borrowers under this Agreement or any Note.  The
aggregate unpaid amount of Loans, types of Loans, Interest Periods and similar
information with respect to the Loans and Letters of Credit set forth on the
records of Agent shall be rebuttably presumptive evidence with respect to such
information, including the amounts of principal, interest and fees owing to each
Lender.

 

(d)           Timing of Payments.  Whenever any payment to be made hereunder,
including, without limitation, any payment to be made on any Loan, shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next Business Day and such extension of time shall in each case be
included in the computation of the interest payable on such Loan; provided that,
with respect to a Eurodollar Loan, if the next Business Day shall fall in the
succeeding calendar month, such payment shall be made on the preceding Business
Day and the relevant Interest Period shall be adjusted accordingly.

 

(e)           Affected Lender.  To the extent that Agent receives any payments
or other amounts for the account of a Revolving Lender that is an Affected
Lender, at the discretion of Agent, such Affected Lender shall be deemed to have
requested that Agent use such payment or other amount (or any portion thereof,
at the discretion of Agent) first, to cash collateralize its unfunded risk
participation in Swing Loans and the Letters of Credit pursuant to Sections
2.2(b)(v), 2.2(c)(iii), and 2.5(b) hereof, and, with respect to any Defaulting
Lender, second, to fulfill its obligations to make Loans.

 

(f)            Payment of Non Pro-Rata Revolving Loans.  Notwithstanding
anything in this Agreement to the contrary, at the sole discretion of Agent, in
order to pay Revolving Loans that were not advanced pro rata by the Revolving
Lenders, any payment of any Loan may first be applied to such Revolving Loans
that were not advanced pro rata.

 

40

--------------------------------------------------------------------------------


 

Section 2.7.  Prepayment.

 

(a)           Right to Prepay.

 

(i)            Borrowers shall have the right at any time or from time to time
to prepay, on a pro rata basis for all of the appropriate Lenders (except with
respect to Swing Loans, which shall be paid to the Swing Line Lender and any
Lender that has funded a participation in such Swing Loan), all or any part of
the principal amount of the Loans then outstanding, as designated by
Administrative Borrower.  Such payment shall include interest accrued on the
amount so prepaid to the date of such prepayment and any amount payable under
Article III hereof with respect to the amount being prepaid.  Prepayments of
Base Rate Loans shall be without any premium or penalty.

 

(ii)           Borrowers shall have the right, at any time or from time to time,
to prepay, for the benefit of the Swing Line Lender (and any Lender that has
funded a participation in such Swing Loan), all or any part of the principal
amount of the Swing Loans then outstanding, as designated by Administrative
Borrower, plus interest accrued on the amount so prepaid to the date of such
prepayment.

 

(iii)          Notwithstanding anything in this Section 2.7 or otherwise to the
contrary, at the discretion of Agent, in order to prepay Revolving Loans that
were not advanced pro rata by all of the Revolving Lenders, any prepayment of a
Loan shall first be applied to Revolving Loans made by the Revolving Lenders
during any period in which a Defaulting Lender or Insolvent Lender shall exist.

 

(b)           Notice of Prepayment.  Administrative Borrower shall give Agent
notice of prepayment of a Base Rate Loan or Swing Loan by no later than
11:00 A.M. (Eastern time) on the Business Day on which such prepayment is to be
made, and written notice of the prepayment of any Eurodollar Loan by no later
than 1:00 P.M. (Eastern time) three Business Days before the Business Day on
which such prepayment is to be made.

 

(c)           Minimum Amount.  Each prepayment of a Eurodollar Loan shall be in
the principal amount of not less than Five Hundred Thousand Dollars ($500,000),
increased by increments of Two Hundred Fifty Thousand Dollars ($250,000), or,
with respect to a Swing Loan, the principal balance of such Swing Loan, except
in the case of a mandatory payment pursuant to Section 2.11 or Article III
hereof.

 

Section 2.8.  Commitment and Other Fees.

 

(a)           Commitment Fee.  Borrowers shall pay to Agent, for the ratable
account of the Revolving Lenders, as a consideration for the Revolving Credit
Commitment, a commitment fee from the Closing Date to and including the last day
of the Commitment Period, payable quarterly, at a rate per annum equal to
(i) the Applicable Commitment Fee Rate in effect on the payment date, multiplied
by (ii) (A) the average daily Revolving Credit Commitment in effect during such
quarter, minus (B) the average daily Revolving Credit Exposure (exclusive of the
Swing Line Exposure) during such quarter.  The commitment fee shall be payable
in arrears, on

 

41

--------------------------------------------------------------------------------


 

June 30, 2011 and continuing on each Regularly Scheduled Payment Date
thereafter, and on the last day of the Commitment Period.

 

(b)           Agent Fee.  Borrowers shall pay to Agent, for its sole benefit,
the fees set forth in the Agent Fee Letter.

 

Section 2.9.  Modifications to Commitment.

 

(a)           Optional Reduction of Revolving Credit Commitment.  Borrowers may
at any time and from time to time permanently reduce in whole or ratably in part
the Revolving Credit Commitment to an amount not less than the then existing
Revolving Credit Exposure, by giving Agent not fewer than three Business Days’
written notice of such reduction, provided that any such partial reduction shall
be in an aggregate amount, for all of the Lenders, of not less than Five Million
Dollars ($5,000,000).  Agent shall promptly notify each Revolving Lender of the
date of each such reduction and such Revolving Lender’s proportionate share
thereof.  After each such partial reduction, the commitment fees payable
hereunder shall be calculated upon the Revolving Credit Commitment as so
reduced.  If Borrowers reduce in whole the Total Commitment Amount, on the
effective date of such reduction (Borrowers having prepaid in full the unpaid
principal balance, if any, of the Loans, together with all interest (if any) and
commitment and other fees accrued and unpaid with respect thereto, and provided
that no Letter of Credit Exposure or Swing Line Exposure shall exist), all of
the Revolving Credit Notes shall be delivered to Agent marked “Canceled” and
Agent shall redeliver such Revolving Credit Notes to Administrative Borrower. 
Any partial reduction in the Revolving Credit Commitment shall be effective
during the remainder of the Commitment Period.  Upon each decrease of the
Revolving Credit Commitment, the Revolving Amount and the Total Commitment
Amount shall be proportionally decreased.

 

(b)           Increase in Commitment.

 

(i)            At any time during the Commitment Increase Period, Administrative
Borrower may request that Agent increase the Total Commitment Amount by
(A) increasing the Revolving Amount, or (B) adding an Additional Facility to
this Agreement (any such Additional Facility shall be subject to subsection
(c) below); provided that the aggregate amount of all such increases under this
subsection (b) shall not exceed the Commitment Increase Amount.  Each such
request for an increase shall be in an amount of at least Five Million Dollars
($5,000,000), increased by increments of One Million Dollars ($1,000,000), and
may be made by either (1) increasing, for one or more Revolving Lenders, with
their prior written consent, their respective Revolving Credit Commitments,
(2) adding a new commitment for one or more Lenders, with their prior written
consent, with respect to an Additional Facility, or (3) including one or more
Additional Lenders, each with a new commitment under the Revolving Credit
Commitment or an Additional Facility, as a party to this Agreement (each an
“Additional Commitment” and, collectively, the “Additional Commitments”);
provided that existing Lenders shall be given the first opportunity to provide
Additional Commitments.

 

42

--------------------------------------------------------------------------------


 

(ii)           During the Commitment Increase Period, all of the Lenders agree
that Agent shall permit one or more Additional Commitments upon satisfaction of
the following requirements: (A) each Additional Lender, if any, shall execute an
Additional Lender Assumption Agreement, (B) Agent shall provide to
Administrative Borrower and each Lender a revised Schedule 1 to this Agreement,
including revised applicable Commitment Percentages for each of the Lenders, if
appropriate, at least three Business Days prior to the date of the effectiveness
of such Additional Commitments (each an “Additional Lender Assumption Effective
Date”), and (C) Borrowers shall execute and deliver to Agent and the Lenders
such replacement or additional Revolving Credit Notes or other Notes as shall be
required by Agent (and requested by the Lenders).  The Lenders hereby authorize
Agent to execute each Additional Lender Assumption Agreement on behalf of the
Lenders.

 

(iii)          On each Additional Lender Assumption Effective Date, as
appropriate, the Lenders shall make adjustments among themselves with respect to
the Loans then outstanding and amounts of principal, interest, commitment fees
and other amounts paid or payable with respect thereto as shall be necessary, in
the opinion of Agent, in order to reallocate among the applicable Lenders such
outstanding amounts, based on the revised applicable Commitment Percentages and
to otherwise carry out fully the intent and terms of this Section 2.9(b) (and
Borrowers shall pay to the applicable Lenders any amounts that would be payable
pursuant to Section 3.3 hereof if such adjustments among the applicable Lenders
would cause a prepayment of one or more Eurodollar Loans).  In connection
therewith, it is understood and agreed that the Maximum Amount of any Lender
will not be increased (or decreased except pursuant to Section 2.9(a) above)
without the prior written consent of such Lender.  Borrowers shall not request
any increase in the Total Commitment Amount pursuant to this Section 2.9(b) if a
Default or an Event of Default shall then exist, or, after giving pro forma
effect to any such increase (including a pro forma calculation of the financial
covenants set forth in Section 5.7 hereof) would exist.  At the time of any such
increase, at the request of Agent, the Credit Parties and the Lenders shall
enter into an amendment to evidence such increase and to address related
provisions as deemed necessary or appropriate by Agent.

 

(c)           Additional Facilities.

 

(i)            Each Additional Facility (A) shall rank pari passu in right of
payment with the Revolving Loans, (B) shall not mature earlier than the last day
of the Commitment Period (but may have amortization prior to such date),
(C) shall be treated substantially the same as (and in any event no more
favorably than) the Revolving Loans, and (D) may have mandatory prepayments,
which amounts shall be shared pro rata with the Revolving Lenders after the
occurrence of an Event of Default, at the discretion of the Revolving Lenders;
provided that (1) the terms and conditions applicable to any Additional Facility
maturing after the last day of the Commitment Period may provide for material
additional or different financial or other covenants or prepayment requirements
applicable only during periods after the last day of the Commitment Period, and
(2) may be priced differently than Revolving Loans; provided that, if the
applicable interest rates for an Additional Facility are greater than fifty
(50.00) basis points in excess of the interest rates

 

43

--------------------------------------------------------------------------------


 

of any existing Loans, the interest rates with respect to such existing Loans
shall be automatically increased by the number of basis points of such excess.

 

(ii)           An Additional Facility may be added hereunder pursuant to an
amendment or restatement (an “Additional Facility Amendment”) of this Agreement
and, as appropriate, the other Loan Documents, executed by Borrower, each Lender
providing a commitment with respect to such Additional Facility and each
Additional Lender providing a commitment with respect to such Additional
Facility, and Agent.  An Additional Facility Amendment may, without the consent
of any other Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
Agent, to effect the provisions of Section 2.06(b) and (c) hereof (including,
without limitation, amendments to the definitions in this Agreement and
Section 9.8 hereof for the purpose of treating such Additional Facility pari
passu with Revolving Loans).

 

Section 2.10.  Computation of Interest and Fees.  With the exception of Base
Rate Loans, interest on Loans Letter of Credit fees, Related Expenses and
commitment and other fees and charges hereunder shall be computed on the basis
of a year having three hundred sixty (360) days and calculated for the actual
number of days elapsed.  With respect to Base Rate Loans, interest shall be
computed on the basis of a year having three hundred sixty-five (365) days or
three hundred sixty-six (366) days, as the case may be, and calculated for the
actual number of days elapsed.

 

Section 2.11.  Mandatory Payments.

 

(a)           Revolving Credit Exposure.  If, at any time, the Revolving Credit
Exposure shall exceed the Revolving Credit Commitment as then in effect,
Borrowers shall, as promptly as practicable, but in no event later than the next
Business Day, pay an aggregate principal amount of the Revolving Loans
sufficient to bring the Revolving Credit Exposure within the Revolving Credit
Commitment.

 

(b)           Swing Line Exposure.  If, at any time, the Swing Line Exposure
shall exceed the Swing Line Commitment, Borrowers shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Swing Loans sufficient to bring the Swing Line Exposure
within the Swing Line Commitment.

 

(c)           Mandatory Payments Generally.  Unless otherwise designated by
Administrative Borrower, each prepayment pursuant to subsection (a) above shall
be applied in the following order (i) first, on a pro rata basis for the
Lenders, to outstanding Base Rate Loans, and (ii) second, on a pro rata basis
for the Lenders, to outstanding Eurodollar Loans; provided that, if the
outstanding principal amount of any Eurodollar Loan shall be reduced to an
amount less than the minimum amount set forth in Section 2.5(d) hereof as a
result of such prepayment, then such Eurodollar Loan shall be converted into a
Base Rate Loan on the date of such prepayment.  Any prepayment of a Eurodollar
Loan pursuant to this Section 2.11 shall be subject to the prepayment provisions
set forth in Article III hereof.

 

44

--------------------------------------------------------------------------------


 

Section 2.12.  Liability of Borrowers.

 

(a)           Joint and Several Liability.  Each Borrower hereby authorizes
Administrative Borrower or any other Borrower to request Loans or Letters of
Credit hereunder.  Each Borrower acknowledges and agrees that Agent and the
Lenders are entering into this Agreement at the request of each Borrower and
with the understanding that each Borrower is and shall remain fully liable,
jointly and severally, for payment in full of the Obligations and any other
amount payable under this Agreement and the other Loan Documents.  Each Borrower
agrees that it is receiving or will receive a direct pecuniary benefit for each
Loan made or Letter of Credit issued hereunder.

 

(b)           Appointment of Administrative Borrower.  Each Borrower hereby
irrevocably appoints Administrative Borrower as the borrowing agent and
attorney-in-fact for all Borrowers, which appointment shall remain in full force
and effect unless and until Agent shall have received prior written notice
signed by each Borrower that such appointment has been revoked and that another
Borrower has been appointed Administrative Borrower.  Each Borrower hereby
irrevocably appoints and authorizes Administrative Borrower to (i) provide Agent
with all notices with respect to Loans and Letters of Credit obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement, (ii) take such action as Administrative Borrower deems appropriate on
its behalf to obtain Loans and Letters of Credit, and (iii) exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement.  It is understood that the handling of the Collateral of Borrowers in
a combined fashion, as more fully set forth herein, is done solely as an
accommodation to Borrowers in order to utilize the collective borrowing powers
of Borrowers in the most efficient and economical manner and at their request,
and that neither Agent nor any Lender shall incur liability to any Borrower as a
result hereof.  Each Borrower expects to derive benefit, directly or indirectly,
from the handling of the Collateral in a combined fashion since the successful
operation of each Borrower is dependent on the continued successful performance
of the integrated group.

 

(c)           Maximum Liability of Each Domestic Subsidiary Borrower and Rights
of Contribution.  Anything in this Agreement or any other Loan Document to the
contrary notwithstanding, in no event shall the maximum liability of any
Domestic Subsidiary Borrower exceed the maximum amount that (after giving effect
to the incurring of the obligations hereunder and to any rights to contribution
of such Domestic Subsidiary Borrower from other Affiliates of such Domestic
Subsidiary Borrower) would not render the rights to payment of Agent and the
Lenders hereunder void, voidable or avoidable under any applicable fraudulent
transfer law.  Borrowers hereby agree as among themselves that, in connection
with the payments made hereunder, each Borrower shall have a right of
contribution from each other Borrower in accordance with applicable law.  Such
contribution rights shall be waived until such time as the Obligations have been
paid in full (other than contingent indemnification obligations), and no
Borrower shall exercise any such contribution rights until the Obligations have
been paid in full (other than contingent indemnification obligations).

 

(d)           Waivers of Each Borrower.  In the event that any obligation of any
Borrower under this Agreement is deemed to be an agreement by such Borrower to
answer for the debt or default of another Credit Party or as an hypothecation of
property as security therefor, each

 

45

--------------------------------------------------------------------------------


 

Borrower represents and warrants that (i) no representation has been made to
such Borrower as to the creditworthiness of such other Credit Party, and
(ii) such Borrower has established adequate means of obtaining from such other
Credit Party on a continuing basis, financial or other information pertaining to
such other Credit Party’s financial condition.  Each Borrower expressly waives,
except as expressly required under this Agreement, diligence, demand,
presentment, protest and notice of every kind and nature whatsoever, consents to
the taking by Agent and the Lenders of any additional security of another Credit
Party for the obligations secured hereby, or the alteration or release in any
manner of any security of another Credit Party now or hereafter held in
connection with the Obligations, and consents that Agent, the Lenders and any
other Credit Party may deal with each other in connection with such obligations
or otherwise, or alter any contracts now or hereafter existing between them, in
any manner whatsoever, including without limitation the renewal, extension,
acceleration or changes in time for payment of any such obligations or in the
terms or conditions of any security held.  Agent and the Lenders are hereby
expressly given the right, at their option, to proceed in the enforcement of any
of the Obligations independently of any other remedy or security they may at any
time hold in connection with such obligations secured and it shall not be
necessary for Agent and the Lenders to proceed upon or against or exhaust any
other security or remedy before proceeding to enforce their rights against such
Borrower.  Each Borrower further waives any right of subrogation, reimbursement,
exoneration, contribution, indemnification, setoff or other recourse in respect
of sums paid to Agent and the Lenders by any other Credit Party until such time
as the Commitment has been terminated and the Secured Obligations have been
repaid in full (other than contingent indemnity obligations).

 

Section 2.13.  Addition of a Domestic Subsidiary Borrower.

 

(a)           Addition of a Domestic Subsidiary Borrower.  At the request of
Administrative Borrower (with at least seven days prior written notice to Agent
and the Lenders), a Wholly-Owned Subsidiary of Epiq that is a Domestic
Subsidiary may become a Domestic Subsidiary Borrower hereunder, provided that
all of the following requirements shall have been met to the satisfaction of
Agent:

 

(i)            Domestic Subsidiary Borrower Assumption Agreement.  Each Borrower
and such Domestic Subsidiary shall have executed and delivered to Agent a fully
executed Domestic Subsidiary Borrower Assumption Agreement, prepared by Agent,
with such additional provisions as Agent, in its reasonable discretion, may
determine are necessary or appropriate.  Agent is hereby authorized by the
Lenders to enter into such Domestic Subsidiary Borrower Assumption Agreement on
behalf of the Lenders.

 

(ii)           Notes as Requested.  Each Borrower and such Domestic Subsidiary
shall have executed and delivered to (A) each Lender requesting a replacement
Revolving Credit Note such Lender’s replacement Revolving Credit Note, and
(B) the Swing Line Lender a replacement Swing Line Note, if requested by the
Swing Line Lender.

 

(iii)          Security Documents.  Such Domestic Subsidiary shall have executed
and delivered to Agent, for the benefit of the Lenders, such Security Documents
as may be deemed advisable or necessary by Agent.

 

46

--------------------------------------------------------------------------------


 

(iv)          Lien Searches.  With respect to the property owned or leased by
such Domestic Subsidiary, Borrowers shall have caused to be delivered to Agent
(A) the results of Uniform Commercial Code lien searches, satisfactory to Agent
and the Lenders, (B) the results of federal and state tax lien and judicial lien
searches, satisfactory to Agent and the Lenders, and (C) Uniform Commercial Code
termination statements reflecting termination of all U.C.C. Financing Statements
previously filed by any Person and not expressly permitted pursuant to
Section 5.9 hereof.

 

(v)           Officer’s Certificate, Resolutions, Organizational Documents. 
Such Domestic Subsidiary shall have delivered to Agent an officer’s certificate
(or comparable domestic document) certifying the names of the officers or
members of such Domestic Subsidiary authorized to sign the Loan Documents,
together with the true signatures of such officers and certified copies of
(A) the resolutions of the board of directors (or comparable documents) of such
Domestic Subsidiary evidencing approval of the execution and delivery of the
Loan Documents and the execution of other Related Writings to which such
Domestic Subsidiary is a party, and (B) the Organizational Documents of such
Domestic Subsidiary.

 

(vi)          Good Standing or Full Force and Effect Certificates.  Such
Domestic Subsidiary shall have delivered to Agent a good standing certificate or
full force and effect certificate, as the case may be, for such Domestic
Subsidiary, issued on or about the date that such Domestic Subsidiary is to
become a Domestic Subsidiary Borrower hereunder, by the Secretary of State in
the state or states where such Domestic Subsidiary is incorporated or formed or
qualified as a foreign entity.

 

(vii)         Legal Opinion.  Such Domestic Subsidiary shall have delivered to
Agent an opinion of counsel for such Domestic Subsidiary, in form and substance
reasonably satisfactory to Agent.

 

(viii)        Miscellaneous.  Borrowers and such Domestic Subsidiary shall have
provided to Agent such other items and shall have satisfied such other
conditions as may be reasonably required by Agent.

 

(b)           Additional Credit Party Bound by Provisions.  Upon satisfaction by
Administrative Borrower and any such Domestic Subsidiary of the requirements set
forth in subsection (a) above, Agent shall promptly notify Administrative
Borrower and the Lenders, whereupon such Domestic Subsidiary shall be designated
a “Domestic Subsidiary Borrower” pursuant to the terms and conditions of this
Agreement, and such Domestic Subsidiary shall become bound by all
representations, warranties, covenants, provisions and conditions of this
Agreement and each other Loan Document applicable to Borrowers as if such
Domestic Subsidiary Borrower had been the original party making such
representations, warranties and covenants.

 

47

--------------------------------------------------------------------------------


 

ARTICLE III.  ADDITIONAL PROVISIONS RELATING TO
EURODOLLAR LOANS; INCREASED CAPITAL; TAXES

 

Section 3.1.  Requirements of Law.

 

(a)           If, after the Closing Date, (i) the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:

 

(A)          shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit or any Eurodollar Loan made by
it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Taxes and Excluded Taxes which are governed by Section 3.2
hereof);

 

(B)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or

 

(C)           shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, Borrowers shall pay to
such Lender, promptly after receipt of a written request (or, if required by
Administrative Borrower, a certificate of such Lender specifying the basis for
such request) therefor, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable.  If any Lender
becomes entitled to claim any additional amounts pursuant to this subsection
(a), such Lender shall promptly notify Administrative Borrower (with a copy to
Agent) of the event by reason of which it has become so entitled.

 

(b)           If any Lender shall have determined that, after the Closing Date,
the adoption of or any change in any Requirement of Law regarding capital
adequacy or in the interpretation or application thereof by a Governmental
Authority or compliance by such Lender or any corporation controlling such
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any Governmental Authority shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder, or under or in respect of any Letter
of Credit, to a level below that which such Lender or such corporation could
have achieved but for such adoption, change or compliance (taking into
consideration the policies of such Lender or such corporation with respect to
capital adequacy), then from time to time, upon submission by such Lender to
Administrative Borrower (with a copy to Agent) of a written request therefor
(which shall include the method for calculating such amount in reasonable
detail), Borrowers shall promptly

 

48

--------------------------------------------------------------------------------


 

pay or cause to be paid to such Lender such additional amount or amounts as will
compensate such Lender or such corporation for such reduction.

 

(c)           For purposes of this Section 3.1, the Dodd-Frank Act, any
requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) under Basel III, and any rules, regulations, orders, requests,
guidelines and directives adopted, promulgated or implemented in connection with
any of the foregoing, regardless of the date adopted, issued, promulgated or
implemented, are deemed to have been introduced and adopted after the Closing
Date.

 

(d)           A certificate as to any additional amounts payable pursuant to
this Section 3.1 submitted by any Lender to Administrative Borrower (with a copy
to Agent) shall be conclusive absent manifest error.  In determining any such
additional amounts, such Lender may use any method of averaging and attribution
that it (in its sole discretion) shall deem applicable.  The obligations of
Borrowers pursuant to this Section 3.1 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

(e)           Notwithstanding the foregoing, no Lender shall be entitled to any
indemnification or reimbursement pursuant to this Section 3.1 to the extent such
Lender has not made demand therefore (as set forth above) within two hundred
seventy (270) days after the occurrence of the event giving rise to such
entitlement or, if later, such Lender having knowledge of such event.

 

Section 3.2.  Taxes.

 

(a)           All payments made by any Credit Party under any Loan Document
shall be made free and clear of, and without deduction or withholding for or on
account of any Taxes or Other Taxes.  If any Taxes or Other Taxes are required
to be deducted or withheld from any amounts payable to Agent or any Lender
hereunder, the amounts so payable to Agent or such Lender shall be increased to
the extent necessary to yield to Agent or such Lender (after deducting,
withholding and payment of all Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in the Loan
Documents.

 

(b)           Whenever any Taxes or Other Taxes are required to be withheld and
paid by a Credit Party, such Credit Party shall timely withhold and pay such
taxes to the relevant Governmental Authorities.  As promptly as possible
thereafter, Administrative Borrower shall send to Agent for its own account or
for the account of the relevant Lender, as the case may be, a certified copy of
an original official receipt received by such Credit Party showing payment
thereof or other evidence of payment reasonably acceptable to Agent or such
Lender.  If such Credit Party shall fail to pay any Taxes or Other Taxes when
due to the appropriate Governmental Authority or fails to remit to Agent the
required receipts or other required documentary evidence, such Credit Party and
Borrowers shall indemnify Agent and the appropriate Lenders on demand for any
incremental Taxes or Other Taxes paid or payable by Agent or such Lender as a
result of any such failure.

 

49

--------------------------------------------------------------------------------


 

(c)           If any Lender shall be so indemnified by a Credit Party, such
Lender shall use reasonable efforts to obtain the benefits of any refund,
deduction or credit for any taxes or other amounts with respect to the amount
paid by such Credit Party and shall reimburse such Credit Party to the extent,
but only to the extent, that such Lender shall receive a refund with respect to
the amount paid by such Credit Party or an effective net reduction in taxes or
other governmental charges (including any taxes imposed on or measured by the
total net income of such Lender) of the United States or any state or
subdivision or any other Governmental Authority thereof by virtue of any such
deduction or credit, after first giving effect to all other deductions and
credits otherwise available to such Lender.  If, at the time any audit of such
Lender’s income tax return is completed, such Lender determines, based on such
audit, that it shall not have been entitled to the full amount of any refund
reimbursed to such Credit Party as aforesaid or that its net income taxes shall
not have been reduced by a credit or deduction for the full amount reimbursed to
such Credit Party as aforesaid, such Credit Party, upon request of such Lender,
shall promptly pay to such Lender the amount so refunded to which such Lender
shall not have been so entitled, or the amount by which the net income taxes of
such Lender shall not have been so reduced, as the case may be.

 

(d)           Each Lender that is not (i) a citizen or resident of the United
States of America, (ii) a corporation, partnership or other entity created or
organized in or under the laws of the United States of America (or any
jurisdiction thereof), or (iii) an estate or trust that is subject to federal
income taxation regardless of the source of its income (any such Person, a
“Non-U.S. Lender”) shall deliver to Administrative Borrower and Agent two copies
of either U.S. Internal Revenue Service Form W-8BEN, Form W-8IMY or Form W-8ECI,
or, in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement with respect to such interest and
two copies of a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by Credit Parties under this Agreement and the other Loan
Documents.  Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement or such other Loan Document.  In
addition, each Non-U.S. Lender shall deliver such forms or appropriate
replacements promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender.  Each Non-U.S. Lender shall promptly notify
Administrative Borrower at any time it determines that such Lender is no longer
in a position to provide any previously delivered certificate to Administrative
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).  Notwithstanding any other provision of this
subsection (d), a Non-U.S. Lender shall not be required to deliver any form
pursuant to this subsection (d) that such Non-U.S. Lender is not legally able to
deliver.

 

(e)           The agreements in this Section 3.2 shall survive the termination
of the Loan Documents and the payment of the Loans and all other amounts payable
hereunder.

 

(f)            For any period with respect to which a Non-U.S. Lender has failed
to provide Borrowers with the appropriate form, statement or other document
described in subsection (d) above (other than if such failure is due to a change
in law, or in the interpretation or application thereof, occurring subsequent to
the date on which the form otherwise is not required under

 

50

--------------------------------------------------------------------------------


 

subsection (d) above), such Non-U.S. Lender shall not be entitled to
indemnification under Section 3.2(a) or (b) with respect to any additional Taxes
imposed by the United States solely by reason of such failure.

 

(g)           If any Lender is entitled to a reduction in (and not a complete
exemption from) the applicable withholding tax and the Company shall have
previously paid in full such withholding tax prior to such reduction, the
Company may withhold from any interest payment to such Lender an amount
equivalent to the reduction in the applicable withholding tax.

 

Section 3.3.  Funding Losses.  Borrowers agree to indemnify each Lender,
promptly after receipt of a written, reasonably detailed certification and
request therefor, and to hold each Lender harmless from, any loss or expense
that such Lender may sustain or incur as a consequence of (a) default by a
Borrower in making a borrowing of, conversion into or continuation of Eurodollar
Loans after such Borrower has given a notice (including a written or verbal
notice that is subsequently revoked) requesting the same in accordance with the
provisions of this Agreement, (b) default by a Borrower in making any prepayment
of or conversion from Eurodollar Loans after such Borrower has given a notice
(including a written or verbal notice that is subsequently revoked) thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of a Eurodollar Loan on a day that is not the last day of an Interest Period
applicable thereto, (d) any conversion of a Eurodollar Loan to a Base Rate Loan
on a day that is not the last day of an Interest Period applicable thereto, or
(e) any compulsory assignment of such Lender’s interests, rights and obligations
under this Agreement pursuant to Section 11.3(d) or 11.12 hereof.  Such
indemnification shall be in an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amounts so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) that would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the appropriate London interbank
market, along with any administration fee charged by such Lender.  A certificate
as to any amounts payable pursuant to this Section 3.3 submitted to
Administrative Borrower (with a copy to Agent) by any Lender shall be conclusive
absent manifest error.  The obligations of Borrowers pursuant to this
Section 3.3 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.  Notwithstanding the
foregoing, no Lender shall be entitled to any indemnification or reimbursement
pursuant to this Section 3.3 to the extent such Lender has not made demand
therefore (as set forth above) within two hundred seventy (270) days after the
occurrence of the event giving rise to such entitlement or, if later, such
Lender having knowledge of such event.

 

Section 3.4.  Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.1 or
3.2(a) hereof with respect to such Lender, it will, if requested by
Administrative Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office (or an
affiliate of such Lender, if practical for such Lender) for any Loans affected
by such event with the object of avoiding the

 

51

--------------------------------------------------------------------------------


 

consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage; and provided,
further, that nothing in this Section 3.4 shall affect or postpone any of the
obligations of any Borrower or the rights of any Lender pursuant to Section 3.1
or 3.2(a) hereof.

 

Section 3.5.  Eurodollar Rate Lending Unlawful; Inability to Determine Rate.

 

(a)           If any Lender shall reasonably determine (which determination
shall, upon notice thereof to Administrative Borrower and Agent, be conclusive
and binding on Borrowers) that, after the Closing Date, (i) the introduction of
or any change in or in the interpretation of any law makes it unlawful, or
(ii) any Governmental Authority asserts that it is unlawful, for such Lender to
make or continue any Loan as, or to convert (if permitted pursuant to this
Agreement) any Loan into, a Eurodollar Loan, the obligations of such Lender to
make, continue or convert any such Eurodollar Loan shall, upon such
determination, be suspended until such Lender shall notify Agent that the
circumstances causing such suspension no longer exist, and all outstanding
Eurodollar Loans payable to such Lender shall automatically convert (if
conversion is permitted under this Agreement) into a Base Rate Loan, or be
repaid (if no conversion is permitted) at the end of the then current Interest
Periods with respect thereto or sooner, if required by law or such assertion.

 

(b)           If Agent or the Required Lenders reasonably determine that for any
reason adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Loan, or that the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Loan does not adequately and fairly reflect the cost to
the Lenders of funding such Loan, Agent will promptly so notify Administrative
Borrower and each Lender.  Thereafter, the obligation of the Lenders to make or
maintain such Eurodollar Loan shall be suspended until Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, Administrative Borrower may revoke any pending request for a borrowing
of, conversion to or continuation of such Eurodollar Loan or, failing that, will
be deemed to have converted such request into a request for a borrowing of a
Base Rate Loan in the amount specified therein.

 

Section 3.6.  Replacement of Lenders.  Administrative Borrower shall be
permitted to replace any Lender that requests reimbursement for amounts owing
pursuant to Section 3.1 or 3.2(a) hereof, or asserts its inability to make a
Eurodollar Loan pursuant to Section 3.5 hereof; provided that (a) such
replacement does not conflict with any Requirement of Law, (b) no Default or
Event of Default shall have occurred and be continuing at the time of such
replacement, (c) prior to any such replacement, such Lender shall have taken no
action under Section 3.4 hereof so as to eliminate the continued need for
payment of amounts owing pursuant to Section 3.1 or 3.2(a) hereof or, if it has
taken any action, such request has still been made, (d) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement and assume all
commitments and obligations of such replaced Lender, (e) the appropriate
Borrowers shall be liable to such replaced Lender under Section 3.3 hereof if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (f) the

 

52

--------------------------------------------------------------------------------


 

replacement Lender, if not already a Lender, shall be reasonably satisfactory to
Agent, (g) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 11.10 hereof (provided that Borrowers
(or the succeeding Lender, if such Lender is willing) shall be obligated to pay
the assignment fee referred to therein), and (h) until such time as such
replacement shall be consummated, the appropriate Borrowers shall pay all
additional amounts (if any) required pursuant to Section 3.1 or 3.2(a) hereof,
as the case may be.

 

Section 3.7.  Discretion of Lenders as to Manner of Funding.  Notwithstanding
any provision of this Agreement to the contrary, each Lender shall be entitled
to fund and maintain its funding of all or any part of such Lender’s Loans in
any manner such Lender deems to be appropriate; it being understood, however,
that for the purposes of this Agreement all determinations hereunder shall be
made as if such Lender had actually funded and maintained each Eurodollar Loan
during the applicable Interest Period for such Loan through the purchase of
deposits having a maturity corresponding to such Interest Period and bearing an
interest rate equal to the Eurodollar Rate for such Interest Period.

 

ARTICLE IV.  CONDITIONS PRECEDENT

 

Section 4.1.  Conditions to Each Credit Event.  The obligation of the Lenders,
the Fronting Lender and the Swing Line Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:

 

(a)           all conditions precedent as listed in Section 4.2 hereof required
to be satisfied prior to the first Credit Event shall have been satisfied prior
to or as of the first Credit Event;

 

(b)           Administrative Borrower shall have submitted a Notice of Loan (or
with respect to a Letter of Credit, complied with the provisions of
Section 2.2(b)(ii) hereof) and otherwise complied with Section 2.5 hereof;

 

(c)           no Default or Event of Default shall then exist or immediately
after such Credit Event would exist;

 

(d)           no condition or event shall have occurred that Agent or the
Required Lenders determine has or is reasonably likely to have a Material
Adverse Effect; and

 

(e)           each of the representations and warranties contained in Article VI
hereof shall be true in all material respects as if made on and as of the date
of such Credit Event, except to the extent that any thereof expressly relate to
an earlier date.

 

Each request by Administrative Borrower or any other Borrower for a Credit Event
shall be deemed to be a representation and warranty by Borrowers as of the date
of such request as to the satisfaction of the conditions precedent specified in
subsections (c), (d) and (e) above.

 

Section 4.2.  Conditions to the First Credit Event.  Borrowers shall cause the
following conditions to be satisfied on or prior to the Closing Date.  The
obligation of the Lenders, the

 

53

--------------------------------------------------------------------------------


 

Fronting Lender and the Swing Line Lender to participate in the first Credit
Event is subject to Borrowers satisfying each of the following conditions prior
to or concurrently with such Credit Event (unless waived in writing by Agent):

 

(a)           Notes as Requested.  Each Borrower shall have executed and
delivered to (i) each Revolving Lender requesting a Revolving Credit Note such
Revolving Lender’s Revolving Credit Note, and (ii) the Swing Line Lender the
Swing Line Note, if requested by the Swing Line Lender.

 

(b)           Subsidiary Documents.  Each Guarantor of Payment shall have
executed and delivered to Agent (i) a Guaranty of Payment, in form and substance
reasonably satisfactory to Agent, and (ii) a Security Agreement and such other
documents or instruments, as may be reasonably required by Agent to create or
perfect the Liens of Agent in the assets of such Guarantor of Payment, all to be
in form and substance reasonably satisfactory to Agent.

 

(c)           Pledge Agreements.  Each Credit Party that has a Subsidiary shall
have (i) executed and delivered to Agent, for the benefit of the Lenders, a
Pledge Agreement, in form and substance reasonably satisfactory to Agent, with
respect to the Pledged Securities, (ii) executed and delivered to Agent, for the
benefit of the Lenders, appropriate transfer powers for each of the Pledged
Securities, and (iii) delivered to Agent, for the benefit of the Lenders, the
Pledged Securities (to the extent such Pledged Securities are certificated).

 

(d)           Intellectual Property Security Agreements.

 

(i)            Each Credit Party that delivered to Agent an Intellectual
Property Security Agreement in connection with the Prior Credit Agreements shall
have executed and delivered to Agent an Intellectual Property Security
Amendment, in form and substance reasonably satisfactory to Agent.

 

(ii)           Each Credit Party (other than a Credit Party required to deliver
an Intellectual Property Security Amendment pursuant to subpart (i) above) that
owns federally registered intellectual property shall have executed and
delivered to Agent, for the benefit of the Lenders, an Intellectual Property
Security Agreement, in form and substance reasonably satisfactory to Agent.

 

(e)           Control Agreements.  Borrowers shall have delivered to Agent an
executed Control Agreement, in form and substance reasonably satisfactory to
Agent, for each Deposit Account and each Securities Account maintained by a
Credit Party (other than (A) the Securities Account of Epiq held at Silicon
Valley Bank (and more specifically described in a notice from Administrative
Borrower to Agent), (B) any Deposit Account of a Credit Party with an average
daily balance of less than Five Thousand Dollars ($5,000), (C) any Deposit
Account that is swept on a daily basis to a Deposit Account subject to a Control
Agreement and (D) as provided in Section 4.3(a) hereof), unless (i) a Control
Agreement was already provided for such Deposit Account prior to the Closing
Date, or (ii) otherwise agreed to by Agent in writing.

 

54

--------------------------------------------------------------------------------


 

(f)            Real Estate Matters.  With respect to each parcel of the Real
Property owned by a Credit Party, Borrowers shall have delivered to Agent:

 

(i)            an opinion of counsel with respect to the enforceability of the
Mortgage Amendment executed and delivered on the Closing Date, in form and
substance reasonably satisfactory to Agent and the Lenders;

 

(ii)           a fully executed original of each Mortgage Amendment; and

 

(iii)          with respect to each parcel of the Real Property, an updated loan
policy of title insurance reasonably acceptable to Agent.

 

(g)           Lien Searches.  With respect to the property owned or leased by
each Credit Party and any other property securing the Obligations, Borrowers
shall have caused to be delivered to Agent (i) the results of Uniform Commercial
Code lien searches, satisfactory to Agent and the Lenders, (ii) the results of
federal and state tax lien and judicial lien searches, satisfactory to Agent and
the Lenders, and (iii) Uniform Commercial Code termination statements reflecting
termination of all U.C.C. Financing Statements previously filed by any Person
and not expressly permitted pursuant to Section 5.9 hereof.

 

(h)           Officer’s Certificate, Resolutions, Organizational Documents. 
Each Credit Party shall have delivered to Agent an officer’s certificate (or
comparable domestic or foreign documents) certifying the names of the officers
of such Credit Party authorized to sign the Loan Documents, together with the
true signatures of such officers and certified copies of (i) the resolutions of
the board of directors (or comparable domestic or foreign documents) of such
Credit Party evidencing approval of the execution and delivery of the Loan
Documents and the execution of other Related Writings to which such Credit Party
is a party, and (ii) the Organizational Documents of such Credit Party.

 

(i)            Good Standing and Full Force and Effect Certificates.  Borrowers
shall have delivered to Agent a good standing certificate or full force and
effect certificate (or comparable document, if neither certificate is available
in the applicable jurisdiction), as the case may be, for each Credit Party,
issued on or about the Closing Date by the Secretary of State in the state or
states where such Credit Party is incorporated or formed or qualified as a
foreign entity.

 

(j)            Legal Opinion.  Borrowers shall have delivered to Agent an
opinion of counsel for each Credit Party, in form and substance reasonably
satisfactory to Agent and the Lenders.

 

(k)           Insurance Policies.  Borrowers shall have delivered to Agent
certificates of insurance on ACORD 25 and 27 or 28 form and proof of
endorsements reasonably satisfactory to Agent and the Lenders, providing for
adequate real property, personal property and liability insurance for each
Company, with Agent, on behalf of the Lenders, listed as mortgagee, lender’s
loss payee and additional insured, as appropriate.

 

(l)            Advertising Permission Letter.  Borrowers shall have delivered to
Agent an advertising permission letter, authorizing Agent to publicize the
transaction and specifically to

 

55

--------------------------------------------------------------------------------


 

use the names of Borrowers in connection with “tombstone” advertisements in one
or more publications selected by Agent.

 

(m)          Agent Fee Letter, Closing Fee Letter and Other Fees.  Borrowers
shall have (i) executed and delivered to Agent, the Agent Fee Letter and paid to
Agent, for its sole account, the fees stated therein, (ii) executed and
delivered to Agent, the Closing Fee Letter and paid to Agent, for the benefit of
the Lenders, the fees stated therein, and (iii) paid all legal fees and expenses
of Agent in connection with the preparation and negotiation of the Loan
Documents.

 

(n)           Closing Certificate.  Borrowers shall have delivered to Agent and
the Lenders an officer’s certificate certifying that, as of the Closing Date,
(i) all conditions precedent set forth in this Article IV have been satisfied,
(ii) no Default or Event of Default exists nor immediately after the first
Credit Event will exist, and (iii) each of the representations and warranties
contained in Article VI hereof are true and correct in all material respects as
of the Closing Date.

 

(o)           Letter of Direction.  Borrowers shall have delivered to Agent a
letter of direction authorizing Agent, on behalf of the Lenders, to disburse the
proceeds of the Loans, which letter of direction includes the authorization to
transfer funds under this Agreement and the wire instructions that set forth the
locations to which such funds shall be sent.

 

(p)           No Material Adverse Change.  No material adverse change, in the
opinion of Agent, shall have occurred in the financial condition, operations or
prospects of the Companies since December 31, 2010.

 

(q)           Miscellaneous.  Borrowers shall have provided to Agent and the
Lenders such other items and shall have satisfied such other conditions as may
be reasonably required by Agent or the Lenders.

 

Section 4.3.  Post-Closing Conditions.  On or before each of the dates specified
in this Section 4.3, Borrowers shall satisfy each of the items specified in the
subsections below:

 

(a)           No later than ninety (90) days after the Closing Date (unless a
longer period is agreed to by Agent in writing), Borrowers shall have delivered
to Agent an executed Control Agreement, in form and substance reasonably
satisfactory to Agent, for each Deposit Account and each Securities Account
maintained by Encore Legal Solutions, Inc. at First Business Capital Corp.
(unless such accounts are closed prior to the expiration of such period).

 

(b)           No later than thirty (30) days after the Closing Date (unless a
longer period is agreed to by Agent in writing), Borrowers shall have executed
an appropriate endorsement on (or separate from) each Pledged Note listed on
Schedule 7.4 hereto as of the Closing Date, and shall have deposited such
Pledged Note with Agent.

 

56

--------------------------------------------------------------------------------


 

ARTICLE V.  COVENANTS

 

Section 5.1.  Insurance.  Each Company shall (a) maintain insurance to such
extent and against such hazards and liabilities as should be maintained in
accordance with its reasonable business judgment; and (b) within ten days of any
Lender’s written request, furnish to such Lender such information about such
Company’s insurance as that Lender may from time to time reasonably request,
which information shall be prepared in form and detail reasonably satisfactory
to such Lender and certified by a Financial Officer.

 

Section 5.2.  Money Obligations.  Each Company shall pay in full (a) prior in
each case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its wage obligations
to its employees in compliance with the Fair Labor Standards Act (29 U.S.C. §§
206-207) or any comparable provisions, and, in the case of the Foreign
Subsidiaries, those obligations under foreign laws with respect to employee
source deductions, obligations and employer obligations to its employees; and
(c) all of its other obligations calling for the payment of money (except only
those so long as and to the extent that the same shall be contested in good
faith and for which adequate provisions have been established in accordance with
GAAP) before such payment becomes overdue; except in the case of (a), (b) or
(c), as would not reasonably be expected to have a Material Adverse Effect.

 

Section 5.3.  Financial Statements and Information.

 

(a)           Quarterly Financials.  Borrowers shall deliver to Agent, within
forty-five (45) days after the end of each of the first three quarterly periods
of each fiscal year of Epiq, balance sheets of the Companies as of the end of
such period and statements of income (loss), stockholders’ equity and cash flow
for the quarter and fiscal year to date periods, all prepared on a Consolidated
basis and certified by a Financial Officer.

 

(b)           Annual Audit Report.  Borrowers shall deliver to Agent, within
ninety (90) days after the end of each fiscal year of Epiq, an annual audit
report of the Companies for that year prepared on a Consolidated basis, and
certified by an opinion (which shall be unqualified as to going concern or scope
(other than a qualification or exception for the fiscal year ending within
twelve (12) months immediately preceding the scheduled maturity of the Loans
solely as a result of the Loans being characterized as short term Indebtedness
solely as a result of such scheduled maturity) of an independent nationally
recognized public accountant or a public accountant certified by the Public
Company Accounting Oversight Board, which report shall include balance sheets
and statements of income (loss), stockholders’ equity and cash-flow for that
period.

 

(c)           Compliance Certificate.  Borrowers shall deliver to Agent,
concurrently with the delivery of the financial statements set forth in
subsections (a) and (b) above, a Compliance Certificate.

 

57

--------------------------------------------------------------------------------


 

(d)           Management Reports.  Borrowers shall deliver to Agent,
concurrently with the delivery of the quarterly and annual financial statements
set forth in subsections (a) and (b) above, a copy of any management report,
letter or similar writing furnished to the Companies by the accountants in
respect of the systems, operations, financial condition or properties of the
Companies.

 

(e)           Annual Budget.  Borrowers shall deliver to Agent, within thirty
(30) days after the end of each fiscal year of Epiq, an annual budget of the
Companies for the then current fiscal year, to be in form and detail reasonably
satisfactory to Agent.

 

(f)            Shareholder and SEC Documents.  Borrowers shall deliver to Agent,
as soon as available, copies of all material notices, reports, definitive proxy
or other statements and other documents sent by Epiq to its shareholders
generally, to the holders of any of its debentures or bonds generally or the
trustee of any indenture securing the same or pursuant to which they are issued,
or sent by Epiq (in final form) to any securities exchange or over the counter
authority or system, or to the SEC or any similar federal agency having
regulatory jurisdiction over the issuance of Epiq’s securities.

 

(g)           Financial Information of the Companies.  Administrative Borrower
shall use commercially reasonable efforts to deliver to Agent, within ten days
of the written request of Agent or any Lender, such other information about the
financial condition, properties and operations of any Company as may from time
to time be reasonably requested, which information shall be submitted in form
and detail reasonably satisfactory to Agent or such Lender.

 

Section 5.4.  Financial Records.  Each Company shall at all times maintain
records and books of account, that  are true and correct in all material
respects, including, without limiting the generality of the foregoing,
appropriate provisions for possible losses and liabilities, all in accordance
with GAAP, and at all reasonable times (during normal business hours and upon
reasonable notice to such Company) permit Agent, or any representative of Agent,
to examine such Company’s books and records and to make excerpts therefrom and
transcripts thereof; provided that, unless an Event of Default has occurred and
is continuing, or unless otherwise agreed to by Epiq, in its sole discretion,
Agent (and its designated representatives) shall be limited to one such
inspection during each fiscal year of Epiq.

 

Section 5.5.  Franchises; Change in Business.

 

(a)           Each Company (other than a Dormant Subsidiary) shall preserve and
maintain at all times its existence, and its rights and franchises necessary for
its business, except as otherwise permitted pursuant to Section 5.12 hereof.

 

(b)           No Company shall engage in any business if, as a result thereof,
the general nature of the business of the Companies taken as a whole would be
substantially changed from the general nature of the business the Companies are
engaged in on the Closing Date.

 

58

--------------------------------------------------------------------------------


 

Section 5.6.  ERISA Pension and Benefit Plan Compliance.

 

(a)           Generally.  No Company shall incur any material accumulated
funding deficiency within the meaning of ERISA, or any material liability to the
PBGC, established thereunder in connection with any ERISA Plan. Borrowers shall
furnish to Agent and the Lenders (i) as soon as possible and in any event within
thirty (30) days after any Company knows or has reason to know that any
Reportable Event with respect to any ERISA Plan has occurred, a statement of a
Financial Officer of such Company, setting forth details as to such Reportable
Event and the action that such Company proposes to take with respect thereto,
together with a copy of the notice of such Reportable Event given to the PBGC if
a copy of such notice is available to such Company, and (ii) promptly after
receipt thereof a copy of any notice such Company, or any member of the
Controlled Group may receive from the PBGC or the Internal Revenue Service with
respect to any ERISA Plan administered by such Company; provided that this
latter clause shall not apply to notices of general application promulgated by
the PBGC or the Internal Revenue Service.  Borrowers shall promptly notify Agent
of any material taxes assessed, proposed to be assessed or that Borrowers have
reason to believe may be assessed against a Company by the Internal Revenue
Service with respect to any ERISA Plan. As used in this Section 5.6(a),
“material” means the measure of a matter of significance that shall be
determined as being an amount equal to five percent (5%) of Consolidated Net
Worth.  As soon as practicable, and in any event within twenty (20) days, after
any Company shall become aware that an ERISA Event shall have occurred that
could reasonably be expected to result in a Material Adverse Effect, such
Company shall provide Agent with notice of such ERISA Event with a certificate
by a Financial Officer of such Company setting forth the details of the event
and the action such Company or another Controlled Group member proposes to take
with respect thereto.  Borrowers shall, at the reasonable request of Agent,
deliver or cause to be delivered to Agent true and correct copies of any
documents relating to the ERISA Plan of any Company.

 

(b)           Foreign Pension Plans and Benefit Plans.

 

(i)            For each existing, or hereafter adopted, Foreign Pension Plan and
Foreign Benefit Plan, Administrative Borrower and any appropriate Foreign
Subsidiary shall in a timely fashion comply with and perform in all material
respects all of its obligations under and in respect of such Foreign Pension
Plan or Foreign Benefit Plan, including under any funding agreements and all
applicable laws (including any fiduciary, funding, investment and administration
obligations).

 

(ii)           All employer or employee payments, contributions or premiums
required to be remitted, paid to or in respect of each Foreign Pension Plan or
Foreign Benefit Plan shall be paid or remitted by Administrative Borrower and
any appropriate Foreign Subsidiary in a timely fashion in all material respects
in accordance with the terms thereof, any funding agreements and all applicable
laws.

 

(iii)          Administrative Borrower and any appropriate Foreign Subsidiary
shall deliver to Agent (A) if requested by Agent, copies of each annual and
other return, report or valuation with respect to each Foreign Pension Plan as
filed with any applicable Governmental Authority; (B) promptly after receipt
thereof, a copy of any material

 

59

--------------------------------------------------------------------------------


 

direction, order, notice, ruling or opinion that Administrative Borrower and any
appropriate Foreign Subsidiary may receive from any applicable Governmental
Authority with respect to any Foreign Pension Plan; and (C) notification within
thirty (30) days of any increases having a cost to the Companies in excess of
Two Hundred Fifty Thousand Dollars ($250,000) per annum in the aggregate, in the
benefits of any existing Foreign Pension Plan or Foreign Benefit Plan, or the
establishment of any new Foreign Pension Plan or Foreign Benefit Plan, or the
commencement of contributions to any such plan to which the Companies were not
previously contributing.

 

Section 5.7.  Financial Covenants.

 

(a)           Leverage Ratio.  Borrowers shall not suffer or permit at any time
the Leverage Ratio to exceed 3.00 to 1.00.

 

(b)           Fixed Charge Coverage Ratio.  Borrowers shall not suffer or permit
at any time the Fixed Charge Coverage Ratio to be less than 1.25 to 1.00.

 

Section 5.8.  Borrowing.  No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:

 

(a)           the Loans, the Letters of Credit and any other Indebtedness under
this Agreement;

 

(b)           any loans granted to, or Capitalized Lease Obligations entered
into by, any Company for the purchase or lease of fixed assets (and refinancings
of such loans or Capitalized Lease Obligations), which loans and Capitalized
Lease Obligations shall only be secured by the fixed assets being purchased or
leased, so long as the aggregate principal amount of all such loans and
Capitalized Lease Obligations for all Companies shall not exceed Fifteen Million
Dollars ($15,000,000) at any time outstanding;

 

(c)           the Indebtedness existing on the Closing Date, in addition to the
other Indebtedness permitted to be incurred pursuant to this Section 5.8, as set
forth in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof
but only to the extent that the principal amount thereof does not increase after
the Closing Date);

 

(d)           loans to, and guaranties of Indebtedness of, a Company from a
Company so long as each such Company is a Credit Party;

 

(e)           Indebtedness under any Hedge Agreement, so long as such Hedge
Agreement shall have been entered into in the ordinary course of business and
not for speculative purposes;

 

(f)            Permitted Foreign Subsidiary Loans, Guaranties and Investments;

 

(g)           unsecured Subordinated Indebtedness with subordination terms
reasonably satisfactory to Agent, so long as the aggregate principal amount of
all Subordinated Indebtedness for all Companies (including the Subordinated
Indebtedness existing as of the Closing Date and

 

60

--------------------------------------------------------------------------------


 

referenced on Schedule 5.8 hereto), shall not exceed One Hundred Million Dollars
($100,000,000) at any time outstanding;

 

(h)           other Indebtedness (that does not constitute Non-Credit Party
Exposure) of Foreign Subsidiaries, in addition to the Indebtedness listed above,
in an aggregate amount for all Foreign Subsidiaries not to exceed Three Million
Dollars ($3,000,000) at any time outstanding,; and

 

(i)            other Indebtedness, in addition to the Indebtedness listed above,
in an aggregate principal amount for all Companies not to exceed Two Million
Dollars ($2,000,000) at any time outstanding.

 

Section 5.9.  Liens.  No Company shall create, assume or suffer to exist (upon
the happening of a contingency or otherwise) any Lien upon any of its property
or assets, whether now owned or hereafter acquired; provided that this
Section 5.9 shall not apply to the following:

 

(a)           Liens for taxes not yet due or that are being actively contested
in good faith by appropriate proceedings and for which adequate reserves shall
have been established in accordance with GAAP;

 

(b)           other statutory or common law Liens incidental to the conduct of
its business or the ownership of its property and assets that (i) were incurred
in the ordinary course of business, (ii) were not incurred in connection with
the incurring of Indebtedness or the obtaining of advances or credit, and
(iii) do not in the aggregate materially detract from the value of its property
or assets or materially impair the use thereof in the operation of its business;

 

(c)           Liens on property or assets of a Subsidiary to secure obligations
of such Subsidiary to a Credit Party;

 

(d)           any Lien granted to Agent, for the benefit of the Lenders (and
affiliates thereof that hold Secured Obligations);

 

(e)           the Liens existing on the Closing Date as set forth in Schedule
5.9 hereto and replacements, extensions, renewals, refundings or refinancings
thereof, but only to the extent that the amount of debt secured thereby, and the
amount and description of property subject to such Liens, shall not be
increased;

 

(f)            purchase money Liens on fixed assets securing the loans and
Capitalized Lease Obligations pursuant to Section 5.8(b) hereof, provided that
such Lien is limited to the purchase price (including shipping costs and taxes)
and only attaches to the property being acquired;

 

(g)           easements or other minor defects or irregularities in title of
real property not interfering in any material respect with the use of such
property in the business of any Company;

 

61

--------------------------------------------------------------------------------


 

(h)           attachment, appeal bonds, judgments and other similar Liens to the
extent such judgments and Liens do not, in the aggregate for all Companies,
exceed One Million Dollars ($1,000,000) at any time;

 

(i)            Liens of a broker or depository institution encumbering deposit,
margin, commodity trading or brokerage accounts held by such broker or
depository institution incurred in the ordinary course of business;

 

(j)            Liens on assets of Foreign Subsidiaries securing loans permitted
pursuant to Section 5.8(h) hereof, in an aggregate amount for all Foreign
Subsidiaries not to exceed One Million Dollars ($1,000,000); or

 

(k)           other Liens, in addition to the Liens listed above, securing
amounts, in the aggregate for all Companies, not to exceed One Million Dollars
($1,000,000) at any time.

 

No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with Indebtedness permitted pursuant to
Section 5.8(h) hereof, the purchase or lease of fixed assets that prohibits
Liens on such fixed assets or intellectual property licensing agreements) that
would prohibit Agent or the Lenders from acquiring a security interest, mortgage
or other Lien on, or a collateral assignment of, any of the property or assets
of such Company.

 

Section 5.10.  Regulations T, U and X.  No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.

 

Section 5.11.  Investments, Loans and Guaranties.  No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person (other than accounts receivable outstanding in the ordinary course of
business), or (e) be or become a Guarantor of any kind (other than a Guarantor
of Payment under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:

 

(i)            any endorsement of a check or other medium of payment for deposit
or collection through normal banking channels or similar transaction in the
normal course of business;

 

(ii)           investments of the Companies in Cash Equivalents;

 

(iii)          loans to, investments in and guaranties of the Indebtedness
(permitted under Section 5.8 hereof) of, a Company from or by a Company so long
as each such Company is a Credit Party;

 

(iv)          the holding of each of the Subsidiaries listed on Schedule 6.1
hereto, and the creation, acquisition and holding of any new Subsidiary after
the Closing Date so

 

62

--------------------------------------------------------------------------------


 

long as such new Subsidiary shall have been created, acquired or held in
accordance with the terms and conditions of this Agreement;

 

(v)           any Permitted Investment or Permitted Foreign Subsidiary Loans,
Guaranties and Investments, so long as no Default or Event of Default shall
exist prior to or after giving effect to such loan, guaranty or investment;

 

(vi)          the purchase or holding of any stock or other equity interest that
has been acquired pursuant to an Acquisition permitted by Section 5.13 hereof;

 

(vii)         any advance or loan to an officer or employee of a Company made in
the ordinary course of such Company’s business, so long as all such advances and
loans from all Companies aggregate not more than the maximum principal sum of
One Hundred Thousand Dollars ($100,000) at any time outstanding;

 

(viii)        any securities (whether debt or equity) received by a Company in
the ordinary course of business in connection with the bankruptcy or
reorganization of any customer or supplier of such Company;

 

(ix)           any investment received in connection with Dispositions permitted
pursuant to Section 5.12 hereof, so long as any such investments that shall be
securities are promptly pledged to Agent, for the benefit of the Lenders;

 

(x)            to the extent permitted by applicable law, notes from officers
and employees in exchange for capital stock of a Company purchased by such
officers or employees pursuant to a stock ownership or purchase plan or
compensation plan;

 

(xi)           any performance guaranty provided to a Person by a Company in
connection with an Acquisition, provided that such guaranty (A) is not secured
by any assets of a Credit Party, and (B) after giving effect to such guaranty,
no Default or Event of Default shall exist under this Agreement; and

 

(xii)          other Investments not specifically listed above in an aggregate
amount, for all Companies, not to exceed Two Million Dollars ($2,000,000) at any
time outstanding.

 

For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment but shall take into
account repayments, redemptions and return of capital.

 

Section 5.12.  Merger and Sale of Assets.  No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:

 

(a)           any Company (other than a Borrower) may merge with (i) a Borrower
(provided that such Borrower shall be the continuing or surviving Person),
(ii) any one or more Guarantors

 

63

--------------------------------------------------------------------------------


 

of Payment (provided that a Guarantor of Payment shall be the continuing or
surviving Person), or (iii) any other Company, so long as both such Companies
are Non-Credit Parties;

 

(b)           a Borrower may merge with another Borrower (provided that Epiq
shall be the continuing or surviving Person);

 

(c)           any Company may sell, lease, transfer or otherwise dispose of any
of its assets to (i) a Borrower, (ii) any Guarantor of Payment, or (iii) any
other Company, so long as both such Companies are Non-Credit Parties;

 

(d)           any Company may sell, lease, transfer or otherwise dispose of any
assets that are obsolete or no longer used  in such Company’s business for fair
market value, as determined by the board of directors of Epiq;

 

(e)           any Company may sell or otherwise effect a Disposition (including
cancellation of Indebtedness) of Cash Equivalents or non-core assets acquired
pursuant to Acquisitions in the ordinary course of business for fair market
value, as determined by the board of directors of Epiq; or

 

(f)            Acquisitions may be effected in accordance with the provisions of
Section 5.13 hereof and investments may be effected in accordance with the
provisions of Section 5.11 hereof.

 

Section 5.13.  Acquisitions.  No Company shall effect an Acquisition; provided
that a Company may effect an Acquisition with the prior written consent of the
Required Lenders or so long as such Acquisition meets all of the following
requirements:

 

(a)           in the case of a merger, amalgamation or other combination
including a Borrower, such Borrower shall be the surviving entity (and in all
cases, Epiq shall be a surviving entity);

 

(b)           in the case of a merger, amalgamation or other combination
including a Credit Party (other than a Borrower), a Credit Party shall be the
surviving entity;

 

(c)           the business to be acquired shall be reasonably similar to the
lines of business of the Credit Parties or a reasonable extension thereof;

 

(d)           no Default or Event of Default shall exist prior to or after
giving pro forma effect to such Acquisition;

 

(e)           Borrowers shall have provided to Agent and the Lenders, at least
ten Business Days prior to such Acquisition (or, if the aggregate Consideration
paid for such Acquisition is less than Twenty-Five Million Dollars
($25,000,000), within five Business Days after the completion of such
Acquisition), historical financial statements of the target entity and a pro
forma financial statement of the Companies accompanied by a certificate of a
Financial Officer of Epiq showing (i) pro forma compliance with Sections 5.7 and
5.13(g) through (j) hereof, both before and after giving effect to the proposed
Acquisition, (it being understood that, in the calculation of Fixed Charge
Coverage Ratio, (A) the EBITDA of the business to be acquired

 

64

--------------------------------------------------------------------------------


 

shall be included in Consolidated EBITDA as if the Acquisition had been
completed on the first day of the measurement period, (B) Consolidated Interest
Expense shall be recalculated as if any debt incurred or assumed as a result of
the Acquisition had been in place for the entire measurement period, and
(C) aside from the adjustment in subparts (A) and (B) above, the fixed charges
of the business to be acquired shall not be included in the calculation of Fixed
Charge Coverage Ratio, and (ii) positive EBITDA for the acquired entity during
the most recently completed four fiscal quarters of such entity;

 

(f)            such Acquisition is not actively opposed by the board of
directors (or similar governing body) of the selling Persons or the Persons
whose equity interests are to be acquired;

 

(g)           Borrowers shall have Liquidity of no less than Ten Million Dollars
($10,000,000) after giving effect to such Acquisition;

 

(h)           the aggregate amount of (i) cash Consideration (exclusive of the
issuance of equity) paid for any such Acquisition (or related series of
Acquisitions) would not exceed One Hundred Twenty-Five Million Dollars
($125,000,000), and (ii) Consideration paid for any such Acquisition (or related
series of Acquisitions) would not exceed One Hundred Seventy-Five Million
Dollars ($175,000,000);

 

(i)            the aggregate cash Consideration (exclusive of the issuance of
equity) paid for all Acquisitions for all Companies, during the Commitment
Period, would not exceed Two Hundred Fifty Million Dollars ($250,000,000); and

 

(j)            the aggregate Consideration paid for all Acquisitions for all
Companies, during the Commitment Period, would not exceed Three Hundred Million
Dollars ($300,000,000).

 

Section 5.14.  Notice.  Each Borrower shall cause a Financial Officer of such
Borrower to promptly notify Agent and the Lenders, in writing, whenever:

 

(a)           a Default or Event of Default may occur hereunder or any
representation or warranty made in Article VI hereof or elsewhere in this
Agreement or in any Related Writing may for any reason cease in any material
respect to be true and complete;

 

(b)           a Borrower learns of a litigation or proceeding against such
Borrower before a court, administrative agency or arbitrator that, if
successful, might have a Material Adverse Effect; and

 

(c)           a Borrower learns that there has occurred or begun to exist any
event, condition or thing that is reasonably likely to have a Material Adverse
Effect.

 

Section 5.15.  Restricted Payments.  No Company shall make or commit itself to
make any Restricted Payment at any time, except that, so long as no Default or
Event of Default shall then exist or, after giving proforma effect to such
payment, thereafter shall begin to exist, any Company may make Capital
Distributions.

 

65

--------------------------------------------------------------------------------


 

Section 5.16.  Environmental Compliance.  Each Company shall comply in all
material respects with any and all material Environmental Laws and Environmental
Permits including, without limitation, all Environmental Laws in jurisdictions
in which such Company owns or operates a facility or site, arranges for disposal
or treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise.  Borrowers shall furnish to Agent and
the Lenders, promptly after receipt thereof, a copy of any notice any Company
may receive from any Governmental Authority or private Person, or otherwise,
that any material litigation or proceeding pertaining to any environmental,
health or safety matter has been filed or is threatened against such Company,
any real property in which such Company holds any interest or any past or
present operation of such Company.  No Company shall allow the release or
disposal of hazardous waste, solid waste or other wastes on, under or to any
real property in which any Company holds any ownership interest or performs any
of its operations, in material violation of any material Environmental Law.  As
used in this Section 5.16, “litigation or proceeding” means any demand, claim,
notice, suit, suit in equity action, administrative action, investigation or
inquiry whether brought by any Governmental Authority or private Person, or
otherwise.  Each Borrower shall defend, indemnify and hold Agent and the Lenders
harmless against all costs, expenses, claims, damages, penalties and liabilities
of every kind or nature whatsoever (including attorneys’ fees) arising out of or
resulting from the noncompliance of any Company with any Environmental Law. 
Such indemnification shall survive any termination of this Agreement.

 

Section 5.17.  Affiliate Transactions.  No Company shall, directly or
indirectly, enter into or permit to exist any transaction or series of
transactions (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate
(other than a Company that is a Credit Party or a Foreign Subsidiary) on terms
that shall be less favorable to such Company than those that might be obtained
at the time in a transaction with a Person that is not an Affiliate; provided
that the foregoing shall not prohibit (a) the payment of customary and
reasonable directors’ fees, (b) the payment of reasonable compensation and
expense reimbursement to officers and employees for service actually rendered to
any such Company, (c) indemnities and reimbursement paid to directors, (d) stock
option and compensation plans of the Companies, (e) employment contracts with
officers and management of the Companies, (f) transactions among Companies,
(g) the repurchase of equity interests from former officers, directors and
employees to the extent permitted by this Agreement, (h) advances and loans to
officers and employees of the Companies to the extent permitted by this
Agreement, and (i) other transactions specifically permitted under this
Agreement.

 

Section 5.18.  Use of Proceeds.  Borrowers’ use of the proceeds of the Loans
shall be for working capital and other general corporate purposes of the
Companies (including but not limited to, Acquisitions, capital expenditures,
dividends and share repurchases, in each instance, as expressly permitted
hereunder) and for the refinancing of existing Indebtedness.

 

Section 5.19.  Corporate Names and Locations of Collateral.  No Company shall
change its corporate name or its state, province or other jurisdiction of
organization, unless, in each case, Administrative Borrower shall have provided
Agent and the Lenders with at least thirty (30) days

 

66

--------------------------------------------------------------------------------


 

prior written notice thereof.  Administrative Borrower shall promptly notify
Agent of (a) any material change in any location where any Company’s Inventory
or Equipment is maintained, and any new locations where any material portion of
any Credit Party’s Inventory or Equipment is to be maintained; (b) any change in
the location of the office where any Company’s records pertaining to its
Accounts are kept; (c) the location of any new places of business and the
changing or closing of any of its existing places of business; and (d) any
change in the location of any Company’s chief executive office.  In the event of
any of the foregoing or if deemed appropriate by Agent, Agent is hereby
authorized to file new U.C.C. Financing Statements describing the Collateral and
otherwise in form and substance sufficient for recordation wherever necessary or
appropriate, as determined in Agent’s sole discretion, to perfect or continue
perfected the security interest of Agent, for the benefit of the Lenders, in the
Collateral.  Borrowers shall pay all filing and recording fees and taxes in
connection with the filing or recordation of such U.C.C. Financing Statements
and security interests and shall promptly reimburse Agent therefor if Agent pays
the same.  Such amounts shall be Related Expenses hereunder.

 

Section 5.20.  Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest.

 

(a)           Guaranties and Security Documents.  Each Domestic Subsidiary (that
is not a Dormant Subsidiary) created, acquired or held subsequent to the Closing
Date, shall promptly execute and deliver to Agent, for the benefit of the
Lenders, a Guaranty of Payment (or a Guaranty of Payment Joinder) of all of the
Obligations and a Security Agreement (or a Security Agreement Joinder) and
Mortgages, as appropriate, such agreements to be prepared by Agent and in form
and substance reasonably acceptable to Agent, along with any such other
supporting documentation, Security Documents, corporate governance and
authorization documents, and an opinion of counsel as may be deemed necessary or
advisable by Agent.  With respect to a Subsidiary that has been classified as a
Dormant Subsidiary, at such time that such Subsidiary no longer meets the
requirements of a Dormant Subsidiary, Administrative Borrower shall provide to
Agent prompt written notice thereof, and shall provide, with respect to such
Subsidiary, all of the documents referenced in the foregoing sentence.

 

(b)           Pledge of Stock or Other Ownership Interest.  With respect to the
creation or acquisition of a Domestic Subsidiary or first-tier Foreign
Subsidiary of a Borrower or a Domestic Subsidiary, Borrowers shall deliver to
Agent, for the benefit of the Lenders, all of the share certificates (or other
evidence of equity) owned by a Credit Party pursuant to the terms of a Pledge
Agreement prepared by Agent and in form and substance reasonably satisfactory to
Agent, and executed by the appropriate Credit Party; provided that (i) no such
pledge shall include (A) shares of capital stock or other equity interests of
any Foreign Subsidiary that is not a first-tier Foreign Subsidiary, and
(B) shares of voting capital stock or other voting equity interests in any
first-tier Foreign Subsidiary in excess of sixty-five percent (65%) of the total
outstanding shares of voting capital stock or other voting equity interest of
such first-tier Foreign Subsidiary, and (ii) if Agent, in its reasonable
discretion, after consultation with Administrative Borrower, determines that the
cost of delivery of any such share certificates is impractical or
cost-prohibitive, then Agent may agree to forego (until such time as Agent
determines it is practical to do so) the delivery of such share certificates.

 

67

--------------------------------------------------------------------------------


 

(c)           Perfection or Registration of Interest in Foreign Shares.  With
respect to any foreign shares pledged to Agent, for the benefit of the Lenders,
on or after the Closing Date, Agent shall at all times, in the discretion of
Agent or the Required Lenders, have the right to perfect, at Borrowers’ cost,
payable upon request therefor (including, without limitation, any foreign
counsel, or foreign notary, filing, registration or similar, fees, costs or
expenses), its security interest in such shares in the respective foreign
jurisdiction.  Such perfection may include the requirement that the applicable
Company promptly execute and deliver to Agent a separate pledge document
(prepared by Agent and in form and substance reasonably satisfactory to Agent),
covering such equity interests, that conforms to the requirements of the
applicable foreign jurisdiction, together with an opinion of local counsel as to
the perfection of the security interest provided for therein, and all other
documentation necessary or desirable to effect the foregoing and to permit Agent
to exercise any of its rights and remedies in respect thereof.

 

Section 5.21.  Collateral.  Each Borrower shall:

 

(a)           at all reasonable times and after reasonable prior notice, allow
Agent and the Lenders by or through any of Agent’s officers, agents, employees,
attorneys or accountants to (i) examine, inspect and make extracts from such
Borrower’s books and other records, including, without limitation, the tax
returns of such Borrower, (ii) arrange for verification of such Borrower’s
Accounts, under reasonable procedures, and (iii) examine and inspect such
Borrower’s Inventory and Equipment (to the extent such Inventory and Equipment
constitutes Collateral), wherever located, under reasonable procedures; provided
that any such examination or verification shall be limited, except during the
continuance of an Event of Default, to one visit per year;

 

(b)           use commercially reasonable efforts to promptly furnish to Agent
or any Lender upon reasonable request (i) additional statements and information
with respect to the Collateral, and all writings and information relating to or
evidencing any of such Borrower’s Accounts (including, without limitation,
computer printouts or typewritten reports listing the mailing addresses of all
present Account Debtors), and (ii) any other writings and information as Agent
or such Lender may reasonably request;

 

(c)           with respect to the Securities Account of Epiq (#48604181) held at
Silicon Valley Bank, promptly cause to be delivered to Agent a Control Agreement
with respect thereto if at any time (i) the Leverage Ratio is equal to or
greater than 2.50 to 1.00, and the balance in such account exceeds Five Million
Dollars ($5,000,000), or (ii) the Leverage Ratio is less than 2.50 to 1.00 but
greater than or equal to 2.00 to 1.00, and the balance in such account exceeds
Ten Million Dollars ($10,000,000);

 

(d)           promptly notify Agent in writing upon the creation by any Credit
Party of a Deposit Account or Securities Account not listed on the notice
provided to Agent pursuant to Section 6.18 hereof, and, prior to or
simultaneously with the creation of such Deposit Account or Securities Account,
provide for the execution of a Deposit Account Control Agreement or Securities
Account Control Agreement with respect thereto, if required by Agent in its
commercially reasonable discretion;

 

68

--------------------------------------------------------------------------------


 

(e)           promptly notify Agent and the Lenders in writing of any
information that Borrowers have or may receive with respect to the Collateral or
the Real Property that might reasonably be determined to materially and
adversely affect the value thereof or the rights of Agent and the Lenders with
respect thereto;

 

(f)            maintain such Borrower’s Equipment (that is necessary in the
business of the Companies) in good operating condition and repair, ordinary wear
and tear and casualty loss excepted, making all necessary replacements thereof
in its reasonable business judgment so that the value and operating efficiency
thereof shall at all times be maintained and preserved;

 

(g)           deliver to Agent, to hold as security for the Secured Obligations,
within ten Business Days after the written request of Agent, all certificated
Investment Property owned by a Credit Party, in suitable form for transfer by
delivery, or accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance reasonably satisfactory to Agent, or in the
event such Investment Property is in the possession of a Securities Intermediary
or credited to a Securities Account, if required by Agent in it commercially
reasonable discretion, execute with the related Securities Intermediary a
Securities Account Control Agreement over such Securities Account in favor of
Agent, for the benefit of the Lenders, in form and substance reasonably
satisfactory to Agent;

 

(h)           provide to Agent, on a quarterly basis (as requested by Agent), a
list of any patents, trademarks or copyrights that have been federally
registered by a Credit Party since the last list so delivered, and, if required
by Agent, provide for the execution of an appropriate Intellectual Property
Security Agreement with respect thereto; and

 

(i)            upon the reasonable request of Agent, promptly take such action
and promptly make, execute and deliver all such additional and further items,
deeds, assurances, instruments and any other writings as Agent may from time to
time reasonably deem necessary or appropriate, including, without limitation,
chattel paper, to carry into effect the intention of this Agreement, or so as to
completely vest in and ensure to Agent and the Lenders their respective rights
hereunder and in or to the Collateral.

 

Each Borrower hereby authorizes Agent, on behalf of the Lenders, to file U.C.C.
Financing Statements or other appropriate notices with respect to the
Collateral.  If certificates of title or applications for title are issued or
outstanding with respect to any of the Inventory or Equipment of any Credit
Party, such Credit Party shall, upon request of Agent, (i) execute and deliver
to Agent a short form security agreement, prepared by Agent and in form and
substance reasonably satisfactory to Agent, and (ii) deliver such certificate or
application to Agent and cause the interest of Agent, for the benefit of the
Lenders, to be properly noted thereon.  Each Borrower hereby authorizes Agent or
Agent’s designated agent (but without obligation by Agent to do so) to incur
Related Expenses (whether prior to, upon, or subsequent to any Default or Event
of Default), and Borrowers shall promptly repay, reimburse, and indemnify Agent
and the Lenders for any and all Related Expenses.  All Related Expenses are
payable to Agent within thirty (30) days after demand therefor; after the
occurrence of an Event of Default, Agent may, at its option,

 

69

--------------------------------------------------------------------------------


 

debit Related Expenses directly to any Deposit Account of a Company located at
Agent or the Revolving Loans.

 

Section 5.22.  Property Acquired Subsequent to the Closing Date and Right to
Take Additional Collateral.  Borrowers shall provide Agent with prompt written
notice with respect to any real or personal property (other than in the ordinary
course of business and excluding Accounts, Inventory, Equipment and General
Intangibles and other property acquired in the ordinary course of business or
any Investment Property that constitutes securities of a Foreign Subsidiary not
required to be pledged pursuant to this Agreement) acquired by any Company
subsequent to the Closing Date with an individual value in excess of One Million
Dollars ($1,000,000).  In addition to any other right that Agent and the Lenders
may have pursuant to this Agreement or otherwise, upon written request of Agent,
whenever made, Borrowers shall, and shall cause each Guarantor of Payment to,
grant to Agent, for the benefit of the Lenders, as additional security for the
Secured Obligations, a first Lien on any real or personal property of each
Borrower and Guarantor of Payment (other than for leased equipment or equipment
subject to a purchase money security interest in which the lessor or purchase
money lender of such equipment holds a first priority security interest, in
which case, Agent shall have the right to obtain a security interest junior only
to such lessor or purchase money lender), including, without limitation, such
property acquired subsequent to the Closing Date, in which Agent does not have a
first priority Lien.  Borrowers agree, within ten days after the date of such
written request, to secure all of the Secured Obligations by delivering to Agent
security agreements, intellectual property security agreements, pledge
agreements, mortgages (or deeds of trust, if applicable) or other documents,
instruments or agreements or such thereof as Agent may require.  Borrowers shall
pay all recordation, legal and other expenses in connection therewith.

 

Section 5.23.  Restrictive Agreements.  Except as set forth in this Agreement,
Borrowers shall not, and shall not permit any of their Subsidiaries to, directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any encumbrance or restriction on the ability of any Subsidiary to (a) make,
directly or indirectly, any Capital Distribution to any Borrower, (b) make,
directly or indirectly, loans or advances or capital contributions to any
Borrower or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to any Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law,
(ii) non-assignment provisions in leases or other agreements entered in the
ordinary course of business, or (iii) customary restrictions in security
agreements or mortgages securing Indebtedness or capital leases, of a Company to
the extent such restrictions shall only restrict the transfer of the property
subject to such security agreement, mortgage or lease.

 

Section 5.24.  Other Covenants and Provisions.  In the event that any Company
shall enter into, or shall have entered into, any agreement evidencing
Indebtedness of any Company or the Companies in excess of the amount of Ten
Million Dollars ($10,000,000) wherein the covenants contained therein shall be
more restrictive than the covenants set forth herein, then the Companies shall
immediately be bound hereunder (without further action) by such more restrictive
covenants with the same force and effect as if such covenants were written
herein.  In addition to the foregoing, Borrowers shall provide prompt written
notice to Agent of the creation or existence of any agreement evidencing
Indebtedness of any Company or the Companies in

 

70

--------------------------------------------------------------------------------


 

excess of the amount of Ten Million Dollars ($10,000,000) that has such more
restrictive provisions.

 

Section 5.25.  Guaranty Under Material Indebtedness Agreement.  No Company shall
be or become a primary obligor or Guarantor of the Indebtedness incurred
pursuant to any Material Indebtedness Agreement unless such Company shall also
be a Guarantor of Payment under this Agreement prior to or concurrently
therewith.

 

Section 5.26.  Amendment of Organizational Documents.  Without the prior written
consent of Agent, no Company shall (a) amend its Organizational Documents in any
manner adverse to the Lenders, or (b) amend its Organizational Documents to
change its name or state, province or other jurisdiction of organization, or its
form of organization.

 

Section 5.27.  Fiscal Year of Each Borrower.  No Borrower shall change the date
of its fiscal year end without the prior written consent of Agent.  As of the
Closing Date, the fiscal year end of each Borrower is December 31 of each year.

 

Section 5.28.  Further Assurances.  Borrowers shall, and shall cause each other
Credit Party to, promptly upon request by Agent, or the Required Lenders through
Agent, (a) correct any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments related to the Collateral as
Agent, or the Required Lenders through Agent, may reasonably require from time
to time in order to carry out more effectively the purposes of the Loan
Documents.

 

ARTICLE VI.  REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Corporate Existence; Subsidiaries; Foreign Qualification.  Each
Company is duly organized, validly existing and in good standing (or comparable
concept in the applicable jurisdiction) under the laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 hereto, which are all of the states or
jurisdictions where the character of its property or its business activities
makes such qualification necessary, except where a failure to so qualify or be
in good standing would not reasonably be expected to have a Material Adverse
Effect.  Schedule 6.1 hereto sets forth, as of the Closing Date, each Subsidiary
of a Borrower (and whether such Subsidiary is a Dormant Subsidiary), its state
(or jurisdiction) of formation, its relationship to a Borrower, including the
percentage of each class of stock or other equity interest owned by a Company,
the location of its chief executive office and its principal place of business. 
Each Borrower, directly or indirectly, owns all of the equity interests of each
of its Subsidiaries.

 

Section 6.2.  Corporate Authority.  Each Credit Party has the right and power
and is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a

 

71

--------------------------------------------------------------------------------


 

party and to perform and observe the provisions of the Loan Documents.  The Loan
Documents to which each Credit Party is a party have been duly authorized and
approved by such Credit Party’s board of directors or other governing body, as
applicable, and are the valid and binding obligations of such Credit Party,
enforceable against such Credit Party in accordance with their respective terms,
except as enforceability thereof may be limited by bankruptcy, insolvency,
moratorium and similar laws and by equitable principles, whether considered at
law or in equity.  The execution, delivery and performance of the Loan Documents
do not conflict with, result in a breach in any of the provisions of, constitute
a default under, or result in the creation of a Lien (other than Liens permitted
under Section 5.9 hereof) upon any assets or property of any Company under the
provisions of, such Company’s Organizational Documents or any material agreement
to which such Company is a party.

 

Section 6.3.  Compliance with Laws and Contracts.  Except as would not
reasonably be expected to result in a Material Adverse Effect, each Company:

 

(a)           holds permits, certificates, licenses, orders, registrations,
franchises, authorizations, and other approvals from any Governmental Authority
necessary for the conduct of its business and is in compliance with all
applicable laws relating thereto;

 

(b)           is in compliance with all federal, state, local, or foreign
applicable statutes, rules, regulations, and orders including, without
limitation, those relating to environmental protection, occupational safety and
health, and equal employment practices;

 

(c)           is not in violation of or in default under any agreement to which
it is a party or by which its assets are subject or bound;

 

(d)           has ensured that no Person who owns a controlling interest in a
Company or otherwise controls a Company and no executive officer or director of
any Borrower is (i) listed on the Specially Designated Nationals and Blocked
Person List maintained by the Office of Foreign Assets Control (“OFAC”),
Department of the Treasury, or any other similar lists maintained by OFAC
pursuant to any authorizing statute, executive order or regulation, or (ii) a
Person designated under Section 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any other similar
executive orders;

 

(e)           is in material compliance with all applicable Bank Secrecy Act
(“BSA”) and anti-money laundering laws and regulations; and

 

(f)            is in compliance, in all material respects, with the Patriot Act.

 

Section 6.4.  Litigation and Administrative Proceedings.  Except as disclosed on
Schedule 6.4 hereto, as of the Closing Date, there are (a) no lawsuits, actions,
investigations, examinations or other proceedings pending or, to the knowledge
of Borrowers, threatened against any Company, or in respect of which any Company
may have any liability, in any court or before or by any Governmental Authority,
arbitration board, or other tribunal that would reasonably be expected to have a
Material Adverse Effect, (b) no orders, writs, injunctions, judgments, or
decrees of any court or Governmental Authority to which any Company is a party

 

72

--------------------------------------------------------------------------------


 

or by which the property or assets of any Company are bound that would
reasonably be expected to have a Material Adverse Effect, and (c) no grievances,
disputes, or controversies outstanding with any union or other organization of
the employees of any Company, or threats of work stoppage, strike, or pending
demands for collective bargaining that would reasonably be expected to have a
Material Adverse Effect.

 

Section 6.5.  Title to Assets.  Each Company has good title to and ownership of
all material property it purports to own, which property is free and clear of
all Liens, except those permitted under Section 5.9 hereof.  As of the Closing
Date, the Companies own the real estate listed on Schedule 6.5 hereto.

 

Section 6.6.  Liens and Security Interests.  On and after the Closing Date,
except for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will
be no U.C.C. Financing Statement or similar notice of Lien outstanding covering
any personal property of any Company; (b) there is and will be no mortgage
outstanding covering any real property of any Company; and (c) no real or
personal property of any Company is subject to any Lien of any kind.  Agent, for
the benefit of the Lenders, upon the filing of the U.C.C. Financing Statements
and taking such other actions necessary to perfect its Lien against Collateral
of the corresponding type as authorized hereunder will have a valid and
enforceable first Lien on the Collateral to the extent such Lien may be
perfected by the filing of a U.C.C. Financing Statement.  No Company has entered
into any contract or agreement (other than a contract or agreement entered into
in connection with Indebtedness permitted pursuant to Section 5.8(h) hereof, the
purchase or lease of fixed assets or an intellectual property licensing
agreement that prohibits Liens on such fixed assets) that exists on or after the
Closing Date that would prohibit Agent or the Lenders from acquiring a Lien on,
or a collateral assignment of, any of the property or assets of any Company.

 

Section 6.7.  Tax Returns.  All federal and all material state, provincial and
local tax returns and other reports required by law to be filed in respect of
the income, business, properties and employees of each Company have been filed,
and all taxes, assessments, fees and other governmental charges that are due and
payable have been paid, except as otherwise permitted herein or as set forth on
Schedule 6.7 hereto.  The provision for taxes on the books of each Company is
adequate for all years not closed by applicable statutes and for the current
fiscal year.

 

Section 6.8.  Environmental Laws.  Each Company is in material compliance with
all material Environmental Laws, including, without limitation, all
Environmental Laws in all jurisdictions in which any Company owns or operates,
or has owned or operated, a facility or site, arranges or has arranged for
disposal or treatment of hazardous substances, solid waste or other wastes,
accepts or has accepted for transport any hazardous substances, solid waste or
other wastes or holds or has held any interest in real property or otherwise. 
No material litigation or proceeding arising under, relating to or in connection
with any Environmental Law or Environmental Permit is pending or, to the best
knowledge of any officer of any Company, threatened, against any Company, any
real property in which any Company holds or has held an interest or any past or
present operation of any Company.  No release, threatened release or disposal of
hazardous waste, solid waste or other wastes is occurring, or has occurred
(other than those that are currently being remediated in accordance with
Environmental Laws), on, under or

 

73

--------------------------------------------------------------------------------


 

to any real property in which any Company holds any interest or performs any of
its operations, in material violation of any material Environmental Law.  As
used in this Section 6.8, “litigation or proceeding” means any demand, claim,
notice, suit, suit in equity, action, administrative action, investigation or
inquiry whether brought by any Governmental Authority or private Person, or
otherwise.

 

Section 6.9.  Locations.  As of the Closing Date, the Companies have places of
business or maintain their Accounts, Inventory and Equipment at the locations
(including third party locations) set forth on Schedule 6.9 hereto, and each
Company’s chief executive office is set forth on Schedule 6.9 hereto.  Schedule
6.9 hereto further specifies whether each location, as of the Closing Date,
(a) is owned by the Companies, or (b) is leased by a Company from a third party,
and, if leased by a Company from a third party, if a Landlord’s Waiver has been
requested; provided that a Landlord’s Waiver shall not be required for any
location where assets of the Companies do not exceed One Million Dollars
($1,000,000) so long as such location is not the primary location of business
records and accounts receivable records of the Companies.  As of the Closing
Date, Schedule 6.9 hereto correctly identifies the name and address of each
third party location where assets of the Companies with a value in excess of One
Million Dollars ($1,000,000) are located.

 

Section 6.10.  Employee Benefits Plans.

 

(a)           US Employee Benefit Plans.  Schedule 6.10 hereto identifies each
ERISA Plan as of the Closing Date.  Except as would not reasonably be expected
to result in a Material Adverse Effect: (i) no ERISA Event has occurred or is
expected to occur with respect to an ERISA Plan; (ii) full payment has been made
of all amounts that a Controlled Group member is required, under applicable law
or under the governing documents, to have paid as a contribution to or a benefit
under each ERISA Plan; (iii) the liability of each Controlled Group member with
respect to each ERISA Plan has been fully funded based upon reasonable and
proper actuarial assumptions, has been fully insured, or has been fully reserved
for on its financial statements in accordance with GAAP; (iv) no changes have
occurred or are expected to occur that would cause a material increase in the
cost of providing benefits under the ERISA Plan; (v) with respect to each ERISA
Plan that is intended to be qualified under Code Section 401(a), (A) the ERISA
Plan and any associated trust operationally comply with the applicable
requirements of Code Section 401(a); (B) the ERISA Plan and any associated trust
have been amended to comply with all such requirements as currently in effect,
other than those requirements for which a retroactive amendment can be made
within the “remedial amendment period” available under Code Section 401(b) (as
extended under Treasury Regulations and other Treasury pronouncements upon which
taxpayers may rely); (C) the ERISA Plan and any associated trust have received a
favorable determination letter from the Internal Revenue Service stating that
the ERISA Plan qualifies under Code Section 401(a), that the associated trust
qualifies under Code Section 501(a) and, if applicable, that any cash or
deferred arrangement under the ERISA Plan qualifies under Code Section 401(k),
unless the ERISA Plan was first adopted at a time for which the above-described
“remedial amendment period” has not yet expired; (D) the ERISA Plan currently
satisfies the requirements of Code Section 410(b), without regard to any
retroactive amendment that may be made within the above-described “remedial
amendment period”; and (E) no contribution made to the ERISA Plan is subject to
an excise tax under Code Section 4972; and (vi) with respect to any

 

74

--------------------------------------------------------------------------------


 

Pension Plan, the “accumulated benefit obligation” of Controlled Group members
with respect to the Pension Plan (as determined in accordance with Statement of
Accounting Standards No. 87, “Employers’ Accounting for Pensions”) does not
exceed the fair market value of Pension Plan assets.

 

(b)           Foreign Pension Plan and Benefit Plans.  The Foreign Pension Plans
are duly registered under all applicable laws which require registration. 
Borrowers and any appropriate Foreign Subsidiaries have complied with and
performed all of its obligations under and in respect of the Foreign Pension
Plans and Foreign Benefit Plans under the terms thereof, any funding agreements
and all applicable laws (including any fiduciary, funding, investment and
administration obligations) except to the extent as would not reasonably be
expected to have a Material Adverse Effect.  All employer and employee payments,
contributions or premiums to be remitted, paid to or in respect of each Foreign
Pension Plan or Foreign Benefit Plan have been paid in a timely fashion in
accordance with the terms thereof, any funding agreement and all applicable laws
except to the extent the failure to do so would not reasonably be expected to
have a Material Adverse Effect.  There are no outstanding actions or suits
concerning the assets of the Foreign Pension Plans or the Foreign Benefit Plans
that would reasonably be expected to have a Material Adverse Effect.

 

Section 6.11.  Consents or Approvals.  No material consent, approval or
authorization of, or filing, registration or qualification with, any
Governmental Authority or any other Person is required to be obtained or
completed by any Company in connection with the execution, delivery or
performance of any of the Loan Documents, that has not already been obtained or
completed.

 

Section 6.12.  Solvency.  Each Borrower has received consideration that is the
reasonably equivalent value of the obligations and liabilities that such
Borrower has incurred to Agent and the Lenders.  No Borrower is insolvent as
defined in any applicable state, federal or relevant foreign statute, nor will
any Borrower be rendered insolvent by the execution and delivery of the Loan
Documents to Agent and the Lenders.  No Borrower is engaged or about to engage
in any business or transaction for which the assets retained by it are or will
be an unreasonably small amount of capital, taking into consideration the
obligations to Agent and the Lenders incurred hereunder.  No Borrower intends
to, nor does it believe that it will, incur debts beyond its ability to pay such
debts as they mature.

 

Section 6.13.  Financial Statements.  The audited Consolidated financial
statements of Epiq, for the fiscal year ended December 31, 2010 furnished to
Agent and the Lenders, are true and complete in all material respects, have been
prepared in accordance with GAAP, and fairly present in all material respects
the financial condition of the Companies as of the date of such financial
statements and the results of their operations for the period then ending.  As
of the Closing Date, since the dates of such statements, there has been no
material adverse change in any Company’s financial condition, properties or
business or any change in any Company’s accounting procedures.

 

Section 6.14.  Regulations.  No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal

 

75

--------------------------------------------------------------------------------


 

Reserve System of the United States of America).  Neither the granting of any
Loan (or any conversion thereof) or Letter of Credit nor the use of the proceeds
of any Loan or Letter of Credit will violate, or be inconsistent with, the
provisions of Regulation T, U or X or any other Regulation of such Board of
Governors.

 

Section 6.15.  Material Agreements.  Except as disclosed on Schedule 6.15
hereto, as of the Closing Date, no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) real estate lease, whether as lessee or
lessor thereunder; (c) contract, commitment, agreement, or other arrangement
involving the purchase or sale of any inventory by it, or the license of any
right to or by it; (d) contract, commitment, agreement, or other arrangement
with any of its “Affiliates” (as such term is defined in the Exchange Act) other
than a Company; (e) management or employment contract or contract for personal
services with any of its Affiliates that is not otherwise terminable at will or
on less than ninety (90) days’ notice without liability; (f) collective
bargaining agreement; or (g) other contract, agreement, understanding, or
arrangement with a third party; that, as to subsections (a) through (g), above,
if violated, breached, or terminated for any reason, would have or would be
reasonably expected to have a Material Adverse Effect.

 

Section 6.16.  Intellectual Property.  Each Company owns, or has the right to
use, all of the material patents, patent applications, industrial designs,
designs, trademarks, service marks, copyrights and licenses, and rights with
respect to the foregoing, necessary for the conduct of its business without any
known significant conflict with the rights of others.  Schedule 6.16 hereto sets
forth, as of the Closing Date, all federally registered patents, trademarks,
copyrights, service marks and license agreements owned by each Company as of the
Closing Date.

 

Section 6.17.  Insurance.  Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same businesses as the Companies. 
Schedule 6.17 hereto sets forth all insurance carried by the Companies on the
Closing Date, setting forth in detail the amount and type of such insurance.

 

Section 6.18.  Deposit and Securities Accounts.  Borrower has provided to Agent
a list of all banks, other financial institutions and Securities Intermediaries
at which Borrower and any Domestic Guarantor of Payment maintain Deposit
Accounts or Securities Accounts as of the Closing Date, which list correctly
identifies the name, address and telephone number of each such financial
institution or Securities Intermediary, the name in which the account is held, a
description of the purpose of the account, and the complete account number
therefor.

 

Section 6.19.  Accurate and Complete Statements.  Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents (excluding budgets and projections), contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statements contained therein or in the Loan Documents not materially
misleading.  On the Closing Date, after due inquiry by Borrowers, there is no
known fact that any Company has not disclosed to Agent and the Lenders that has
or is likely to have a Material Adverse Effect.

 

76

--------------------------------------------------------------------------------


 

Section 6.20.  Investment Company; Other Restrictions.  No Company is (a) an
“investment company” or a company “controlled” by an “investment company”
required to be registered as such within the meaning of the Investment Company
Act of 1940, as amended, or (b) subject to any foreign, federal, state or local
statute or regulation limiting its ability to incur Indebtedness.

 

Section 6.21.  Defaults.  No Default or Event of Default exists hereunder, nor
will any begin to exist immediately after the execution and delivery hereof.

 

ARTICLE VII. SECURITY

 

Section 7.1.  Security Interest in Collateral.  In consideration of and as
security for the full and complete payment of all of the Secured Obligations,
each Borrower hereby grants to Agent, for the benefit of the Lenders (and
affiliates thereof that hold Secured Obligations), a security interest in the
Collateral.  Borrowers and Agent, on behalf of the Lenders, hereby acknowledge
and agree that, with respect to any ITU Application included within the
Collateral, to the extent such an ITU Application would, under the Trademark
Act, be deemed to be transferred in violation of 15 U.S.C. § 1060(a) as a result
of the security interest granted herein, or otherwise invalidated or made
unenforceable as a result of the execution or performance of this Agreement, no
security interest shall be deemed to have been granted in such ITU Application
(notwithstanding the provisions of this Agreement or any other Loan Document)
until such time as the circumstances that would give rise to such violation,
invalidation or unenforceability no longer exist.

 

Section 7.2.  Collections and Receipt of Proceeds by Borrowers.

 

(a)           Prior to the exercise by Agent and the Required Lenders of their
rights under Article IX hereof, both (i) the lawful collection and enforcement
of all of each Borrower’s Accounts, and (ii) the lawful receipt and retention by
each Borrower of all Proceeds of all of such Borrower’s Accounts and Inventory
shall be as the agent of Agent and the Lenders.

 

(b)           After the occurrence and during the continuance of an Event of
Default, upon written notice to Administrative Borrower from Agent, after the
occurrence and during the continuance of an Event of Default, at the election of
the Required Lenders, a Cash Collateral Account shall be opened by Borrowers at
the main office of Agent (or such other office as shall be designated by Agent)
and all such lawful collections of each Borrower’s Accounts and such Proceeds of
each Borrower’s Accounts and Inventory shall be remitted daily by each Borrower
to Agent in the form in which they are received by such Borrower, either by
mailing or by delivering such collections and Proceeds to Agent, appropriately
endorsed for deposit in the Cash Collateral Account.  In the event that such
notice is given to Administrative Borrower from Agent, no Borrower shall
commingle such collections or Proceeds with any of such Borrower’s other funds
or property or the funds or property of any other Borrower, but shall hold such
collections and Proceeds separate and apart therefrom upon an express trust for
Agent, for the benefit of the Lenders.  In such case, Agent may, in its sole
discretion, and shall, at the request of the Required Lenders, at any time and
from time to time after the occurrence and during the

 

77

--------------------------------------------------------------------------------


 

continuance of an Event of Default, apply all or any portion of the account
balance in the Cash Collateral Account as a credit against (i) the outstanding
principal or interest of the Loans, or (ii) any other Secured Obligations in
accordance with this Agreement.  If any remittance shall be dishonored, or if,
upon final payment, any claim with respect thereto shall be made against Agent
on its warranties of collection, Agent may charge the amount of such item
against the Cash Collateral Account or any other Deposit Account (other than a
trust, tax withholding or payroll account) maintained by any Borrower with Agent
or with any other Lender, and, in any event, retain the same and such Borrower’s
interest therein as additional security for the Secured Obligations.  Agent may,
in its sole discretion, at any time and from time to time, release funds from
the Cash Collateral Account to Borrowers for use in the business of Borrowers. 
The balance in the Cash Collateral Account may be withdrawn by Borrowers upon
termination of this Agreement and payment in full of all of the Secured
Obligations (other than contingent indemnity obligations).

 

(c)           After the occurrence and during the continuance of an Event of
Default, at Agent’s written request, each Borrower shall cause all remittances
representing collections and Proceeds of Collateral to be mailed to a lockbox at
a location acceptable to Agent to which Agent shall have access for the
processing of such items in accordance with the provisions, terms and conditions
of the customary lockbox agreement of Agent.

 

(d)           Agent, or Agent’s designated agent, is hereby constituted and
appointed attorney-in-fact for each Borrower with authority and power to
endorse, after the occurrence and during the continuance of an Event of Default,
any and all instruments, documents, and chattel paper upon the failure of
Borrowers to do so.  Such authority and power, being coupled with an interest,
shall be (i) irrevocable until all of the Secured Obligations (other than
contingent indemnity obligations) are paid, (ii) exercisable by Agent at any
time and without any request upon such Borrower by Agent to so endorse, and
(iii) exercisable in the name of Agent or such Borrower.  Each Borrower hereby
waives presentment, demand, notice of dishonor, protest, notice of protest, and
any and all other similar notices with respect thereto, regardless of the form
of any endorsement thereof.  Neither Agent nor the Lenders shall be bound or
obligated to take any action to preserve any rights therein against prior
parties thereto.

 

Section 7.3.  Collections and Receipt of Proceeds by Agent.  Each Borrower
hereby constitutes and appoints Agent, or Agent’s designated agent, as such
Borrower’s attorney-in-fact to exercise at any time, after the occurrence and
during the continuance of an Event of Default, all or any of the following
powers which, being coupled with an interest, shall be irrevocable until the
complete and full payment of all of the Secured Obligations (other than
contingent indemnity obligations):

 

(a)           to receive, retain, acquire, take, endorse, assign, deliver,
accept, and deposit, in the name of Agent or such Borrower, any and all of such
Borrower’s cash, instruments, chattel paper, documents, Proceeds of Accounts,
Proceeds of Inventory, collection of Accounts, and any other writings relating
to any of the Collateral.  Each Borrower hereby waives presentment, demand,
notice of dishonor, protest, notice of protest, and any and all other similar
notices with respect thereto, regardless of the form of any endorsement
thereof.  Agent shall not be bound or obligated to take any action to preserve
any rights therein against prior parties thereto;

 

78

--------------------------------------------------------------------------------


 

(b)           to transmit to Account Debtors, on any or all of such Borrower’s
Accounts, notice of assignment to Agent, for the benefit of the Lenders, thereof
and the security interest therein, and to request from such Account Debtors at
any time, in the name of Agent or such Borrower, information concerning such
Borrower’s Accounts and the amounts owing thereon;

 

(c)           to transmit to purchasers of any or all of such Borrower’s
Inventory, notice of Agent’s security interest therein, and to request from such
purchasers at any time, in the name of Agent or such Borrower, information
concerning such Borrower’s Inventory and the amounts owing thereon by such
purchasers;

 

(d)           to notify and require Account Debtors on such Borrower’s Accounts
and purchasers of such Borrower’s Inventory to make payment of their
indebtedness directly to Agent;

 

(e)           to take or bring, in the name of Agent or such Borrower, all
steps, actions, suits, or proceedings deemed by Agent necessary or desirable to
effect the receipt, enforcement, and collection of the Collateral; and

 

(f)            to accept all collections in any form relating to the Collateral,
including remittances that may reflect deductions, and to deposit the same, into
such Borrower’s Cash Collateral Account or, at the option of Agent, to apply
them as a payment against the Loans or any other Secured Obligations in
accordance with this Agreement.

 

Section 7.4.  Agent’s Authority Under Pledged Notes.  For the better protection
of Agent and the Lenders hereunder, each Credit Party, as appropriate, has
executed (or will execute, with respect to future Pledged Notes or as set forth
is Section 4.3 hereof) an appropriate endorsement on (or separate from) each
Pledged Note and has deposited (or will deposit, with respect to future Pledged
Notes) such Pledged Note with Agent, for the benefit of the Lenders.  Such
Credit Party irrevocably authorizes and empowers Agent, for the benefit of the
Lenders, to, during the occurrence and continuation of an Event of Default and
upon two Business Days’ prior written notice to the Credit Parties, (a) ask for,
demand, collect and receive all payments of principal of and interest on the
Pledged Notes; (b) compromise and settle any dispute arising in respect of the
foregoing; (c) execute and deliver vouchers, receipts and acquittances in full
discharge of the foregoing; (d) exercise, in Agent’s discretion, any right,
power or privilege granted to the holder of any Pledged Note by the provisions
thereof including, without limitation, the right to demand security or to waive
any default thereunder; (e) endorse such Credit Party’s name to each check or
other writing received by Agent as a payment or other proceeds of or otherwise
in connection with any Pledged Note; (f) enforce delivery and payment of the
principal and/or interest on the Pledged Notes, in each case by suit or
otherwise as Agent may desire; and (g) enforce the security, if any, for the
Pledged Notes by instituting foreclosure proceedings, by conducting public or
other sales or otherwise, and to take all other steps as Agent, in its
discretion, may deem advisable in connection with the forgoing; provided that
nothing contained or implied herein or elsewhere shall obligate Agent to
institute any action, suit or proceeding or to make or do any other act or thing
contemplated by this Section 7.4 or prohibit Agent from settling,

 

79

--------------------------------------------------------------------------------


 

withdrawing or dismissing any action, suit or proceeding or require Agent to
preserve any other right of any kind in respect of the Pledged Notes and the
security, if any, therefor.

 

Section 7.5.  Commercial Tort Claims.  If any Borrower shall at any time hold or
acquire a Commercial Tort Claim in excess of One Million Dollars ($1,000,000),
such Borrower shall promptly notify Agent thereof in a writing signed by such
Borrower, that sets forth the details thereof and grants to Agent (for the
benefit of the Lenders) a Lien thereon and on the Proceeds thereof, all upon the
terms of this Agreement, with such writing to be prepared by and in form and
substance reasonably satisfactory to Agent.  Schedule 7.5 hereto lists all
Commercial Tort Claims in excess of One Million Dollars ($1,000,000) in
existence as of the Closing Date.

 

Section 7.6.  Use of Inventory and Equipment.  Until the exercise by Agent and
the Required Lenders of their rights under Article IX hereof, each Borrower may
(a) retain possession of and use its Inventory and Equipment in any lawful
manner not inconsistent with this Agreement or with the terms, conditions, or
provisions of any policy of insurance thereon; (b) sell or lease its Inventory
in the ordinary course of business or as otherwise permitted by this Agreement;
provided that a sale or lease in the ordinary course of business does not
include a transfer in partial or total satisfaction of an Indebtedness; and
(c) use and consume any raw materials or supplies, the use and consumption of
which are necessary in order to carry on such Borrower’s business.

 

ARTICLE VIII.  EVENTS OF DEFAULT

 

Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):

 

Section 8.1.  Payments.  If (a) the interest on any Loan, any commitment or
other fee, or any other Obligation not listed in subpart (b) hereof, shall not
be paid in full when due and payable or within three Business Days thereafter,
or (b) the principal of any Loan or any reimbursement obligation under any
Letter of Credit that has been drawn, shall not be paid in full when due and
payable.

 

Section 8.2.  Special Covenants.  If any Company shall fail or omit to perform
and observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.15, 5.25 or 5.26 hereof.

 

Section 8.3.  Other Covenants.  If any Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 8.1 or 8.2 hereof) contained or referred to in this Agreement or any
Related Writing that is on such Company’s part to be complied with, and that
Default shall not have been fully corrected within thirty (30) days after the
earlier of (a) any Financial Officer of such Company becomes aware of the
occurrence thereof, or (b) the giving of written notice thereof to
Administrative Borrower by Agent or the Required Lenders that the specified
Default is to be remedied.

 

Section 8.4.  Representations and Warranties.  If any representation or warranty
made in any Loan Document shall be false or misleading in any material respect.

 

80

--------------------------------------------------------------------------------


 

Section 8.5.  Cross Default.  If any Company shall default in the payment of
principal or interest due and owing (i) in an amount in excess of One Million
Dollars ($1,000,000) beyond any period of grace provided with respect thereto;
or (ii) under any Material Indebtedness Agreement beyond any period of grace
provided with respect thereto or in the performance or observance of any other
agreement, term or condition contained in any agreement under which such
obligation is created, if the effect of such default is to allow the
acceleration of the maturity of such Indebtedness or to permit the holder
thereof to cause such Indebtedness to become due prior to its stated maturity.

 

Section 8.6.  ERISA Default.  The occurrence of one or more ERISA Events that
(a) the Required Lenders reasonably determine would have a Material Adverse
Effect, or (b) results in a Lien on assets of the Companies in excess of Two
Million Dollars ($2,000,000).

 

Section 8.7.  Change in Control.  If any Change in Control shall occur.

 

Section 8.8.  Judgments.  There is entered against any Company:

 

(a)           a final judgment or order for the payment of money by a court of
competent jurisdiction, that remains unpaid or unstayed and undischarged for a
period (during which execution shall not be effectively stayed) of sixty (60)
days after the date on which the right to appeal has expired, provided that such
occurrence shall constitute an Event of Default only if the aggregate of all
such judgments for all such Companies, shall exceed Five Million Dollars
($5,000,000) (less (i) any amount that will be covered by the proceeds of
insurance and is not subject to dispute by the insurance provider and (ii) any
money judgment to the extent such amounts are provided by funds in a valid
escrow account or similar arrangement); or

 

(b)           any one or more non-monetary final judgments that are not covered
by insurance, or, if covered by insurance, for which the insurance company has
not agreed to or acknowledged coverage, and that, in either case, the Required
Lenders reasonably determine have, or could be expected to have, individually or
in the aggregate, a Material Adverse Effect and, in either case, (i) enforcement
proceedings are commenced by the prevailing party or any creditor upon such
judgment or order, or (ii) there is a period of ten consecutive Business Days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect.

 

Section 8.9.  Security.  If any Lien granted in this Agreement or any other Loan
Document in favor of Agent, for the benefit of the Lenders, shall be determined
to be (a) void, voidable or invalid, or is subordinated or not otherwise given
the priority contemplated by this Agreement with respect to any material amount
of Collateral and Borrowers have (or the appropriate Credit Party has) failed to
promptly execute appropriate documents to correct such matters, or
(b) unperfected as to any material amount of Collateral (as determined by Agent,
in its reasonable discretion) and Borrowers have (or the appropriate Credit
Party has) failed to promptly execute appropriate documents to correct such
matters.

 

Section 8.10.  Validity of Loan Documents.  If (a) any material provision of any
material Loan Document shall at any time for any reason cease to be valid,
binding and enforceable

 

81

--------------------------------------------------------------------------------


 

against any Credit Party; (b) the validity, binding effect or enforceability of
any Loan Document against any Credit Party shall be contested by any Credit
Party; (c) any Credit Party shall deny that it has any or further liability or
obligation under any Loan Document; or (d) any Loan Document shall be
terminated, invalidated or set aside, or be declared ineffective or inoperative
in any material respect or in any material way cease to give or provide to Agent
and the Lenders the benefits purported to be created thereby.

 

Section 8.11.  Solvency.  If a Borrower or Epiq Class Action & Claims
Solutions, Inc., or any other Company with assets over Five Million Dollars
($5,000,000), shall (a) except as permitted pursuant to Section 5.12 hereof,
discontinue business; (b) generally not pay its debts as such debts become due;
(c) make a general assignment for the benefit of creditors; (d) apply for or
consent to the appointment of an interim receiver, a receiver, a receiver and
manager, an administrator, sequestrator, monitor, a custodian, a trustee, an
interim trustee, liquidator, agent or other similar official of all or a
substantial part of its assets or of such Company; (e) be adjudicated a debtor
or insolvent or have entered against it an order for relief under the Bankruptcy
Code, or under any other bankruptcy insolvency, liquidation, winding-up,
corporate or similar statute or law, foreign, federal, state or provincial, in
any applicable jurisdiction, now or hereafter existing, as any of the foregoing
may be amended from time to time, or other applicable statute for jurisdictions
outside of the United States, as the case may be; (f) file a voluntary petition
under the Bankruptcy Code or seek relief under any bankruptcy or insolvency or
analogous law in any jurisdiction outside of the United States, or file a
proposal or notice of intention to file such petition; (g) have an involuntary
proceeding under the Bankruptcy Code filed against it and the same shall not be
controverted within twenty (20) days, or shall continue undismissed for a period
of sixty (60) days from commencement of such proceeding or case; (h) file a
petition, an answer, an application or a proposal seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors, or admit (by answer, by default or otherwise) the
material allegations of a petition filed against it in any bankruptcy,
reorganization, insolvency or other proceeding (whether federal, provincial or
state, or, if applicable, other jurisdiction) relating to relief of debtors;
(i) suffer or permit to continue unstayed and in effect for sixty (60)
consecutive days any judgment, decree or order entered by a court of competent
jurisdiction, that approves a petition or an application or a proposal seeking
its reorganization or appoints an interim receiver, a receiver and manager, an
administrator, custodian, trustee, interim trustee or liquidator of all or a
substantial part of its assets, or of such Company; or (j) have an
administrative receiver appointed over the whole or substantially the whole of
its assets, or of such Company.

 

ARTICLE IX.  REMEDIES UPON DEFAULT

 

Notwithstanding any contrary provision or inference herein or elsewhere:

 

Section 9.1.  Optional Defaults.  If any Event of Default referred to in
Section 8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9 or 8.10 hereof shall occur,
Agent may, with the consent of the Required Lenders, and shall, at the written
request of the Required Lenders, give written notice to Borrowers to:

 

82

--------------------------------------------------------------------------------


 

(a)           terminate the Commitment, if not previously terminated, and,
immediately upon such election, the obligations of the Lenders, and each
thereof, to make any further Loan, and the obligation of the Fronting Lender to
issue any Letter of Credit, immediately shall be terminated; and/or

 

(b)           accelerate the maturity of all of the Obligations (if the
Obligations are not already due and payable), whereupon all of the Obligations
shall become and thereafter be immediately due and payable in full without any
presentment or demand and without any further or other notice of any kind, all
of which are hereby waived by each Borrower.

 

Section 9.2.  Automatic Defaults.  If any Event of Default referred to in
Section 8.11 hereof shall occur:

 

(a)           all of the Commitment shall automatically and immediately
terminate, if not previously terminated, and no Lender thereafter shall be under
any obligation to grant any further Loan, nor shall the Fronting Lender be
obligated to issue any Letter of Credit; and

 

(b)           the principal of and interest then outstanding on all of the
Loans, and all of the other Obligations, shall thereupon become and thereafter
be immediately due and payable in full (if the Obligations are not already due
and payable), all without any presentment, demand or notice of any kind, which
are hereby waived by each Borrower.

 

Section 9.3.  Letters of Credit.  If the maturity of the Obligations shall be
accelerated pursuant to Section 9.1 or 9.2 hereof, Borrowers shall immediately
deposit with Agent, as security for the obligations of Borrowers and any
Guarantor of Payment to reimburse Agent and the Lenders for any then outstanding
Letters of Credit, cash equal to one hundred five percent (105%) of the sum of
the aggregate undrawn balance of any then outstanding Letters of Credit.  Agent
and the Lenders are hereby authorized, at their option, to deduct any and all
such amounts from any deposit balances then owing by any Lender (or any
affiliate of such Lender, wherever located) to or for the credit or account of
any Credit Party, as security for the obligations of Borrowers and any Guarantor
of Payment to reimburse Agent and the Lenders for any then outstanding Letters
of Credit.

 

Section 9.4.  Offsets.  If there shall occur or exist any Event of Default
referred to in Section 8.11 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 9.1 or 9.2 hereof, each Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by Borrowers or a
Guarantor of Payment to such Lender (including, without limitation, any
participation purchased or to be purchased pursuant to Section 2.2(b), 2.2(c) or
9.5 hereof), whether or not the same shall then have matured, any and all
deposit (general or special (but excluding trust, tax withholding and payroll
accounts)) balances and all other indebtedness then held or owing by such Lender
(including, without limitation, by branches and agencies or any affiliate of
such Lender, wherever located) to or for the credit or account of any Borrower
or Guarantor of Payment, all without notice to or demand upon any Borrower or
any other Person, all such notices and demands being hereby expressly waived by
each Borrower.

 

83

--------------------------------------------------------------------------------


 

Section 9.5.  Equalization Provisions.  Each Lender agrees with the other
Lenders that if it, at any time, shall obtain any Advantage over the other
Lenders or any thereof in respect of the Obligations (except as to Swing Loans
and Letters of Credit prior to Agent’s giving of notice to participate and
except under Article III hereof), it shall purchase from the other Lenders, for
cash and at par, such additional participation in the Obligations as shall be
necessary to nullify the Advantage.  If any such Advantage resulting in the
purchase of an additional participation as aforesaid shall be recovered in whole
or in part from the Lender receiving the Advantage, each such purchase shall be
rescinded, and the purchase price restored (but without interest unless the
Lender receiving the Advantage is required to pay interest on the Advantage to
the Person recovering the Advantage from such Lender) ratably to the extent of
the recovery.  Each Lender further agrees with the other Lenders that if it at
any time shall receive any payment for or on behalf of any  Borrower (or through
any Guarantor of Payment) on any Indebtedness owing by any Borrower pursuant to
this Agreement (whether by voluntary payment, by realization upon security, by
reason of offset of any deposit or other indebtedness, by counterclaim or
cross-action, by the enforcement of any right under any Loan Document, or
otherwise), it will apply such payment first to any and all Obligations owing by
such Borrower to that Lender (including, without limitation, any participation
purchased or to be purchased pursuant to this Section 9.5 or any other section
of this Agreement).  Each Credit Party agrees that any Lender so purchasing a
participation from the other Lenders, or any thereof, pursuant to this
Section 9.5 may exercise all of its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were a
direct creditor of such Credit Party in the amount of such participation.

 

Section 9.6.  Collateral.  Agent and the Lenders shall at all times have the
rights and remedies of a secured party under the U.C.C., in addition to the
rights and remedies of a secured party provided elsewhere within this Agreement,
in any other Related Writing executed by any Borrower or otherwise provided in
law or equity.  Upon the occurrence and during the continuance of an Event of
Default and at all times thereafter, Agent may require Borrowers to assemble the
Collateral, which each Borrower agrees to do, and make it available to Agent and
the Lenders at a reasonably convenient place to be designated by Agent. Agent
may, with or without notice to or demand upon such Borrower and with or without
the aid of legal process, make use of such force as may be necessary to enter
any premises where the Collateral, or any thereof, may be found and to take
possession thereof (including anything found in or on the Collateral that is not
specifically described in this Agreement, each of which findings shall  be
considered to be an accession to and a part of the Collateral) and for that
purpose may pursue the Collateral wherever the same may be found, without
liability for trespass or damage caused thereby to such Borrower.  After any
delivery or taking of possession of the Collateral, or any thereof, pursuant to
this Agreement, then, with or without resort to any Borrower personally or any
other Person or property, all of which each Borrower hereby waives, and upon
such terms and in such manner as Agent may deem advisable, Agent, in its
discretion, may sell, assign, transfer and deliver any of the Collateral at any
time, or from time to time.  No prior notice need be given to any Borrower or to
any other Person in the case of any sale of Collateral that Agent determines to
be perishable or to be declining speedily in value or that is customarily sold
in any recognized market, but in any other case Agent shall give Borrowers not
fewer than ten days prior notice of either the time and place of any public sale
of the Collateral or of the time after which any private sale or other intended
disposition thereof is to be made.  Each Borrower

 

84

--------------------------------------------------------------------------------


 

waives advertisement of any such sale and (except to the extent specifically
required by the preceding sentence) waives notice of any kind in respect of any
such sale.  At any such public sale, Agent or the Lenders may purchase the
Collateral, or any part thereof, free from any right of redemption, all of which
rights each Borrower hereby waives and releases.  After deducting all Related
Expenses, and after paying all claims, if any, secured by Liens having
precedence over this Agreement, Agent may apply the net proceeds of each such
sale to or toward the payment of the Secured Obligations, whether or not then
due, in such order and by such division as Agent, in its sole discretion, may
deem advisable. Any excess, to the extent permitted by law, shall be paid to
Borrowers, and each Borrower shall remain liable for any deficiency.  In
addition, Agent shall at all times have the right to obtain new appraisals of
any Borrower or the Collateral, the cost of which shall be paid by Borrowers.

 

Section 9.7.  Other Remedies.  The remedies in this Article IX are in addition
to, not in limitation of, any other right, power, privilege, or remedy, either
in law, in equity, or otherwise, to which the Lenders may be entitled.  Agent
shall exercise the rights under this Article IX and all other collection efforts
on behalf of the Lenders and no Lender shall act independently with respect
thereto, except as otherwise specifically set forth in this Agreement.

 

Section 9.8.  Application of Proceeds.

 

(a)           Payments Prior to Exercise of Remedies.  Prior to the exercise by
Agent, on behalf of the Lenders, of remedies under this Agreement or the other
Loan Documents, all monies received by Agent in connection with the Revolving
Credit Commitment shall be applied, unless otherwise required by the terms of
the other Loan Documents or by applicable law, to the Loans and Letters of
Credit, as appropriate; provided that Agent shall have the right at all times to
apply any payment received from Borrowers first to the payment of all
obligations (to the extent not paid by Borrowers) incurred by Agent pursuant to
Section 11.5 hereof and to the payment of Related Expenses.

 

(b)           Payments Subsequent to Exercise of Remedies.  After the exercise
by Agent or the Required Lenders of remedies under this Agreement or the other
Loan Documents, all monies received by Agent shall be applied, unless otherwise
required by the terms of the other Loan Documents or by applicable law, as
follows:

 

(i)            first, to the payment of all obligations (to the extent not paid
by Borrowers) incurred by Agent pursuant to Section 11.5 hereof and to the
payment of Related Expenses;

 

(ii)           second, to the payment pro rata of (A) interest then accrued and
payable on the outstanding Loans, (B) any fees then accrued and payable to
Agent, and (C) any fees then accrued and payable to the Fronting Lender or the
holders of the Letter of Credit Commitment in respect of the Letter of Credit
Exposure;

 

(iii)          third, for payment of (A) principal outstanding on the Loans and
the Letter of Credit Exposure, on a pro rata basis to the Lenders, based upon
each such Lender’s Commitment Percentage, provided that the amounts payable in
respect of the Letter of

 

85

--------------------------------------------------------------------------------


 

Credit Exposure shall be held and applied by Agent as security for the
reimbursement obligations in respect thereof, and, if any Letter of Credit shall
expire without being drawn, then the amount with respect to such Letter of
Credit shall be distributed to the Lenders, on a pro rata basis in accordance
with this subsection (iii), (B) the Indebtedness under any Hedge Agreement with
a Lender (or an entity that is an affiliate of a then existing Lender), such
amount to be based upon the net termination obligation of Borrowers under such
Hedge Agreement, and (C) the Bank Product Obligations owing to a Lender (or an
entity that is an affiliate of a then existing Lender) under Bank Product
Agreements; with such payment to be pro rata among (A), (B) and (C) of this
subsection (iii); and

 

(iv)          finally, any remaining surplus after all of the Secured
Obligations have been paid in full, to Administrative Borrower for distribution
to the appropriate Borrowers, or to whomsoever shall be lawfully entitled
thereto.

 

ARTICLE X.  THE AGENT

 

The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for the
Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:

 

Section 10.1.  Appointment and Authorization.  Each Lender hereby irrevocably
appoints and authorizes Agent to take such action as agent on its behalf and to
exercise such powers hereunder as are delegated to Agent by the terms hereof,
together with such powers as are reasonably incidental thereto.  Neither Agent
nor any of its affiliates, directors, officers, attorneys or employees shall
(a) be liable for any action taken or omitted to be taken by it or them
hereunder or in connection herewith, except for its or their own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction), or be responsible in any manner to any of the Lenders for the
effectiveness, enforceability, genuineness, validity or due execution of this
Agreement or any other Loan Documents, (b) be under any obligation to any Lender
to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions hereof or thereof on the part of Borrowers or any
other Company, or the financial condition of Borrowers or any other Company, or
(c) be liable to any of the Companies for consequential damages resulting from
any breach of contract, tort or other wrong in connection with the negotiation,
documentation, administration or collection of the Loans or Letters of Credit or
any of the Loan Documents.  Notwithstanding any provision to the contrary
contained in this Agreement or in any other Loan Document, Agent shall not have
any duty or responsibility except those expressly set forth herein, nor shall
Agent have or be deemed to have any fiduciary relationship with any Lender or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent.  Without limiting the generality of
the foregoing sentence, the use of the term “agent” herein and in other Loan
Documents with reference to Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used

 

86

--------------------------------------------------------------------------------


 

merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

 

Section 10.2.  Note Holders.  Agent may treat the payee of any Note as the
holder thereof (or, if there is no Note, the holder of the interest as reflected
on the books and records of Agent) until written notice of transfer shall have
been filed with Agent, signed by such payee and in form satisfactory to Agent.

 

Section 10.3.  Consultation With Counsel.  Agent may consult with legal counsel
selected by Agent and shall not be liable for any action taken or suffered in
good faith by Agent in accordance with the opinion of such counsel.

 

Section 10.4.  Documents.  Agent shall not be under any duty to examine into or
pass upon the validity, effectiveness, genuineness or value of any Loan Document
or any other Related Writing furnished pursuant hereto or in connection herewith
or the value of any collateral obtained hereunder, and Agent shall be entitled
to assume that the same are valid, effective and genuine and what they purport
to be.

 

Section 10.5.  Agent and Affiliates.  KeyBank and its affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Companies and
Affiliates as though KeyBank were not Agent hereunder and without notice to or
consent of any Lender.  Each Lender acknowledges that, pursuant to such
activities, KeyBank or its affiliates may receive information regarding any
Company or any Affiliate (including information that may be subject to
confidentiality obligations in favor of such Company or such Affiliate) and
acknowledge that Agent shall be under no obligation to provide such information
to other Lenders.  With respect to Loans and Letters of Credit (if any), KeyBank
and its affiliates shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though KeyBank were not Agent, and
the terms “Lender” and “Lenders” include KeyBank and its affiliates, to the
extent applicable, in their individual capacities.

 

Section 10.6.  Knowledge or Notice of Default.  Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless Agent has received written notice from a Lender or Administrative
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that Agent receives such a notice, Agent shall give notice thereof to the
Lenders.  Agent shall take such action with respect to such Default or Event of
Default as shall be reasonably directed by the Required Lenders (or, if so
specified by this Agreement, all Lenders); provided that, unless and until Agent
shall have received such directions, Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable, in its discretion, for
the protection of the interests of the Lenders.

 

Section 10.7.  Action by Agent.  Subject to the other terms and conditions
hereof, so long as Agent shall be entitled, pursuant to Section 10.6 hereof, to
assume that no Default or Event of Default shall have occurred and be
continuing, Agent shall be entitled to use its discretion with

 

87

--------------------------------------------------------------------------------


 

respect to exercising or refraining from exercising any rights that may be
vested in it by, or with respect to taking or refraining from taking any action
or actions that it may be able to take under or in respect of, this Agreement. 
Agent shall incur no liability under or in respect of this Agreement by acting
upon any notice, certificate, warranty or other paper or instrument believed by
it to be genuine or authentic or to be signed by the proper party or parties, or
with respect to anything that it may do or refrain from doing in the reasonable
exercise of its judgment, or that may seem to it to be necessary or desirable in
the premises.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Agent as a result of Agent’s acting or refraining from
acting hereunder in accordance with the instructions of the Required Lenders.

 

Section 10.8.  Release of Collateral or Guarantor of Payment.  In the event of a
transfer of assets permitted by Section 5.12 hereof (or otherwise permitted
pursuant to this Agreement) where the proceeds of such transfer are applied in
accordance with the terms of this Agreement to the extent required to be so
applied, or in the event of a merger or consolidation or similar event,
permitted pursuant to this Agreement, Agent, at the request and expense of
Borrowers, is hereby authorized by the Lenders to (a) release such Collateral
from this Agreement or any other Loan Document, (b) release a Guarantor of
Payment in connection with such permitted transfer or event, and (c) duly
assign, transfer and deliver to the affected Person (without recourse and
without any representation or warranty) such Collateral as is then (or has been)
so transferred or released and as may be in possession of Agent and has not
theretofore been released pursuant to this Agreement.

 

Section 10.9.  Delegation of Duties.  Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.  Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct, as determined by a court of competent jurisdiction.

 

Section 10.10.  Indemnification of Agent.  The Lenders agree to indemnify Agent
(to the extent not reimbursed by Borrowers) ratably, according to their
respective Commitment Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including attorneys’ fees and expenses) or disbursements of any kind
or nature whatsoever that may be imposed on, incurred by or asserted against
Agent in its capacity as agent in any way relating to or arising out of this
Agreement or any other Loan Document or any action taken or omitted by Agent
with respect to this Agreement or any other Loan Document, provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees and expenses) or disbursements resulting from Agent’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction, or from any action taken or omitted by Agent in any capacity other
than as agent under this Agreement or any other Loan Document.  No action taken
in accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 10.10.  The undertaking in this Section 10.10 shall survive repayment of
the Loans, cancellation of the Notes, if any, expiration or termination of the
Letters of Credit, termination of the Commitment, any foreclosure under, or
modification, release or discharge of, any or all of

 

88

--------------------------------------------------------------------------------


 

the Loan Documents, termination of this Agreement and the resignation or
replacement of the agent.

 

Section 10.11.  Successor Agent.  Agent may resign as agent hereunder by giving
not fewer than thirty (30) days prior written notice to Administrative Borrower
and the Lenders.  If Agent shall resign under this Agreement, then either
(a) the Required Lenders shall appoint from among the Lenders a successor agent
for the Lenders (with the consent of Administrative Borrower so long as an Event
of Default does not exist, and which consent shall not be unreasonably
withheld), or (b) if a successor agent shall not be so appointed and approved
within the thirty (30) day period following Agent’s notice to the Lenders of its
resignation, then Agent shall appoint a successor agent that shall serve as
agent until such time as the Required Lenders appoint a successor agent.  If no
successor agent has accepted appointment as Agent by the date that is thirty
(30) days following a retiring Agent’s notice of resignation, the retiring
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above.  Upon its appointment, such successor agent shall succeed to the rights,
powers and duties as agent, and the term “Agent” means such successor effective
upon its appointment, and the former agent’s rights, powers and duties as agent
shall be terminated without any other or further act or deed on the part of such
former agent or any of the parties to this Agreement.  After any retiring
Agent’s resignation as Agent, the provisions of this Article X shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement and the other Loan Documents.

 

Section 10.12.  Fronting Lender.  The Fronting Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by the Fronting Lender and
the documents associated therewith.  The Fronting Lender shall have all of the
benefits and immunities (a) provided to Agent in this Article X with respect to
any acts taken or omissions suffered by the Fronting Lender in connection with
the Letters of Credit and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent”, as used in
this Article X, included the Fronting Lender with respect to such acts or
omissions, and (b) as additionally provided in this Agreement with respect to
the Fronting Lender.

 

Section 10.13.  Swing Line Lender.  The Swing Line Lender shall act on behalf of
the Lenders with respect to any Swing Loans.  The Swing Line Lender shall have
all of the benefits and immunities (a) provided to Agent in this Article X with
respect to any acts taken or omissions suffered by the Swing Line Lender in
connection with the Swing Loans as fully as if the term “Agent”, as used in this
Article X, included the Swing Line Lender with respect to such acts or
omissions, and (b) as additionally provided in this Agreement with respect to
the Swing Line Lender.

 

Section 10.14.  Agent May File Proofs of Claim.  In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Credit
Party, (a) Agent (irrespective of whether the principal of any Loan shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Agent shall have made any demand on any Borrower) shall
be entitled and empowered, by intervention in such proceeding or otherwise, to

 

89

--------------------------------------------------------------------------------


 

(i) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders and Agent and their respective agents and counsel and all other
amounts due the Lenders and Agent) allowed in such judicial proceedings, and
(ii) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and (b) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to Agent and, in the event that Agent shall consent to the making of
such payments directly to the Lenders, to pay to Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of Agent and its
agents and counsel, and any other amounts due Agent.  Nothing contained herein
shall be deemed to authorize Agent to authorize or consent to or accept or adopt
on behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

Section 10.15.  No Reliance on Agent’s Customer Identification Program.  Each
Lender acknowledges and agrees that neither such Lender, nor any of its
affiliates, participants or assignees, may rely on Agent to carry out such
Lender’s or its affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other anti-terrorism law, including any programs involving any of the
following items relating to or in connection with Borrowers, their respective
Affiliates or agents, the Loan Documents or the transactions hereunder: (a) any
identity verification procedures, (b) any record keeping, (c) any comparisons
with government lists, (d) any customer notices or (e) any other procedures
required under the CIP Regulations or such other laws.

 

Section 10.16.  Other Agents.  Agent shall have the continuing right from time
to time to designate one or more Lenders (or its or their affiliates) as
“syndication agent”, “co-syndication agent”, “documentation agent”,
“co-documentation agent”, “senior managing agent”, “book runner”, “lead
arranger”, “arrangers” or other designations for purposes hereof, but (a) any
such designation shall have no substantive effect, and (b) any such Lender and
its affiliates shall have no additional powers, duties, responsibilities or
liabilities as a result thereof.

 

ARTICLE XI.  MISCELLANEOUS

 

Section 11.1.  Lenders’ Independent Investigation.  Each Lender, by its
signature to this Agreement, acknowledges and agrees that Agent has made no
representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between
Agent and such Lender.  Each Lender represents that it has made and shall
continue to make its own independent investigation of the creditworthiness,
financial condition and affairs of

 

90

--------------------------------------------------------------------------------


 

the Companies in connection with the extension of credit hereunder, and agrees
that Agent has no duty or responsibility, either initially or on a continuing
basis, to provide any Lender with any credit or other information with respect
thereto (other than such notices as may be expressly required to be given by
Agent to the Lenders hereunder), whether coming into its possession before the
first Credit Event hereunder or at any time or times thereafter.  Each Lender
further represents that it has reviewed each of the Loan Documents.

 

Section 11.2.  No Waiver; Cumulative Remedies.  No omission or course of dealing
on the part of Agent, any Lender or the holder of any Note (or, if there is no
Note, the holder of the interest as reflected on the books and records of Agent)
in exercising any right, power or remedy hereunder or under any of the Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder
or under any of the Loan Documents.  The remedies herein provided are cumulative
and in addition to any other rights, powers or privileges held under any of the
Loan Documents or by operation of law, by contract or otherwise.

 

Section 11.3.  Amendments, Waivers and Consents.

 

(a)           General Rule.  No amendment, modification, termination, or waiver
of any provision of any Loan Document nor consent to any variance therefrom
(other than pursuant to Section 2.9(b) and (c) hereof), shall be effective
unless the same shall be in writing and signed by the Required Lenders and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

 

(b)           Exceptions to the General Rule.  Notwithstanding the provisions of
subsection (a) of this Section 11.3, but subject to the provisions of
Section 2.9(b) and (c) hereof, unanimous consent of the Lenders shall be
required with respect to (i) any increase in the Commitment hereunder (except as
specified in Section 2.9(b) and (c) hereof), (ii) the extension of maturity of
the Loans, the payment date of interest or scheduled principal hereunder, or the
payment date of commitment fees payable hereunder, (iii) any reduction in the
stated rate of interest on the Loans (provided that the institution of the
Default Rate or post default interest and a subsequent removal of the Default
Rate or post default interest shall not constitute a decrease in interest rate
pursuant to this Section 11.3), or in any amount of interest or scheduled
principal due on any Loan, or any reduction in the stated rate of commitment
fees payable hereunder or any change in the manner of pro rata application of
any payments made by Borrowers to the Lenders hereunder, (iv) any change in any
percentage voting requirement, voting rights, or the Required Lenders definition
in this Agreement, (v) the release of any Borrower or Guarantor of Payment or of
any material amount of collateral, securing the Secured Obligations, except as
specifically permitted hereunder, or (vi) any amendment to this Section 11.3 or
Section 9.5 or 9.8 hereof.

 

(c)           Provisions Relating to Special Rights and Duties.  No provision of
this Agreement affecting Agent in its capacity as such shall be amended,
modified or waived without the consent of Agent.  No provision of this Agreement
relating to the rights or duties of the Fronting Lender in its capacity as such
shall be amended, modified or waived without the consent of the Fronting Lender.
No provision of this Agreement relating to the rights or duties of the Swing
Line Lender

 

91

--------------------------------------------------------------------------------


 

in its capacity as such shall be amended, modified or waived without the consent
of the Swing Line Lender.

 

(d)           Replacement of a Non-Consenting Lender.  If, in connection with
any proposed amendment, waiver or consent hereunder, (i) the consent of all
Lenders is required, but only the consent of Required Lenders is obtained, or
(ii) the consent of Required Lenders is required, but the consent of the
Required Lenders is not obtained (any Lender withholding consent as described in
subparts (i) and (ii) hereof being referred to as a “Non-Consenting Lender”),
then, so long as Agent is not the Non-Consenting Lender, Agent may, at the sole
expense of Borrowers, upon notice to such Non-Consenting Lender and
Administrative Borrower, require such Non-Consenting Lender to assign and
delegate, without recourse (in accordance with the restrictions contained in
Section 11.10 hereof) all of its interests, rights and obligations under this
Agreement to an Eligible Transferee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that such Non-Consenting Lender shall have received payment of an amount equal
to the outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from such Eligible
Transferee (to the extent of such outstanding principal and accrued interest and
fees) or Borrowers (in the case of all other amounts, including any breakage
compensation under Article III hereof).

 

(e)           Generally.  Notice of amendments, waivers or consents ratified by
the Lenders hereunder shall be forwarded by Agent to all of the Lenders.  Each
Lender or other holder of a Note, or if there is no Note, the holder of the
interest as reflected on the books and records of Agent (or interest in any Loan
or Letter of Credit) shall be bound by any amendment, waiver or consent obtained
as authorized by this Section 11.3, regardless of its failure to agree thereto.

 

Section 11.4.  Notices.  All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to a Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature
pages of this Agreement, if to a Lender, mailed or delivered to it, addressed to
the address of such Lender specified on the signature pages of this Agreement,
or, as to each party, at such other address as shall be designated by such party
in a written notice to each of the other parties.  All notices, statements,
requests, demands and other communications provided for hereunder shall be
deemed to be given or made when hand delivered, delivered by overnight courier
or two Business Days after being deposited in the mails with postage prepaid by
registered or certified mail, addressed as aforesaid, or sent by facsimile with
telephonic confirmation of receipt (if received during a Business Day, otherwise
the following Business Day).  All notices from a Borrower to Agent or the
Lenders pursuant to any of the provisions hereof shall not be effective until
received by Agent or the Lenders, as the case may be.  For purposes of
Article II hereof, Agent shall be entitled to rely on telephonic instructions
from any person that Agent in good faith believes is an Authorized Officer and
Borrowers shall hold Agent and each Lender harmless from any loss, cost or
expense resulting from any such reliance.

 

Section 11.5.  Costs, Expenses and Documentary Taxes.  Borrowers agree to pay on
demand all reasonable out-of-pocket costs and expenses of Agent and all Related
Expenses, including, but not limited to (a) syndication, administration, travel
and out-of-pocket expenses,

 

92

--------------------------------------------------------------------------------


 

including but not limited to attorneys’ fees and expenses (excluding allocated
costs of in-house counsel), of Agent in connection with the preparation,
negotiation and closing of the Loan Documents and the administration of the Loan
Documents, and the collection and disbursement of all funds hereunder and the
other instruments and documents to be delivered hereunder, (b) extraordinary
expenses of Agent in connection with the administration of the Loan Documents
and the other instruments and documents to be delivered hereunder, and (c) the
reasonable fees and out-of-pocket expenses of special counsel for Agent, with
respect to the foregoing, and of local counsel, if any, who may be retained by
said special counsel with respect thereto.  Borrowers also agree to pay on
demand all costs and expenses (including Related Expenses) of Agent and the
Lenders, including reasonable attorneys’ fees and expenses, in connection with
the restructuring or enforcement of the Obligations, this Agreement or any
Related Writing.  In addition, Borrowers shall pay any and all stamp, transfer,
documentary and other taxes, assessments, charges and fees payable or determined
to be payable in connection with the execution and delivery of the Loan
Documents, and the other instruments and documents to be delivered hereunder,
and agree to hold Agent and each Lender harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or failure to
pay such taxes or fees, other than those liabilities resulting from the gross
negligence or willful misconduct of Agent, or, with respect to amounts owing to
a Lender, such Lender, in each case as determined by a court of competent
jurisdiction.  All obligations provided for in this Section 11.5 shall survive
any termination of this Agreement.

 

Section 11.6.  Indemnification.  Each Borrower agrees to defend, indemnify and
hold harmless Agent and the Lenders (and their respective affiliates, officers,
directors, attorneys, agents and  employees) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees but excluding anticipated profits) or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against Agent or any Lender in connection with any investigative,
administrative or judicial proceeding (whether or not such Lender or Agent shall
be designated a party thereto) or any other claim by any Person relating to or
arising out of any Loan Document or any actual or proposed use of proceeds of
the Loans or any of the Obligations, or any activities of any Company or its
Affiliates; provided that no Lender nor Agent shall have the right to be
indemnified under this Section 11.6 for its own gross negligence or willful
misconduct, as determined by a court of competent jurisdiction.  All obligations
provided for in this Section 11.6 shall survive any termination of this
Agreement.

 

Section 11.7.  Obligations Several; No Fiduciary Obligations.  The obligations
of the Lenders hereunder are several and not joint.  Nothing contained in this
Agreement and no action taken by Agent or the Lenders pursuant hereto shall be
deemed to constitute Agent or the Lenders a partnership, association, joint
venture or other entity.  No default by any Lender hereunder shall excuse the
other Lenders from any obligation under this Agreement; but no Lender shall have
or acquire any additional obligation of any kind by reason of such default.  The
relationship between Borrowers and the Lenders with respect to the Loan
Documents and the Related Writings is and shall be solely that of debtors and
creditors, respectively, and neither Agent nor any Lender shall have any
fiduciary obligation toward any Credit Party with respect to any such documents
or the transactions contemplated thereby.

 

93

--------------------------------------------------------------------------------


 

Section 11.8.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts
and by facsimile signature, each of which counterparts when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.

 

Section 11.9.  Binding Effect; Borrowers’ Assignment.  This Agreement shall
become effective when it shall have been executed by each Borrower, Agent and
each Lender and thereafter shall be binding upon and inure to the benefit of
each Borrower, Agent and each of the Lenders and their respective successors and
permitted assigns, except that no Borrower shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of
Agent and all of the Lenders.

 

Section 11.10.  Lender Assignments.

 

(a)           Assignments of Commitments.  Each Lender shall have the right at
any time or times to assign to an Eligible Transferee (other than to a Lender
that shall not be in compliance with this Agreement), without recourse, all or a
percentage of all of the following: (i) such Lender’s Commitment, (ii) all Loans
made by that Lender, (iii) such Lender’s Notes, and (iv) such Lender’s interest
in any Letter of Credit or Swing Loan, and any participation purchased pursuant
to Section 2.2(b) or 2.2(c), or Section 9.5 hereof.

 

(b)           Prior Consent.  No assignment may be consummated pursuant to this
Section 11.10 without the prior written consent of Administrative Borrower and
Agent (other than an assignment by any Lender to any affiliate of such Lender
which affiliate is an Eligible Transferee and either wholly-owned by a Lender or
is wholly-owned by a Person that wholly owns, either directly or indirectly,
such Lender, or to another Lender), which consent of Administrative Borrower and
Agent shall not be unreasonably withheld; provided that the consent of
Administrative Borrower shall not be required if, at the time of the proposed
assignment, any Default or Event of Default shall then exist.  Anything herein
to the contrary notwithstanding, any Lender may at any time make a collateral
assignment of all or any portion of its rights under the Loan Documents to a
Federal Reserve Bank, and no such assignment shall release such assigning Lender
from its obligations hereunder.

 

(c)           Minimum Amount.  Each such assignment shall be in a minimum amount
of the lesser of Five Million Dollars ($5,000,000) of the assignor’s Commitment
and interest herein, or the entire amount of the assignor’s Commitment and
interest herein.

 

(d)           Assignment Fee.  Unless the assignment shall be to an affiliate of
the assignor or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the assignor or the assignee shall remit to Agent,
for its own account, an administrative fee of Three Thousand Five Hundred
Dollars ($3,500).

 

(e)           Assignment Agreement.  Unless the assignment shall be due to
merger of the assignor or a collateral assignment for regulatory purposes, the
assignor shall (i) cause the assignee to execute and deliver to Administrative
Borrower and Agent an Assignment Agreement, and (ii) execute and deliver, or
cause the assignee to execute and deliver, as the case

 

94

--------------------------------------------------------------------------------


 

may be, to Agent such additional amendments, assurances and other writings as
Agent may reasonably require.

 

(f)            Non-U.S. Assignee.  If the assignment is to be made to an
assignee that is organized under the laws of any jurisdiction other than the
United States or any state thereof, the assignor Lender shall cause such
assignee, at least five Business Days prior to the effective date of such
assignment, (i) to represent to the assignor Lender (for the benefit of the
assignor Lender, Agent and Borrowers) that under applicable law and treaties no
taxes will be required to be withheld by Agent, Borrowers or the assignor with
respect to any payments to be made to such assignee in respect of the Loans
hereunder, (ii) to furnish to the assignor Lender (and, in the case of any
assignee registered in the Register (as defined below), Agent and Borrowers)
either U.S. Internal Revenue Service Form W-8ECI, Form W-8IMY or U.S. Internal
Revenue Service Form W-8BEN, as applicable (wherein such assignee claims
entitlement to complete exemption from U.S. federal withholding tax on all
payments hereunder), and (iii) to agree (for the benefit of the assignor, Agent
and Borrowers) to provide to the assignor Lender (and, in the case of any
assignee registered in the Register, to Agent and Borrowers) a new Form W-8ECI
or Form W-8BEN, as applicable, upon the expiration or obsolescence of any
previously delivered form and comparable statements in accordance with
applicable U.S. laws and regulations and amendments duly executed and completed
by such assignee, and to comply from time to time with all applicable U.S. laws
and regulations with regard to such withholding tax exemption.

 

(g)           Deliveries by Borrowers.  Upon satisfaction of all applicable
requirements specified in subsections (a) through (f) above, Borrowers shall
execute and deliver (i) to Agent, the assignor and the assignee, any consent or
release (of all or a portion of the obligations of the assignor) required to be
delivered by Borrowers in connection with the Assignment Agreement, and (ii) to
the assignee, if requested, and the assignor, if applicable, an appropriate Note
or Notes.  After delivery of the new Note or Notes, the assignor’s Note or
Notes, if any, being replaced shall be returned to Administrative Borrower
marked “replaced”.

 

(h)           Effect of Assignment.  Upon satisfaction of all applicable
requirements set forth in subsections (a) through (g) above, and any other
condition contained in this Section 11.10, (i) the assignee shall become and
thereafter be deemed to be a “Lender” for the purposes of this Agreement,
(ii) the assignor shall be released from its obligations hereunder to the extent
that its interest has been assigned, (iii) in the event that the assignor’s
entire interest has been assigned, the assignor shall cease to be and thereafter
shall no longer be deemed to be a “Lender” and (iv) the signature pages hereto
and Schedule 1 hereto shall be automatically amended, without further action, to
reflect the result of any such assignment.

 

(i)            Agent to Maintain Register.  Agent shall maintain at the address
for notices referred to in Section 11.4 hereof a copy of each Assignment
Agreement delivered to it and a register (the “Register”) for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Loans owing to, each Lender from time to time.  The entries in the
Register shall be conclusive, in the absence of manifest error, and Borrowers,
Agent and the Lenders may treat each Person whose name is recorded in the
Register as the owner of the Loan recorded therein for all purposes of this
Agreement.  The Register shall be

 

95

--------------------------------------------------------------------------------


 

available for inspection by Borrowers or any Lender at any reasonable time and
from time to time upon reasonable prior notice.

 

Section 11.11.  Sale of Participations.  Any Lender may, in the ordinary course
of its commercial banking business and in accordance with applicable law, at any
time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Commitment and the Loans and participations owing to it and the
Note, if any, held by it); provided that:

 

(a)           any such Lender’s obligations under this Agreement and the other
Loan Documents shall remain unchanged;

 

(b)           such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations;

 

(c)           the parties hereto shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;

 

(d)           such Participant shall be bound by the provisions of Section 9.5
hereof, and the Lender selling such participation shall obtain from such
Participant a written confirmation of its agreement to be so bound; and

 

(e)           no Participant (unless such Participant is itself a Lender) shall
be entitled to require such Lender to take or refrain from taking action under
this Agreement or under any other Loan Document, except that such Lender may
agree with such Participant that such Lender will not, without such
Participant’s consent, take action of the type described as follows:

 

(i)            increase the portion of the participation amount of any
Participant over the amount thereof then in effect, or extend the Commitment
Period, without the written consent of each Participant affected thereby; or

 

(ii)           reduce the principal amount of or extend the time for any payment
of principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest on any Loan, or reduce the commitment fee, without the
written consent of each Participant affected thereby.

 

Borrowers agree that any Lender that sells participations pursuant to this
Section 11.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided that the obligations of Borrowers
shall not increase as a result of such transfer and Borrowers shall have no
obligation to any Participant.

 

Section 11.12.  Replacement of Affected Lenders.  Each Lender agrees that,
during the time in which any Lender is an Affected Lender, Agent shall have the
right (and Agent shall, if requested by Administrative Borrower), at the sole
expense of Borrowers, upon notice to such

 

96

--------------------------------------------------------------------------------


 

Affected Lender and Administrative Borrower, to require that such Affected
Lender assign and delegate, without recourse (in accordance with the
restrictions contained in Section 11.10 hereof), all of its interests, rights
and obligations under this Agreement to an Eligible Transferee, approved by
Administrative Borrower (unless an Event of Default shall exist) and Agent, that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that such Affected Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
(recognizing that any Affected Lender may have given up its rights under this
Agreement to receive payment of fees and other amounts pursuant to
Section 2.6(e) and (f) hereof), from such Eligible Transferee (to the extent of
such outstanding principal and accrued interest and fees) or Administrative
Borrower (in the case of all other amounts, including any breakage compensation
under Article III hereof).

 

Section 11.13.  Patriot Act Notice.  Each Lender and Agent (for itself and not
on behalf of any other party) hereby notifies the Credit Parties that, pursuant
to the requirements of the Patriot Act, such Lender and Agent are required to
obtain, verify and record information that identifies the Credit Parties, which
information includes the name and address of each of the Credit Parties and
other information that will allow such Lender or Agent, as applicable, to
identify the Credit Parties in accordance with the Patriot Act.  Each Borrower
shall provide, to the extent commercially reasonable, such information and take
such actions as are reasonably requested by Agent or a Lender in order to assist
Agent or such Lender in maintaining compliance with the Patriot Act.

 

Section 11.14.  Severability of Provisions; Captions; Attachments.  Any
provision of this Agreement that shall be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.  The several captions to sections and subsections
herein are inserted for convenience only and shall be ignored in interpreting
the provisions of this Agreement.  Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.

 

Section 11.15.  Investment Purpose.  Each of the Lenders represents and warrants
to Borrowers that it is entering into this Agreement with the present intention
of acquiring any Note issued pursuant hereto (or, if there is no Note, the
interest as reflected on the books and records of Agent) for investment purposes
only and not for the purpose of distribution or resale, it being understood,
however, that each Lender shall at all times retain full control over the
disposition of its assets.

 

Section 11.16.  Entire Agreement.  This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or after the Original Closing Date (as such documents may have been amended
or replaced) and the Closing Date integrate all of the terms and conditions
mentioned herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

 

97

--------------------------------------------------------------------------------


 

Section 11.17.  Limitations on Liability of the Fronting Lender.  Borrowers
assume all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit.  Neither
the Fronting Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or any acts
or omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by the Fronting Lender
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
account party on such Letter of Credit shall have a claim against the Fronting
Lender, and the Fronting Lender shall be liable to such account party, to the
extent of any direct, but not consequential, damages suffered by such account
party that such account party proves were caused by (i) the Fronting Lender’s
willful misconduct or gross negligence (as determined by a court of competent
jurisdiction) in determining whether documents presented under a Letter of
Credit comply with the terms of such Letter of Credit, or (ii) the Fronting
Lender’s willful failure to make lawful payment under any Letter of Credit after
the presentation to it of documentation strictly complying with the terms and
conditions of such Letter of Credit.  In furtherance and not in limitation of
the foregoing, the Fronting Lender may accept documents that appear on their
face to be in order, without responsibility for further investigation.

 

Section 11.18.  General Limitation of Liability.  No claim may be made by any
Credit Party, any Lender, Agent, the Fronting Lender or any other Person against
any Credit Party, Agent, the Fronting Lender, or any other Lender or the
affiliates, directors, officers, employees, attorneys or agents of any of them
for any damages other than actual compensatory damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any of the other
Loan Documents, or any act, omission or event occurring in connection therewith;
and Borrowers, each Lender, Agent and the Fronting Lender hereby, to the fullest
extent permitted under applicable law, waive, release and agree not to sue or
counterclaim upon any such claim for any special, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in their favor.

 

Section 11.19.  No Duty.  All attorneys, accountants, appraisers, consultants
and other professional persons (including the firms or other entities on behalf
of which any such Person may act) retained by Agent or any Lender with respect
to the transactions contemplated by the Loan Documents shall have the right to
act exclusively in the interest of Agent or such Lender, as the case may be, and
shall have no duty of disclosure, duty of loyalty, duty of care, or other duty
or obligation of any type or nature whatsoever to Borrowers, any other
Companies, or to any other Person, with respect to any matters within the scope
of such representation or related to their activities in connection with such
representation.  Each Borrower agrees, on behalf of itself and its Subsidiaries,
not to assert any claim or counterclaim against any such persons with regard to
such matters, all such claims and counterclaims, now existing or hereafter
arising, whether known or unknown, foreseen or unforeseeable, being hereby
waived, released and forever discharged.

 

98

--------------------------------------------------------------------------------


 

Section 11.20.  Legal Representation of Parties.  The Loan Documents were
negotiated by the parties with the benefit of legal representation and any
rule of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

 

Section 11.21.  Governing Law; Submission to Jurisdiction.

 

(a)           Governing Law.  This Agreement, each of the Notes and any Related
Writing shall be governed by and construed in accordance with the laws of the
State of Ohio and the respective rights and obligations of Borrowers, Agent, and
the Lenders shall be governed by Ohio law, without regard to principles of
conflicts of laws.

 

(b)           Submission to Jurisdiction.  Each Borrower hereby irrevocably
submits to the non-exclusive jurisdiction of any Ohio state or federal court
sitting in Cleveland, Ohio, over any action or proceeding arising out of or
relating to this Agreement, the Obligations or any Related Writing, and each
Borrower hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Ohio state or federal court. 
Each Borrower, on behalf of itself and its Subsidiaries, hereby irrevocably
waives, to the fullest extent permitted by law, any objection it may now or
hereafter have to the laying of venue in any action or proceeding in any such
court as well as any right it may now or hereafter have to remove such action or
proceeding, once commenced, to another court on the grounds of FORUM NON
CONVENIENS or otherwise.  Each Borrower agrees that a final, non-appealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

[Remainder of page left intentionally blank]

 

99

--------------------------------------------------------------------------------


 

JURY TRIAL WAIVER.  TO THE EXTENT PERMITTED BY LAW, EACH BORROWER, AGENT AND
EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT AND THE
LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Fourth Amended
and Restated Credit and Security Agreement as of the date first set forth above.

 

Address:

501 Kansas Avenue

EPIQ SYSTEMS, INC. 

 

Kansas City, Kansas 66105

 

 

 

Attn: Elizabeth M. Braham

By:

 

 

 

 

Elizabeth M. Braham

 

 

 

Executive Vice President & Chief Financial Officer

 

Signature Page 1 of 11 to

Fourth Amended and Restated Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

Address:

127 Public Square

KEYBANK NATIONAL ASSOCIATION,

 

Cleveland, Ohio 44114-1306

as Agent and as a Lender

 

Attn: Institutional Bank

 

 

 

By:

 

 

 

 

David A. Wild

 

 

 

Senior Vice President

 

Signature Page 2 of 11 to

Fourth Amended and Restated Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

Address:

380 Interlocken Crescent

SILICON VALLEY BANK,

 

Suite 600

as a Co-Syndication Agent and as a Lender

 

Broomfield, Colorado 80021

 

 

Attention:

By:

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page 3 of 11 to

Fourth Amended and Restated Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

Address:

8182 Maryland Avenue

REGIONS BANK,

 

St. Louis, Missouri 63015

as a Co-Syndication Agent and as a Lender

 

Attention:

 

 

 

By:

 

 

 

 

John Holland

 

 

 

Senior Vice President

 

Signature Page 4 of 11 to

Fourth Amended and Restated Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

Address:

999 18th Street

COMPASS BANK,

 

Suite 2800

as a Co-Documentation Agent and as a Lender

 

Denver, Colorado 80202

 

 

Attention:Joe Nimmons

By:

 

 

 

 

Joseph W. Nimmons

 

 

 

Vice President

 

Signature Page 5 of 11 to

Fourth Amended and Restated Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

Address:

PNC Bank, National Association

PNC BANK, NATIONAL ASSOCIATION,

 

120 South Central Avenue

as a Co-Documentation Agent and as a Lender

 

Suite 800

 

 

St. Louis, MO 63105

By:

 

 

 

Name:

David Bentzinger

 

 

Title:

Senior Vice President

 

Signature Page 6 of 11 to

Fourth Amended and Restated Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

Address:

28 State Street

RBS CITIZENS, NATIONAL ASSOCIATION

 

Boston, MA 02109

as Senior Managing Agent and as a Lender

 

Attention: William Granchelli

 

 

 

By:

 

 

 

Name:

William F. Granchelli

 

 

Title:

Senior Vice President

 

Signature Page 7 of 11 to

Fourth Amended and Restated Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

Address:

 

FIFTH THIRD BANK

 

 

 

 

 

Attention:

By:

 

 

 

Name:

 

 

Title:

 

 

Signature Page 8 of 11 to

Fourth Amended and Restated Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

Address:

231 S. Bemiston, Ste. 700

ASSOCIATED BANK, N.A.

 

St. Louis, Mo 63105

 

 

 

Attention: Mark Weitekamp

By:

 

 

 

Name:

Mark Weitekamp

 

 

Title:

Senior Vice President

 

Signature Page 9 of 11 to

Fourth Amended and Restated Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

Address:

165 Madison Avenue, 10th Floor

FIRST TENNESSEE BANK NATIONAL

 

Memphis, TN 38103

ASSOCIATION

 

Attention: Bob Nieman

 

 

 

 

By:

 

 

 

Name:

Bob Nieman

 

 

Title:

Senior Vice President

 

Signature Page 10 of 11 to

Fourth Amended and Restated Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

Address:

106 South Main Street, TOW91

FIRSTMERIT BANK, N.A.

 

Akron, OH 44308

 

 

Attention: Capital Markerts

By:

 

 

 

Name:

Robert G. Morlan

 

 

Title:

Senior Vice President

 

Signature Page 11 of 11 to

Fourth Amended and Restated Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COMMITMENTS OF LENDERS

 

LENDERS

 

COMMITMENT
PERCENTAGE

 

REVOLVING
CREDIT
COMMITMENT
AMOUNT

 

MAXIMUM
AMOUNT

 

KeyBank National Association

 

15.3846153846154

%

$

50,000,000

 

$

50,000,000

 

Silicon Valley Bank

 

12.3076923076923

%

$

40,000,000

 

$

40,000,000

 

Regions Bank

 

12.3076923076923

%

$

40,000,000

 

$

40,000,000

 

BBVA Compass

 

15.3846153846154

%

$

50,000,000

 

$

50,000,000

 

PNC Bank, National Association

 

12.3076923076923

%

$

40,000,000

 

$

40,000,000

 

RBS Citizens, National Association

 

12.3076923076923

%

$

40,000,000

 

$

40,000,000

 

Fifth Third Bank

 

7.6923076923077

%

$

25,000,000

 

$

25,000,000

 

Associated Bank, N.A.

 

4.6153846153846

%

$

15,000,000

 

$

15,000,000

 

First Tennessee Bank National Association

 

4.6153846153846

%

$

15,000,000

 

$

15,000,000

 

FirstMerit Bank, N.A.

 

3.0769230769231

%

$

10,000,000

 

$

10,000,000

 

Total Commitment Amount

 

100.00

%

$

325,000,000

 

$

325,000,000

 

 

S-1

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

DOMESTIC SUBSIDIARY BORROWERS

 

None as of the Closing Date.

 

S-2

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

GUARANTORS OF PAYMENT

 

Epiq Systems Acquisition, Inc., a New York corporation
Epiq Class Action & Claims Solutions, Inc., a Rhode Island corporation
Epiq Bankruptcy Solutions, LLC, a New York limited liability company
Hilsoft, Inc., a Pennsylvania corporation
Epiq Financial Balloting Group, LLC, a New York limited liability company
Epiq eDiscovery Solutions, Inc., a Delaware corporation
Epiq Preference Solutions, LLC, a New York limited liability company
Epiq Document Review Solutions, LLC, a Delaware limited liability company
Epiq Systems Holding Company, a Delaware corporation

Jupiter eSources LLC, an Oklahoma limited liability company

Encore Intermediate Holdco, Inc., a Delaware corporation

Encore Legal Solutions, Inc., a Delaware corporation

 

S-3

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

PLEDGED SECURITIES

 

Grantor (owner of Record
of such Pledged Securities)

 

Issuer

 

Pledged
Equity
Description

 

Percentage of
Outstanding
Shares *

 

Certificate
(Indicate
No.)

 

Epiq Systems, Inc.

 

Epiq Systems Acquisition, Inc.

 

1,000 shares

 

100

%

1

 

 

 

 

 

 

 

 

 

 

 

 

 

Epiq Class Action & Claims Solutions, Inc. (f/k/a Poorman Douglas Corporation)

 

7,000 common shares

 

100

%

2

 

 

 

 

 

 

 

 

 

 

 

 

 

Epiq Systems Holding B.V.

 

117 shares

 

65

%

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

Epiq Systems Holding Company

 

100 shares

 

100

%

1

 

 

 

 

 

 

 

 

 

 

 

Epiq Systems Acquisition, Inc.

 

Epiq Bankruptcy Solutions, LLC (f/k/a Bankruptcy Services, LLC)

 

100% of membership interests

 

100

%

5

 

 

 

 

 

 

 

 

 

 

 

 

 

Hilsoft, Inc.

 

1,000 shares

 

100

%

6

 

 

 

 

 

 

 

 

 

 

 

 

 

Epiq Financial Balloting Group, LLC (f/k/a Financial Balloting Group, LLC)

 

100% of membership interests

 

100

%

1

 

 

 

 

 

 

 

 

 

 

 

 

 

Epiq eDiscovery Solutions, Inc. (f/k/a nMatrix, Inc.)

 

200 common shares

 

100

%

3

 

 

 

 

 

 

 

 

 

 

 

 

 

Epiq Preference Solutions, LLC (f/k/a Epiq Advisory Services, LLC)

 

100% of membership interests

 

100

%

1

 

 

 

 

 

 

 

 

 

 

 

 

 

Epiq Data Services, LLC

 

100% of membership interests

 

100

%

1

 

 

 

 

 

 

 

 

 

 

 

Epiq eDiscovery Solutions, Inc.

 

Epiq Document Review Solutions, LLC

 

100% of membership interests

 

100

%

1

 

 

 

 

 

 

 

 

 

 

 

Epiq Systems Holding Company

 

Jupiter eSources LLC

 

100% of membership interests

 

100

%

1

 

 

 

 

 

 

 

 

 

 

 

 

 

Encore Intermediate Holdco, Inc.

 

1000 shares

 

100

%

101

 

 

 

 

 

 

 

 

 

 

 

Encore Intermediate Holdco, Inc.

 

Encore Legal Solutions, Inc.

 

1,000 common shares

 

100

%

100

 

 

S-4

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

* 100% of non-voting shares and equity interests and 65% of voting shares or
equity interest of each first-tier Foreign Subsidiary constitute Pledged
Securities.

 

S-5

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF

REVOLVING CREDIT NOTE

 

$                        

April 25, 2011

 

FOR VALUE RECEIVED, the undersigned, EPIQ SYSTEMS, INC., a Missouri corporation
(“Borrower”), promises to pay, on the last day of the Commitment Period, as
defined in the Credit Agreement (as hereinafter defined), to the order of
                   (“Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as Agent, as hereinafter defined, 127 Public Square, Cleveland,
Ohio 44114-1306 the principal sum of

 

DOLLARS

 

or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to Borrower pursuant to Section 2.2(a) of
the Credit Agreement, whichever is less, in lawful money of the United States of
America.

 

As used herein, “Credit Agreement” means the Fourth Amended and Restated Credit
and Security Agreement dated as of April 25, 2011, among Borrower, the Domestic
Subsidiary Borrowers, as defined therein, the Lenders, as defined therein,
KeyBank National Association, as the lead arranger, sole book runner and
administrative agent for the Lenders (“Agent”), Silicon Valley Bank and Regions
Bank, as co-syndication agents, BBVA Compass and PNC Bank, National Association,
as co-documentation agents, and RBS Citizens, National Association, as senior
managing agent, as the same may from time to time be amended, restated or
otherwise modified.  Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.

 

Borrower also promises to pay interest on the unpaid principal amount of each
Revolving Loan from time to time outstanding, from the date of such Revolving
Loan until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.3(a) of the Credit
Agreement.  Such interest shall be payable on each date provided for in such
Section 2.3(a); provided that interest on any principal portion that is not paid
when due shall be payable on demand.

 

The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon, and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of Borrower under this
Note.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to

 

E-1

--------------------------------------------------------------------------------


 

the terms of the Credit Agreement, until paid, at a rate per annum equal to the
Default Rate.  All payments of principal of and interest on this Note shall be
made in immediately available funds.

 

This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement and is entitled to the benefits thereof.  Reference is made to the
Credit Agreement for a description of the right of the undersigned to anticipate
payments hereof, the right of the holder hereof to declare this Note due prior
to its stated maturity, and other terms and conditions upon which this Note is
issued.

 

Except as expressly provided in the Credit Agreement, Borrower expressly waives
presentment, demand, protest and notice of any kind.  This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.

 

JURY TRIAL WAIVER.  BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER
NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

 

EPIQ SYSTEMS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF

SWING LINE NOTE

 

$5,000,000

April 25, 2011

 

FOR VALUE RECEIVED, the undersigned, EPIQ SYSTEMS, INC., a Missouri corporation
(“Borrower”), promises to pay to the order of KEYBANK NATIONAL ASSOCIATION
(“Swing Line Lender”) at the main office of KEYBANK NATIONAL ASSOCIATION, as
Agent, as hereinafter defined, 127 Public Square, Cleveland, Ohio 44114-1306 the
principal sum of

 

FIVE MILLION AND 00/100

DOLLARS

 

or the aggregate unpaid principal amount of all Swing Loans, as defined in the
Credit Agreement (as hereinafter defined), made by the Swing Line Lender to
Borrower pursuant to Section 2.2(c) of the Credit Agreement, whichever is less,
in lawful money of the United States of America on the earlier of the last day
of the Commitment Period, as defined in the Credit Agreement, or, with respect
to each Swing Loan, the Swing Loan Maturity Date applicable thereto.

 

As used herein, “Credit Agreement” means the Fourth Amended and Restated Credit
and Security Agreement dated as of April 25, 2011, among Borrower, the Domestic
Subsidiary Borrowers, as defined therein, the Lenders, as defined therein,
KeyBank National Association, as the lead arranger, sole book runner and
administrative agent for the Lenders (“Agent”), Silicon Valley Bank and Regions
Bank, as co-syndication agents, BBVA Compass and PNC Bank, National Association,
as co-documentation agents, and RBS Citizens, National Association, as senior
managing agent, as the same may from time to time be amended, restated or
otherwise modified.  Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.

 

Borrower also promises to pay interest on the unpaid principal amount of each
Swing Loan from time to time outstanding, from the date of such Swing Loan until
the payment in full thereof, at the rates per annum that shall be determined in
accordance with the provisions of Section 2.3(b) of the Credit Agreement.  Such
interest shall be payable on each date provided for in such Section 2.3(b);
provided that interest on any principal portion that is not paid when due shall
be payable on demand.

 

The principal sum hereof from time to time and the payments of principal and
interest thereon, shall be shown on the records of Swing Line Lender by such
method as Swing Line Lender may generally employ; provided that failure to make
any such entry shall in no way detract from the obligation of Borrower under
this Note.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to

 

E-3

--------------------------------------------------------------------------------


 

the terms of the Credit Agreement, until paid, at a rate per annum equal to the
Default Rate.  All payments of principal of and interest on this Note shall be
made in immediately available funds.

 

This Note is the Swing Line Note referred to in the Credit Agreement and is
entitled to the benefits thereof.  Reference is made to the Credit Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.

 

Except as expressly provided in the Credit Agreement, Borrower expressly waives
presentment, demand, protest and notice of any kind.  This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.

 

JURY TRIAL WAIVER.  BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER
NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

 

EPIQ SYSTEMS, INC.  

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-4

--------------------------------------------------------------------------------


 

EXHIBIT C

FORM OF

NOTICE OF LOAN

 

                                    , 20   

 

KeyBank National Association, as Agent

127 Public Square

Cleveland, Ohio 44114-0616

Attention:   Institutional Bank

 

Ladies and Gentlemen:

 

The undersigned, EPIQ SYSTEMS, INC., a Missouri corporation (“Administrative
Borrower”), refers to the Fourth Amended and Restated Credit and Security
Agreement, dated as of April 25, 2011 (“Credit Agreement”, the terms defined
therein being used herein as therein defined), among Administrative Borrower,
the Domestic Subsidiary Borrowers named therein, the Lenders, as defined in the
Credit Agreement, KEYBANK NATIONAL ASSOCIATION, as the lead arranger, sole book
runner and administrative agent for the Lenders (“Agent”), Silicon Valley Bank
and Regions Bank, as co-syndication agents, BBVA Compass and PNC Bank, National
Association, as co-documentation agents, and RBS Citizens, National Association,
as senior managing agent, and hereby gives you notice, pursuant to Section 2.5
of the Credit Agreement that Borrowers hereby request a Loan under the Credit
Agreement, and in connection therewith sets forth below the information relating
to the Loan (the “Proposed Loan”) as required by Section 2.5 of the Credit
Agreement:

 

(a)                                  The Borrower requesting the Proposed Loan
is                         .

 

(b)                                 The Business Day of the Proposed Loan is
                    , 20    .

 

(c)                                  The amount of the Proposed Loan is
$                              .

 

(d)                                 The Proposed Loan is to be a Base Rate Loan
         / Eurodollar Loan       / Swing Loan          . (Check one.)

 

(e)                                  If the Proposed Loan is a Eurodollar Loan,
the Interest Period requested is one month       , two months       , three
months       , six months         . (Check one.)

 

The undersigned hereby certifies on behalf of Borrowers that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Loan:

 

(i)                                     the representations and warranties
contained in Article VI of the Credit Agreement are correct in all material
respects, before and after giving effect to the Proposed Loan and the
application of the proceeds therefrom, as though made on and as of such date,
except to the extent that any thereof expressly relate to an earlier date;

 

E-5

--------------------------------------------------------------------------------


 

(ii)                                  no event has occurred and is continuing,
or would result from such Proposed Loan, or the application of proceeds
therefrom, that constitutes a Default or Event of Default; and

 

(iii)                               the conditions set forth in Section 2.5 and
Article IV of the Credit Agreement have been satisfied.

 

 

EPIQ SYSTEMS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-6

--------------------------------------------------------------------------------


 

EXHIBIT D

FORM OF

COMPLIANCE CERTIFICATE

 

For Fiscal Quarter ended                                       

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

(1)                                  I am the duly elected [Chief Financial
Officer] [Vice President of Finance] [Controller] [Treasurer] of EPIQ
SYSTEMS, INC., a Missouri corporation (“Epiq” and, together with each Domestic
Subsidiary Borrower, as defined in the Credit Agreement, as hereinafter defined,
“Borrowers”);

 

(2)                                  I am familiar with the terms of that
certain Fourth Amended and Restated Credit and Security Agreement, dated as of
April 25, 2011, among Borrowers, the lenders from time to time named on Schedule
1 thereto (together with their respective successors and assigns, collectively,
the “Lenders”), as defined in the Credit Agreement, KEYBANK NATIONAL
ASSOCIATION, as the lead arranger, sole book runner and administrative agent for
the Lenders (“Agent”), Silicon Valley Bank and Regions Bank, as co-syndication
agents, BBVA Compass and PNC Bank, National Association, as co-documentation
agents, and RBS Citizens, National Association, as senior managing agent (as the
same may from time to time be amended, restated or otherwise modified, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), and the terms of the other Loan Documents, and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of Borrowers and their Subsidiaries during the
accounting period covered by the attached financial statements;

 

(3)                                  The review described in paragraph (2) above
did not disclose, and I have no knowledge of, the existence of any condition or
event that constitutes or constituted a Default or Event of Default, at the end
of the accounting period covered by the attached financial statements or as of
the date of this Certificate;

 

(4)                                  The representations and warranties made by
Borrowers contained in Article VI of the Credit Agreement are true and correct
in all material respects as though made on and as of the date hereof, except to
the extent that any thereof expressly relate to an earlier date; and

 

(5)                                  Set forth on Attachment I hereto are
calculations of the financial covenants set forth in Section 5.7 of the Credit
Agreement, which calculations show compliance with the terms thereof.

 

E-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed this certificate the        day of
                  , 20      .

 

 

EPIQ SYSTEMS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

E-8

--------------------------------------------------------------------------------


 

EXHIBIT E

FORM OF

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This Assignment and Acceptance Agreement (this “Assignment Agreement”) between
                                             (the “Assignor”) and
                                             (the “Assignee”) is dated as of
                , 20    .  The parties hereto agree as follows:

 

1.             Preliminary Statement.  Assignor is a party to a Fourth Amended
and Restated Credit and Security Agreement, dated as of April 25, 2011 (as the
same may from time to time be amended, restated or otherwise modified, the
“Credit Agreement”), among EPIQ SYSTEMS, INC., a Missouri corporation (“Epiq”),
the Domestic Subsidiary Borrowers named therein (together with Epiq,
collectively, “Borrowers” and, individually, each a “Borrower”), the lenders
named on Schedule 1 thereto (together with their respective successors and
assigns, collectively, the “Lenders” and, individually, each a “Lender”),
KEYBANK NATIONAL ASSOCIATION, as the lead arranger, sole book runner and
administrative agent for the Lenders (“Agent”), Silicon Valley Bank and Regions
Bank, as co-syndication agents, BBVA Compass  and PNC Bank, National
Association, as co-documentation agents, and RBS Citizens, National Association,
as senior managing agent.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings attributed to them in the Credit
Agreement.

 

2.             Assignment and Assumption.  Assignor hereby sells and assigns to
Assignee, and Assignee hereby purchases and assumes from Assignor, an interest
in and to Assignor’s rights and obligations under the Credit Agreement,
effective as of the Assignment Effective Date (as hereinafter defined), equal to
the percentage interest specified on Annex 1 hereto (hereinafter, the “Assigned
Percentage”) of Assignor’s right, title and interest in and to (a) the
Commitment, (b) any Loan made by Assignor that is outstanding on the Assignment
Effective Date, (c) Assignor’s interest in any Letter of Credit outstanding on
the Assignment Effective Date, (d) any Note delivered to Assignor pursuant to
the Credit Agreement, and (e) the Credit Agreement and the other Related
Writings.  After giving effect to such sale and assignment and on and after the
Assignment Effective Date, Assignee shall be deemed to have a “Commitment
Percentage” under the Credit Agreement equal to the Commitment Percentage set
forth in subpart II.A on Annex 1 hereto and an Assigned Amount as set forth on
subpart I.B of Annex 1 hereto (hereinafter, the “Assigned Amount”).

 

3.             Assignment Effective Date.  The Assignment Effective Date (the
“Assignment Effective Date”) shall be [                         ,         ] (or
such other date agreed to by Agent).  On or prior to the Assignment Effective
Date, Assignor shall satisfy the following conditions:

 

(a)           receipt by Agent of  this Assignment Agreement, including Annex 1
hereto, properly executed by Assignor and Assignee and accepted and consented to
by Agent and, if necessary pursuant to the provisions of Section 11.10(b) of the
Credit Agreement, by Administrative Borrower;

 

(b)           receipt by Agent from Assignor of a fee of Three Thousand Five
Hundred Dollars ($3,500), if required by Section 11.10(d) of the Credit
Agreement;

 

E-9

--------------------------------------------------------------------------------


 

(c)           receipt by Agent from Assignee of an administrative questionnaire,
or other similar document, which shall include (i) the address for notices under
the Credit Agreement, (ii) the address of its Lending Office, (iii) wire
transfer instructions for delivery of funds by Agent, and (iv) such other
information as Agent shall request; and

 

(d)           receipt by Agent from Assignor or Assignee of any other
information required pursuant to Section 11.10 of the Credit Agreement or
otherwise necessary to complete the transaction contemplated hereby.

 

4.             Payment Obligations.  In consideration for the sale and
assignment of Loans hereunder, Assignee shall pay to Assignor, on the Assignment
Effective Date, the amount agreed to by Assignee and Assignor.  Any interest,
fees and other payments accrued prior to the Assignment Effective Date with
respect to the Assigned Amount shall be for the account of Assignor.  Any
interest, fees and other payments accrued on and after the Assignment Effective
Date with respect to the Assigned Amount shall be for the account of Assignee. 
Each of Assignor and Assignee agrees that it will hold in trust for the other
party any interest, fees or other amounts which it may receive to which the
other party is entitled pursuant to the preceding sentence and to pay the other
party any such amounts which it may receive promptly upon receipt thereof.

 

5.             Credit Determination; Limitations on Assignor’s Liability. 
Assignee represents and warrants to Assignor, Borrowers, Agent and the Lenders
(a) that it is capable of making and has made and shall continue to make its own
credit determinations and analysis based upon such information as Assignee
deemed sufficient to enter into the transaction contemplated hereby and not
based on any statements or representations by Assignor; (b) Assignee confirms
that it meets the requirements to be an assignee as set forth in Section 11.10
of the Credit Agreement; (c) Assignee confirms that it is able to fund the Loans
and the Letters of Credit as required by the Credit Agreement; and (d) Assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement and the Related Writings
are required to be performed by it as a Lender thereunder.  It is understood and
agreed that the assignment and assumption hereunder are made without recourse to
Assignor and that Assignor makes no representation or warranty of any kind to
Assignee and shall not be responsible for (i) the due execution, legality,
validity, enforceability, genuineness, sufficiency or collectability of the
Credit Agreement or any Related Writings, (ii) any representation, warranty or
statement made in or in connection with the Credit Agreement or any of the
Related Writings, (iii) the financial condition or creditworthiness of any
Borrower or any Guarantor of Payment, (iv) the performance of or compliance with
any of the terms or provisions of the Credit Agreement or any of the Related
Writings, (v) the inspection of any of the property, books or records of
Borrowers, or (vi) the validity, enforceability, perfection, priority,
condition, value or sufficiency of any collateral securing or purporting to
secure the Loans or Letters of Credit.  Neither Assignor nor any of its
officers, directors, employees, agents or attorneys shall be liable for any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans, the Letters of Credit, the Credit Agreement or the Related
Writings, except for its or their own gross negligence or willful misconduct.
 Assignee appoints Agent to take such action as agent on

 

E-10

--------------------------------------------------------------------------------


 

its behalf and to exercise such powers under the Credit Agreement as are
delegated to Agent by the terms thereof.

 

6.             Indemnity.  Assignee agrees to indemnify and hold Assignor
harmless against any and all losses, cost and expenses (including, without
limitation, attorneys’ fees) and liabilities incurred by Assignor in connection
with or arising in any manner from Assignee’s performance or non-performance of
obligations assumed under this Assignment Agreement.

 

7.             Subsequent Assignments.  After the Assignment Effective Date,
Assignee shall have the right, pursuant to Section 11.10 of the Credit
Agreement, to assign the rights which are assigned to Assignee hereunder,
provided that (a) any such subsequent assignment does not violate any of the
terms and conditions of the Credit Agreement, any of the Related Writings, or
any law, rule, regulation, order, writ, judgment, injunction or decree and that
any consent required under the terms of the Credit Agreement or any of the
Related Writings has been obtained, (b) the assignee under such assignment from
Assignee shall agree to assume all of Assignee’s obligations hereunder in a
manner satisfactory to Assignor, and (c) Assignee is not thereby released from
any of its obligations to Assignor hereunder.

 

8.             Reductions of Aggregate Amount of Commitments.  If any reduction
in the Total Commitment Amount occurs between the date of this Assignment
Agreement and the Assignment Effective Date, the percentage of the Total
Commitment Amount assigned to Assignee shall remain the percentage specified in
Section 1 hereof and the dollar amount of the Commitment of Assignee shall be
recalculated based on the reduced Total Commitment Amount.

 

9.             Acceptance of Agent; Notice by Assignor.  This Assignment
Agreement is conditioned upon the acceptance and consent of Agent and, if
necessary pursuant to Section 11.10 of the Credit Agreement, upon the acceptance
and consent of Administrative Borrower; provided that the execution of this
Assignment Agreement by Agent and, if necessary, by Administrative Borrower is
evidence of such acceptance and consent.

 

10.           Entire Agreement.  This Assignment Agreement embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings between the parties hereto relating to the subject
matter hereof.

 

11.           Governing Law.  This Assignment Agreement shall be governed by the
laws of the State of Ohio, without regard to conflicts of laws.

 

12.           Notices.  Notices shall be given under this Assignment Agreement
in the manner set forth in the Credit Agreement.  For the purpose hereof, the
addresses of the parties hereto (until notice of a change is delivered) shall be
the address set forth under each party’s name on the signature pages hereof.

 

E-11

--------------------------------------------------------------------------------


 

13.           Counterparts.  This Assignment Agreement may be executed in any
number of counterparts, by different parties hereto in separate counterparts and
by facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

 

[Remainder of page intentionally left blank.]

 

E-12

--------------------------------------------------------------------------------


 

14.           JURY TRIAL WAIVER.  EACH OF THE UNDERSIGNED, TO THE EXTENT
PERMITTED BY LAW, WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG AGENT, ANY OF
THE LENDERS, AND ANY OF THE BORROWERS, OR ANY THEREOF, ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS INSTRUMENT OR ANY NOTE OR OTHER
AGREEMENT, INSTRUMENT OR DOCUMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH
OR THE TRANSACTIONS RELATED HERETO.

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

 

 

ASSIGNOR:

 

 

Address:

 

 

 

 

 

 

 

 

Attn:

 

 

By:

 

 

Phone:

 

 

Name:

 

 

Fax:

 

 

Title:

 

 

 

 

ASSIGNEE:

 

 

 

Address:

 

 

 

 

 

 

 

 

Attn:

 

 

By:

 

 

Phone:

 

 

Name:

 

 

Fax:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Accepted and Consented to this        day

 

Accepted and Consented to this        day

of       , 20    :

 

of               , 20    :

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

EPIQ SYSTEMS, INC.

   as Agent

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

E-13

--------------------------------------------------------------------------------


 

ANNEX 1

TO

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

On and after the Assignment Effective Date, after giving effect to all other
assignments being made by Assignor on the Assignment Effective Date, the
Commitment of Assignee, and, if this is less than an assignment of all of
Assignor’s interest, Assignor, shall be as follows:

 

I.

INTEREST BEING ASSIGNED TO ASSIGNEE

 

 

 

 

 

 

 

 

A.

Assigned Percentage

 

%

 

 

 

 

 

 

B.

Assigned Amount

 

$

 

 

 

 

 

II.

ASSIGNEE’S COMMITMENT (as of the Assignment Effective Date)

 

 

 

 

 

 

 

 

A.

Assignee’s Commitment Percentage under the Credit Agreement

 

%

 

 

 

 

 

 

B.

Assignee’s Commitment Amount under the Credit Agreement

 

 

 

 

 

 

$

 

 

 

 

 

III.

ASSIGNOR’S COMMITMENT (as of the Assignment Effective Date)

 

 

 

 

 

 

 

 

A.

Assignor’s Commitment Percentage under the Credit Agreement

 

%

 

 

 

 

 

 

B.

Assignor’s Commitment Amount under the Credit Agreement

 

$

 

E-14

--------------------------------------------------------------------------------


 

EXHIBIT F

FORM OF

DOMESTIC SUBSIDIARY BORROWER ASSUMPTION AGREEMENT

 

This DOMESTIC SUBSIDIARY BORROWER ASSUMPTION AGREEMENT (“Agreement”) is made
effective as of [                           ], 20[    ], by and among
[                          ], a [                          ] (the “Obligor”),
EPIQ SYSTEMS, INC., a Missouri corporation (“Epiq”), each Domestic Subsidiary
Borrower, as defined in the Credit Agreement, as hereinafter defined (each such
Domestic Subsidiary Borrower, together with Epiq, shall be referred to herein,
collectively, as “Borrowers” and, individually, each a “Borrower”), and KEYBANK
NATIONAL ASSOCIATION, as the administrative agent under the Credit Agreement
(“Agent”), on behalf of and for the benefit of the Lenders, as defined in the
Credit Agreement.

 

WHEREAS, Borrowers, Agent and the Lenders are parties to that certain Fourth
Amended and Restated Credit and Security Agreement, dated as of April 25, 2011
(as the same may from time to time be further amended, restated or otherwise
modified, the “Credit Agreement”, each capitalized term not defined herein being
used herein as therein defined) wherein Agent and the Lenders have agreed to
make Loans to Borrowers, and the Fronting Lender has agreed to issue Letters of
Credit to Borrowers on behalf of the Lenders, all upon certain terms and
conditions;

 

WHEREAS, pursuant to Section 2.13(a) of the Credit Agreement, Borrowers have
requested that, effective on [                   ], 20[    ] (the “Assumption
Effective Date”), the Obligor shall be designated as a “Domestic Subsidiary
Borrower” under the Credit Agreement; and

 

WHEREAS, Agent and the Lenders are willing to permit the Obligor to become a
“Domestic Subsidiary Borrower” under the Credit Agreement and the Lenders are
willing to make Loans to the Obligor and issue Letters of Credit for the account
of the Obligor pursuant to the Commitment (for the Obligor, on a joint and
several basis with the other Borrowers), upon certain terms and conditions as
set forth in the Credit Agreement, one of which is that the Obligor shall assume
all of the obligations of a Borrower under the Credit Agreement and the Related
Writings, and this Agreement is being executed and delivered in consideration of
each financial accommodation granted to the Obligor and the other Borrowers by
Agent and the Lenders, and for other valuable consideration;

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Obligor hereby agrees as follows:

 

1.             Assumption.         On and after the Assumption Effective Date,
the Obligor irrevocably and unconditionally assumes all of the obligations of a
Borrower under the Credit Agreement and the Related Writings and shall be liable
for all of the Obligations, as defined in the Credit Agreement, on a joint and
several basis with the other Borrowers, as fully as if the Obligor had been an
original party to the Credit Agreement, including, but not limited to assuming
liability for (a) all Loans and Letters of Credit, (b) all other indebtedness
now owing or

 

E-15

--------------------------------------------------------------------------------


 

hereafter incurred by one or more Borrowers to Agent and the Lenders pursuant to
the Credit Agreement and the other Loan Documents executed in connection
therewith, and (c) each renewal, extension, consolidation or refinancing of any
of the foregoing, in whole or in part.

 

2.             The Obligor Party to the Credit Agreement.  On and after the
Assumption Effective Date, the Obligor shall (a) be designated a “Domestic
Subsidiary Borrower” pursuant to the terms and conditions of the Credit
Agreement, and (b) become bound by all representations, warranties, covenants,
provisions and conditions of the Credit Agreement and each other Loan Document
applicable to Borrowers, as if the Obligor had been the original party making
such representations, warranties and covenants.

 

3.             Security Interest.  In consideration of and as security for the
full and complete payment of all of the Secured Obligations, Obligor hereby
grants to Agent, for the benefit of the Lenders, a security interest in the
Collateral of Obligor.

 

4.             Representations and Warranties of the Obligor.  The Obligor
represents and warrants to Agent and each Lender that:

 

(a)           the Obligor is duly organized, validly existing, and in good
standing (or comparable concept in the applicable jurisdiction) under the laws
of its state or jurisdiction of incorporation or organization, and is duly
qualified and authorized to do business and is in good standing (or comparable
concept in the applicable jurisdiction) as a foreign entity in each state or
jurisdiction where the character of its property or its business activities
makes such qualification necessary, except where a failure to so qualify or be
in good standing would not reasonably be expected to result in a Material
Adverse Effect;

 

(b)           the Obligor has full power, authority and legal right to execute
and deliver this Agreement, and to perform and observe the provisions hereof and
of the Credit Agreement and the Notes (if any) executed by the Obligor, and the
officers acting on behalf of the Obligor have been duly authorized to execute
and deliver this Agreement;

 

(c)           this Agreement, the Credit Agreement and the Notes (if any)
executed by the Obligor are each valid and binding upon the Obligor and
enforceable against the Obligor in accordance with their respective terms,
except as enforceability thereof may be limited by bankruptcy, insolvency,
moratorium and similar laws and by equitable principles, whether considered at
law or in equity; and

 

(d)           each of the representations and warranties set forth in Article VI
of the Credit Agreement applicable to Borrowers are true and complete in all
material respects with respect to the Obligor as a Domestic Subsidiary Borrower
under the Credit Agreement, except to the extent that any thereof expressly
relate to an earlier date.

 

5.             Representations and Warranties of Borrowers and the Obligor. 
Borrowers and the Obligor represent and warrant to Agent and each Lender that:

 

E-16

--------------------------------------------------------------------------------


 

(a)           no Default or Event of Default exists under the Credit Agreement,
nor will any occur immediately after the execution and delivery of this
Agreement or by the performance or observance of any provision hereof; and

 

(b)           neither the execution and delivery of this Agreement, nor the
performance and observance of the provisions hereof, by the Obligor violate or
conflict with the Organizational Documents of Obligor, or any law applicable to
Obligor or result in a breach of any provision of or constitute a default under
any material agreement to which Obligor is a party.

 

6.             Obligations of Borrowers and Each Guarantor Not Affected. 
Anything herein to the contrary notwithstanding, Borrowers and each Guarantor of
Payment shall remain bound by the terms and conditions of all of the Loan
Documents to which such Borrower or Guarantor of Payment is a party, regardless
of the assumption of the Obligations by the Obligor hereunder, or the
enforceability thereof or of any of the Loan Documents.  Each Borrower and
Guarantor of Payment hereby confirms the Obligations of such Borrower or
Guarantor of Payment, respectively, under the Loan Documents.

 

7.             Conditions Precedent.  Concurrently with the execution of this
Agreement, Borrowers and the Obligor, as appropriate, shall:

 

(a)           satisfy each of the conditions set forth in Section 2.13(a) of the
Credit Agreement;

 

(b)           pay all reasonable legal fees and expenses of Agent incurred in
connection with this Agreement;

 

(c)           cause each Guarantor of Payment to consent and agree to and
acknowledge the terms of this Agreement; and

 

(d)           provide such other items as may be reasonably required by Agent or
the Lenders in connection with this Agreement.

 

8.             Binding Nature of Agreement.  All provisions of the Credit
Agreement shall remain in full force and effect and be unaffected hereby.  This
Agreement is a Related Writing as defined in the Credit Agreement.  This
Agreement shall bind and benefit Borrowers, the Obligor, Agent and the Lenders
and their respective successors and permitted assigns.

 

9.             Counterparts.  This Agreement may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

 

10.           Ohio Law to Govern.  The rights and obligations of all parties
hereto shall be governed by the laws of the State of Ohio, without regard to
principles of conflicts of laws.

 

E-17

--------------------------------------------------------------------------------


 

11.           JURY TRIAL WAIVER.  EACH OF THE UNDERSIGNED, TO THE EXTENT
PERMITTED BY LAW, HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG
AGENT, THE LENDERS, THE OBLIGOR AND BORROWERS, OR ANY THEREOF, ARISING OUT
OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG EACH OF THEM IN CONNECTION WITH THIS INSTRUMENT OR ANY NOTE OR
OTHER AGREEMENT, INSTRUMENT OR DOCUMENT EXECUTED OR DELIVERED IN CONNECTION
THEREWITH OR THE TRANSACTIONS RELATED HERETO.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 

 

[OBLIGOR]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

EPIQ SYSTEMS, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[OTHER BORROWERS]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as Agent on behalf of and for the benefit of the Lenders

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-18

--------------------------------------------------------------------------------


 

GUARANTOR ACKNOWLEDGMENT

 

Each of the undersigned consents and agrees to and acknowledges the terms of the
foregoing the Domestic Subsidiary Borrower Assumption Agreement, dated as of
[                  ], 20[    ].  Each of the undersigned specifically agrees to
the waivers set forth in such agreement, including, but not limited to, the jury
trial waiver.  Each of the undersigned further agrees that the obligations of
each of the undersigned pursuant to the Guaranty of Payment and any other Loan
Document to which any of the undersigned is a party shall remain in full force
and effect and be unaffected hereby.

 

[                                  ]

 

[                                  ]

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

[                                  ]

 

[                                  ]

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

[                                  ]

 

[                                  ]

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

[                                  ]

 

[                                  ]

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

E-19

--------------------------------------------------------------------------------